 



EXHIBIT 10(a)
CONFORMED COPY
THIRD AMENDED AND RESTATED CREDIT AGREEMENT
among
PULTE HOMES, INC.
as Borrower,
THE LENDERS IDENTIFIED HEREIN,
JPMORGAN CHASE BANK, N.A.,
as Administrative Agent,
and
CITICORP NORTH AMERICA, INC.,
as Syndication Agent
and
BANK OF AMERICA, N.A., BARCLAYS BANK PLC,
BNP PARIBAS, CALYON NEW YORK BRANCH,
COMERICA BANK, DEUTSCHE BANK TRUST COMPANY AMERICAS
THE ROYAL BANK OF SCOTLAND PLC, SUNTRUST BANK,
UBS LOAN FINANCE LLC and WACHOVIA BANK, NATIONAL ASSOCIATION,
as Documentation Agents
and
COUNTRYWIDE BANK, F.S.B. and MERRILL LYNCH BANK USA,
as Senior Managing Agents
and
THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., CHICAGO BRANCH,
GUARANTY BANK, LLOYDS TSB BANK PLC,
MIZUHO CORPORATE BANK, LTD. and PNC BANK, NATIONAL ASSOCIATION,
as Managing Agents
and
NATIXIS, WASHINGTON MUTUAL BANK,
FIFTH THIRD BANK and REGIONS BANK,
as Co-Agents
DATED AS OF JUNE 20, 2007

 



--------------------------------------------------------------------------------



 



J.P. MORGAN SECURITIES INC.,
as Lead Arranger and Sole Bookrunner

 



--------------------------------------------------------------------------------



 



Table of Contents

         
ARTICLE I DEFINITIONS AND ACCOUNTING TERMS
    1  
 
       
1.1 Definitions
    1  
1.2 Classification of Loans and Borrowings
    23  
1.3 Computation of Time Periods and Other Definitional Provisions
    23  
1.4 Accounting Terms
    23  
1.5 Time
    24  
 
       
ARTICLE II CREDIT FACILITIES
    24  
 
       
2.1 Commitments
    24  
2.2 Loans and Borrowings
    24  
2.3 Requests for Revolving Borrowings
    25  
2.4 Swingline Loans Subfacility
    25  
2.5 Increase of Aggregate Commitment
    27  
2.6 Facility LCs
    29  
2.7 Funding of Borrowings
    33  
2.8 Interest Elections
    34  
2.9 Termination and Reduction of Commitments
    35  
2.10 Repayment of Loans; Evidence of Debt
    35  
2.11 Prepayment of Loans
    36  
2.12 Fees
    37  
2.13 Interest
    38  
2.14 Alternate Rate of Interest
    39  
2.15 Increased Costs
    40  
2.16 Break Funding Payments
    41  
2.17 Taxes
    41  
2.18 Payments Generally; Pro Rata Treatment; Sharing of Set-offs
    43  
2.19 Mitigation Obligations; Replacement of Lenders
    44  
2.20 Extension of Maturity Date
    45  
 
       
ARTICLE III CONDITIONS PRECEDENT
    47  
 
       
3.1 Closing Conditions
    47  
3.2 Conditions to All Extensions of Credit
    51  
 
       
ARTICLE IV REPRESENTATIONS AND WARRANTIES
    51  
 
       
4.1 Financial Condition
    51  
4.2 No Material Change
    52  
4.3 Organization and Good Standing
    52  
4.4 Due Authorization
    52  
4.5 No Conflicts
    52  
4.6 Consents
    53  
4.7 Enforceable Obligations
    53  
4.8 No Default
    53  
4.9 Liens
    53  
4.10 Indebtedness
    53  
4.11 Litigation
    53  
4.12 Taxes
    54  
4.13 Compliance with Law
    54  
4.14 ERISA
    54  
4.15 Subsidiaries
    55  
4.16 Use of Proceeds
    55  
4.17 Government Regulation
    55  
4.18 Environmental Matters
    56  

i 



--------------------------------------------------------------------------------



 



         
4.19 Intellectual Property
    57  
4.20 Solvency
    57  
4.21 Investments
    57  
4.22 Disclosure
    57  
4.23 Licenses, etc
    58  
4.24 Burdensome Restrictions
    58  
4.25 Labor Contracts and Disputes
    58  
4.26 Broker’s Fees
    58  
 
       
ARTICLE V AFFIRMATIVE COVENANTS
    58  
 
       
5.1 Information Covenants
    58  
5.2 Financial Covenants
    61  
5.3 Preservation of Existence and Franchises
    63  
5.4 Books and Records
    63  
5.5 Compliance with Law
    63  
5.6 Payment of Taxes and Other Indebtedness
    63  
5.7 Insurance
    63  
5.8 Maintenance of Property
    64  
5.9 Performance of Obligations
    64  
5.10 Use of Proceeds
    64  
5.11 Audits/Inspections
    64  
5.12 Additional Credit Parties
    64  
5.13 REIT Requirements
    65  
 
       
ARTICLE VI NEGATIVE COVENANTS
    65  
 
       
6.1 Indebtedness
    65  
6.2 Liens
    66  
6.3 Nature of Business
    66  
6.4 Consolidation and Merger
    66  
6.5 Sale or Lease of Assets
    67  
6.6 Sale and Leaseback
    67  
6.7 Advances, Investments and Loans
    68  
6.8 Restricted Payments
    68  
6.9 Transactions with Affiliates
    68  
6.10 Fiscal Year; Organizational Documents
    68  
6.11 No Limitations
    68  
6.12 No Other Negative Pledges
    68  
6.13 Other Indebtedness
    69  
6.14 Restrictions on the REITs
    69  
 
       
ARTICLE VII EVENTS OF DEFAULT
    70  
 
       
7.1 Events of Default
    70  
7.2 Acceleration; Remedies
    72  
7.3 Allocation of Payments After Event of Default
    73  
 
       
ARTICLE VIII THE ADMINISTRATIVE AGENT
    74  
 
       
ARTICLE IX MISCELLANEOUS
    76  
 
       
9.1 Notices
    76  
9.2 Waivers; Amendments
    77  
9.3 Expenses; Indemnity; Damage Waiver
    78  
9.4 Successors and Assigns
    79  
9.5 Survival
    82  
9.6 Counterparts; Integration; Effectiveness
    83  
9.7 Severability
    83  
9.8 Right of Setoff
    83  

ii 



--------------------------------------------------------------------------------



 



         
9.9 Governing Law; Jurisdiction; Consent to Service of Process
    83  
9.10 WAIVER OF JURY TRIAL
    84  
9.11 Headings
    84  
9.12 Confidentiality
    84  
9.13 USA Patriot Act
    85  

SCHEDULES

     
Schedule 1.1(a)
  Commitments
Schedule 1.1(b)
  Existing Letters of Credit
Schedule 1.1(c)
  Permitted Liens
Schedule 4.10
  Indebtedness
Schedule 4.11
  Litigation
Schedule 4.15
  Subsidiaries
Schedule 4.21(a)
  Investment Policy
Schedule 4.21(b)
  Investments
Schedule 4.25
  Labor Contracts and Disputes

EXHIBITS

     
Exhibit 1.1(a)
  Form of Assignment and Assumption
Exhibit 1.1(b)
  Form of Guaranty
Exhibit 1.1(c)
  Form of Intercreditor Agreement
Exhibit 2.4(e)
  Form of Swingline Note
Exhibit 2.5
  Form of Commitment and Acceptance
Exhibit 2.10(e)
  Form of Revolving Note
Exhibit 5.1(c)
  Form of Officer’s Certificate

iii 



--------------------------------------------------------------------------------



 



THIRD AMENDED AND RESTATED CREDIT AGREEMENT
     THIS THIRD AMENDED AND RESTATED CREDIT AGREEMENT (this “Credit Agreement”)
is entered into as of June 20, 2007 among PULTE HOMES, INC., a Michigan
corporation (the “Borrower”), the Lenders (as defined herein), and JPMORGAN
CHASE BANK, N.A., as Administrative Agent for the Lenders (“the Administrative
Agent”).
RECITALS
     WHEREAS, the Borrower, the Administrative Agent and certain other lenders
are party to a certain Second Amended and Restated Credit Agreement dated as of
October 31, 2005 (the “Original Credit Agreement”); and
     WHEREAS, the parties hereto desire to amend and restate the Original Credit
Agreement to extend the Maturity Date and as otherwise provided herein.
     NOW, THEREFORE, IN CONSIDERATION of the premises and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree that the Original Credit Agreement
is amended and restated in its entirety as follows.
ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS
1.1 Definitions.
     As used herein, the following terms shall have the meanings herein
specified unless the context otherwise requires. Defined terms herein shall
include in the singular number the plural and in the plural the singular:
     “ABR”, when used in reference to any Loan or Borrowing, refers to a Loan or
the Loans comprising such Borrowing which bear(s) interest at a rate determined
by reference to the Alternate Base Rate.
     “Acquisition”, by any Person, means the acquisition by such Person of the
Capital Stock or all or substantially all of the assets of another Person,
whether or not involving a merger or consolidation with such Person.
     “Additional Credit Party” means each Person that becomes a Guarantor after
the Closing Date, as provided in Section 5.12 or otherwise.
     “Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for
any Interest Period, an interest rate per annum (rounded upwards, if necessary,
to the next 1/100 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.

1



--------------------------------------------------------------------------------



 



     “Adjusted LIBOR Market Index Rate” means, with respect to an Index Rate
Swingline Loan, the sum of (i) the product of (a) the LIBOR Market Index Rate
applicable to such Index Rate Swingline Loan and (b) the Statutory Reserve Rate
plus (ii) the Applicable Percentage.
     “Administrative Agent” means JPMorgan Chase Bank, N.A.. (or any successor
thereto) or any successor administrative agent appointed pursuant to
Article VIII.
     “Administrative Fees” has the meaning set forth in Section 2.12(b).
     “Administrative Questionnaire” means an Administrative Questionnaire in a
form supplied by the Administrative Agent.
     “Affiliate” means, with respect to any Person, any other Person directly or
indirectly controlling (including but not limited to all directors and officers
(or the equivalent) of such Person), controlled by or under direct or indirect
common control with such Person. A Person shall be deemed to control an entity
if such Person possesses, directly or indirectly, the power (a) to vote 10% or
more of the ordinary voting power for the election of directors (or the
equivalent) of such entity or (b) to direct or cause direction of the management
and policies of such entity, whether through the ownership of voting securities,
by contract or otherwise.
     “Aggregate Commitment” means the Commitments of all of the Lenders
hereunder, initially in the amount of One Billion Eight Hundred Sixty Million
Dollars ($1,860,000,000).
     “Aggregate LC Commitment” means the lesser of (a) One Billion One Hundred
Twenty-Five Million Dollars ($1,125,000,000) and (b) the Aggregate Commitment.
     “Alternate Base Rate” means, for any day, a rate per annum equal to the
greatest of (a) the Prime Rate in effect on such day, (b) the Base CD Rate in
effect on such day plus 1% and (c) the Federal Funds Effective Rate in effect on
such day plus 1/2 of 1%. Any change in the Alternate Base Rate due to a change
in the Prime Rate, the Base CD Rate or the Federal Funds Effective Rate shall be
effective from and including the effective date of such change in the Prime
Rate, the Base CD Rate or the Federal Funds Effective Rate, respectively.
     “Applicable Percentage” means, for Eurodollar Loans, Index Rate Swingline
Loans, Facility LC Fees and Commitment Fees, the appropriate applicable
percentages corresponding to the Debt to Capitalization Ratio, the Senior Debt
Rating and (if applicable) the Interest Coverage Ratio of the Borrower as
described below:

2



--------------------------------------------------------------------------------



 



                                      Level I   Level II   Level III   Level IV
 
Senior Debt Rating
  Greater than or equal to BBB+ / Baa1   BBB / Baa2   BBB- / Baa3   Less than
BBB- /Baa3 or no Senior Debt Rating
Debt to Capitalization Ratio
  Less than or equal to 30%   Greater than 30% but less than or equal to 40%  
Greater than 40% but less than or equal to 50%   Greater than 50%
Applicable Percentage for Eurodollar Loans, Index Rate Swingline Loans and
Facility LC Fee Rate
    0.50 %     0.625 %     0.75 %     1.00 %
Applicable
Percentage for
Commitment Fees
    0.125 %     0.15 %     0.175 %     0.20 %  

    Notwithstanding the foregoing, but subject to the next succeeding paragraph,
(1) if the Senior Debt Rating is not at the same level as the Debt to
Capitalization Ratio, but no more than one level apart, then the pricing shall
correspond to the level which causes pricing to be lower; (2) if the Senior Debt
Rating is more than one level different from the level applicable to the Debt to
Capitalization Ratio, then the pricing shall be one level lower (i.e., lower
pricing) than the higher of such two levels; and (3) if at any time either the
Moody’s or the S&P rating of the Borrower’s senior unsecured debt is at Level II
or better, then pricing shall correspond to the level of such rating or, if both
have issued ratings, to the higher of the Moody’s or S&P rating (i.e., lower
pricing).       Notwithstanding the foregoing, at any time at which the Interest
Coverage Ratio is less than 2.0 to 1.0, the “Applicable Percentage for
Eurodollar Loans, Index Rate Swingline Loans and LC Fees” set forth above shall
be increased as follows:

             
Interest Coverage Ratio
  Less than 2.0 to 1.0 but greater than or equal to 1.5 to 1.0   Less than 1.5
to 1.0 but greater than or equal to 1.0 to 1.0   Less than 1.0 to 1.0  
Increase in Applicable Percentage for Eurodollar Loans, Index Rate Swingline
Loans and Facility LC Fee Rate
  0.125%   0.25%   0.375%  

    The parties acknowledge that, as of the date hereof, (a) the Applicable
Percentage is at Level II and (b) because the Interest Coverage Ratio as of
March 31, 2007 exceeds 2.0 to 1.0), there is no increase applicable under the
preceding paragraph. The Applicable Percentage shall be determined and adjusted,
as necessary, on the date of any change in the Senior Debt Rating of

3



--------------------------------------------------------------------------------



 



    the Borrower or upon receipt of the officer’s certificate required by
Section 5.1(c) calculating the then Debt to Capitalization Ratio and Interest
Coverage Ratio.

     “Approved Fund” has the meaning assigned to such term in Section 9.4.
     “Arranger” means J.P. Morgan Securities Inc., a Delaware corporation, and
its successors, in its capacity as Lead Arranger and Sole Bookrunner.
     “Assessment Rate” means, for any day, the annual assessment rate in effect
on such day that is payable by a member of the Bank Insurance Fund classified as
“well-capitalized” and within supervisory subgroup “B” (or a comparable
successor risk classification) within the meaning of 12 C.F.R. Part 327 (or any
successor provision) to the Federal Deposit Insurance Corporation for insurance
by such Corporation of time deposits made in dollars at the offices of such
member in the United States; provided that if, as a result of any change in any
law, rule or regulation, it is no longer possible to determine the Assessment
Rate as aforesaid, then the Assessment Rate shall be such annual rate as shall
be determined by the Administrative Agent to be representative of the cost of
such insurance to the Lenders.
     “Assignment and Assumption” means an assignment and assumption entered into
by a Lender and an assignee (with the consent of any party whose consent is
required by Section 9.4), and accepted by the Administrative Agent, in the form
of Exhibit 1.1 or any other form approved by the Administrative Agent.
     “Availability Period” means the period from and including the Effective
Date to but excluding the earlier of the Maturity Date and the date of
termination of the Commitments.
     “Authorized Officer” means, with respect to any certificate required to be
delivered pursuant to this Credit Agreement, the chief financial officer,
treasurer or corporate controller of the Borrower or any other person designated
in writing by such chief financial officer, treasurer or corporate controller.
     “Bankruptcy Code” means the Bankruptcy Code in Title 11 of the United
States Code, as amended, modified, succeeded or replaced from time to time.
     “Base CD Rate” means the sum of (a) the Three-Month Secondary CD Rate
multiplied by the Statutory Reserve Rate plus (b) the Assessment Rate.
     “Board” means the Board of Governors of the Federal Reserve System of the
United States of America.
     “Borrower” means Pulte Homes, Inc., a Michigan corporation, together with
any successors and permitted assigns.
     “Borrowing” means (a) Revolving Loans of the same Type, made, converted or
continued on the same date and, in the case of Eurodollar Loans, as to which a
single Interest Period is in effect or (b) a Swingline Loan.

4



--------------------------------------------------------------------------------



 



     “Borrowing Request” means a request by the Borrower for a Revolving
Borrowing in accordance with Section 2.3.
     “Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a Eurodollar Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in dollar deposits in the London interbank market.
     “Capital Expenditures” means all expenditures of the Credit Parties and
their Subsidiaries which, in accordance with GAAP, would be classified as
capital expenditures, including, without limitation, Capital Leases.
     “Capital Lease” means, as applied to any Person, any lease of any property
(whether real, personal or mixed) by that Person as lessee which, in accordance
with GAAP, is or should be accounted for as a capital lease on the balance sheet
of that Person and the amount of such obligation shall be the capitalized amount
thereof determined in accordance with GAAP.
     “Capital Stock” means (a) in the case of a corporation, all classes of
capital stock of such corporation, (b) in the case of a partnership, partnership
interests (whether general or limited), (c) in the case of a limited liability
company, membership interests and (d) any other interest or participation that
confers on a Person the right to receive a share of the profits and losses of,
or distributions of assets of, the issuing Person.
     “Capitalization” means, as of any date, (a) Indebtedness of the Credit
Parties (other than to the REITs) plus (b) the consolidated net shareholders
equity of the Borrower as determined in accordance with GAAP minus
(i) Investments described in clause (f) of the definition of Permitted
Investments and (ii) Investments described in clause (g) of the definition of
Permitted Investments.
     “Cash Equivalents” means (a) securities issued or directly and fully
guaranteed or insured by the United States of America or any agency or
instrumentality thereof (provided that the full faith and credit of the United
States of America is pledged in support thereof) having maturities of not more
than 180 days from the date of acquisition, (b) Dollar denominated time and
demand deposits and certificates of deposit of (i) any Lender, (ii) any domestic
commercial bank having capital and surplus in excess of $500,000,000 or
(iii) any bank whose short-term commercial paper rating from S&P is at least A-2
or the equivalent thereof or from Moody’s is at least P-2 or the equivalent
thereof (any such bank being an “Approved Bank”), in each case with maturities
of not more than 180 days from the date of acquisition, (c) commercial paper and
variable or fixed rate notes issued by any Approved Bank (or by the parent
company thereof) or any variable rate notes issued by, or guaranteed by, any
domestic corporation rated A-2 (or the equivalent thereof) or better by S&P or
P-2 (or the equivalent thereof) or better by Moody’s and maturing within
180 days of the date of acquisition, (d) repurchase agreements with a bank or
trust company (including any of the Lenders) or recognized securities dealer
having capital and surplus in excess of $500,000,000 for direct obligations
issued by or fully guaranteed by the United States of America in which the
Borrower shall have a perfected first priority security interest (subject to no
other Liens) and having, on the date of purchase thereof,

5



--------------------------------------------------------------------------------



 



a fair market value of at least 100% of the amount of the repurchase
obligations, (e) Investments, classified in accordance with GAAP as current
assets, in money market investment programs registered under the Investment
Company Act of 1940, as amended, which are administered by reputable financial
institutions having capital of at least $500,000,000 and the portfolios of which
are limited to Investments of the character described in the foregoing
subdivisions (a) through (d), and (f) Investments consistent with the Pulte
Homes, Inc. Investment Policy as set forth on Schedule 4.21(a).
     “Change in Law” means (a) the adoption of any law, rule or regulation after
the date of this Credit Agreement, (b) any change in any law, rule or regulation
or in the interpretation or application thereof by any Governmental Authority
after the date of this Agreement or (c) compliance by any Lender or Issuing Bank
(or, for purposes of Section 2.15(b), by any lending office of such Lender or by
such Lender’s or Issuing Bank’s holding company, if any) with any request,
guideline or directive (whether or not having the force of law, but, if not
having the force of law, only if the same is commonly complied with by similarly
situated lending institutions) of any Governmental Authority made or issued
after the date of this Credit Agreement.
     “Change of Control” means the occurrence of any of the following events:
(a) there shall be consummated any consolidation, share exchange or merger of
the Borrower in which the Borrower is not the continuing or surviving
corporation or pursuant to which the Borrower’s Voting Stock would be converted
into cash, securities or other property, other than, in any case, a merger of
the Borrower in which the holders of Voting Stock immediately prior to the
merger have the same or greater proportionate ownership, directly or indirectly,
of the Voting Stock of the surviving corporation immediately after the merger as
they had of the Voting Stock of the Borrower immediately before the merger;
(b) there is a report filed by any Person, including Affiliates of the Borrower
(other than the Borrower, its Material Subsidiaries, employee stock ownership
plans or employee benefit plans of the Borrower or its subsidiaries, or a
Permitted Holder) on Schedule 13D or 14D-1 (or any successor schedule, form or
report under the Exchange Act) disclosing that such Person (for the purpose of
this definition of “Change in Control” only, the term “Person” shall include a
“person” within the meaning of Section 13(d)(3) and Section 14(d)(2) of the
Exchange Act or any successor provision to either of the foregoing) has become
the beneficial owner (as the term “beneficial owner” is defined under
Rule 13d-3, Rule 13d-5 or any successor rule or regulation promulgated under the
Exchange Act) of 30% or more of the Borrower’s Voting Stock; provided, however,
that a Person shall not be deemed the beneficial owner of, or to own
beneficially (i) any securities tendered pursuant to a tender or exchange offer
made on behalf of such Person or any of such Person’s Affiliates until such
tendered securities are accepted for purchase or exchange thereunder or (ii) any
securities if such beneficial ownership (A) arises solely as a result of a
revocable proxy delivered in response to a proxy or consent solicitation made
pursuant to, and in accordance with, the applicable rules and regulations under
the Exchange Act, and (B) is not also then reportable on Schedule 13D (or any
successor schedule, form or report) under the Exchange Act; or (c) during any
period of two consecutive calendar years, individuals who, at the beginning of
such period constituted the board of directors of the Borrower cease for any
reason to constitute a majority of the directors of the Borrower then in office
unless such new directors were elected by the directors of the Borrower who
constituted the board of directors of the Borrower at the beginning of such
period.

6



--------------------------------------------------------------------------------



 



     “Class”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are Revolving Loans or
Swingline Loans.
     “Closing Date” means the date hereof.
     “Code” means the Internal Revenue Code of 1986 and the rules and
regulations promulgated thereunder, as amended, modified, succeeded or replaced
from time to time. References to sections of the Code should be construed also
to refer to any successor sections.
     “Commitment” means, with respect to each Lender, the commitment of such
Lender to make Revolving Loans and to acquire participations in Facility LCs and
Swingline Loans hereunder, expressed as an amount representing the maximum
aggregate amount of such Lender’s potential Revolving Credit Exposure hereunder,
as such commitment may be reduced from time to time in accordance with this
Credit Agreement. The initial amount of each Lender’s Commitment is set forth on
Schedule 1.1(a).
     “Commitment and Acceptance” has the meaning set forth in Section 2.5(a).
     “Commitment Fees” means the fees payable to the Lenders pursuant to Section
2.12(a).
     “Consolidated Net Tangible Assets” means, as of any date of determination,
the sum of (a) Tangible Net Worth and (b) Indebtedness of the Credit Parties.
     “Coverage Test Failure Quarter” has the meaning set forth in Section
5.2(a)(i).
     “Credit Documents” means this Credit Agreement, the Notes, each Facility LC
Application, each Guaranty, the Intercreditor Agreement and all other related
agreements and documents issued or delivered hereunder or thereunder or pursuant
hereto or thereto.
     “Credit Parties” means the Borrower and the Guarantors and “Credit Party”
means any one of them.
     “Credit Party Obligations” means, without duplication, all of the
obligations of the Credit Parties to the Lenders, any Issuing Bank and the
Administrative Agent, whenever arising, under this Credit Agreement, the Notes
or any other Credit Document to which any Credit Party is a party, including
interest and fees which accrue after the commencement of any case, proceeding or
other action relating to the bankruptcy, insolvency or reorganization of a
Credit Party, whether or not allowed claims in such proceeding.
     “Debt to Capitalization Covenant” has the meaning set forth in Section
5.2(a).
     “Debt to Capitalization Ratio” means, as of any date, the ratio (stated as
a percentage) of (a) Indebtedness of the Credit Parties (other than to the
REITs, provided such REIT has complied with Section 6.1(h)) less (i) 50% of
Qualified Subordinated Debt and (ii) all unrestricted cash and Cash Equivalents
held by the Credit Parties in excess of $25,000,000 but not to exceed
$300,000,000 to (b) Capitalization.

7



--------------------------------------------------------------------------------



 



     “Default” means any event, act or condition which with notice or lapse of
time, or both, would constitute an Event of Default.
     “Defaulting Lender” means, at any time, any Lender that (a) has failed to
make a Loan or purchase a Participation Interest in Loans required pursuant to
the terms of this Credit Agreement (but only for so long as such Loan is not
made or such Participation Interest is not purchased), (b) has failed to pay to
the Administrative Agent or any other Lender an amount owed by such Lender
pursuant to the terms of this Credit Agreement (but only for so long as such
amount has not been paid) or (c) has been deemed insolvent or has become subject
to a bankruptcy or insolvency proceeding or with respect to which (or with
respect to any assets of which) a receiver, trustee or similar official has been
appointed.
     “Dollars” and “$” mean dollars in lawful currency of the United States of
America.
     “Domestic Subsidiaries” means all direct and indirect Subsidiaries of a
Credit Party that are domiciled, incorporated or organized under the laws of any
state of the United States or the District of Columbia (or have any material
assets located in the United States).
     “EBITDA” means, for any period, the sum of (a) Net Income of the Credit
Parties for such period (excluding the effect of any extraordinary or other
non-recurring gains or losses outside of the ordinary course of business) plus
(b) an amount which, in the determination of such Net Income for such period has
been deducted for (i) interest expense (including previously capitalized
interest included in the cost of goods sold) of the Credit Parties for such
period, (ii) total Federal, state, foreign or other income taxes of the Borrower
for such period and (iii) depreciation and amortization of the Credit Parties
for such period, plus (c) without duplication, Net Income for such period of
those Subsidiaries of the Borrower that are not Credit Parties, minus,
(d) interest income of the Credit Parties, all as determined in accordance with
GAAP.
     “Effective Date” means the date on which the conditions set forth in
Section 3.1 shall have been fulfilled (or waived in the sole discretion of the
Lenders).
     “Environmental Claim” means any investigation, written notice, violation,
written demand, written allegation, action, suit, injunction, judgment, order,
consent decree, penalty, fine, lien, proceeding, or written claim whether
administrative, judicial, or private in nature arising (a) pursuant to, or in
connection with, an actual or alleged violation of, any Environmental Law,
(b) in connection with any Hazardous Material, (c) from any assessment,
abatement, removal, remedial, corrective, or other response action in connection
with an Environmental Law or other order of a Governmental Authority or (d) from
any actual or alleged damage, injury, threat, or harm to health, safety, natural
resources, or the environment.
     “Environmental Laws” means any current or future legal requirement of any
Governmental Authority pertaining to (a) the protection of health, safety, and
the indoor or outdoor environment, (b) the conservation, management, or use of
natural resources and wildlife, (c) the protection or use of surface water and
groundwater or (d) the management, manufacture, possession, presence, use,
generation, transportation, treatment, storage, disposal, release, threatened
release, abatement, removal, remediation or handling of, or exposure to, any

8



--------------------------------------------------------------------------------



 



hazardous or toxic substance or material or (e) pollution (including any release
to land, surface water and groundwater) and includes, without limitation, the
Comprehensive Environmental Response, Compensation, and Liability Act of 1980,
as amended by the Superfund Amendments and Reauthorization Act of 1986, 42 USC
9601 et seq., Solid Waste Disposal Act, as amended by the Resource Conservation
and Recovery Act of 1976 and Hazardous and Solid Waste Amendments of 1984, 42
USC 6901 et seq., Federal Water Pollution Control Act, as amended by the Clean
Water Act of 1977, 33 USC 1251 et seq., Clean Air Act of 1966, as amended, 42
USC 7401 et seq., Toxic Substances Control Act of 1976, 15 USC 2601 et seq.,
Hazardous Materials Transportation Act, 49 USC App. 1801 et seq., Occupational
Safety and Health Act of 1970, as amended, 29 USC 651 et seq., Oil Pollution Act
of 1990, 33 USC 2701 et seq., Emergency Planning and Community Right-to-Know Act
of 1986, 42 USC 11001 et seq., National Environmental Policy Act of 1969, 42 USC
4321 et seq., Safe Drinking Water Act of 1974, as amended, 42 USC 300(f) et
seq., any analogous implementing or successor law, and any amendment, rule,
regulation, order, or directive issued thereunder.
     “Equity Issuance” means any issuance by a Credit Party to any Person of (a)
            shares of its Capital Stock, (b) any shares of its Capital Stock
pursuant to the exercise of options or warrants or (c) any shares of its Capital
Stock pursuant to the conversion of any debt securities to equity.
     “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended, and any successor statute thereto, as interpreted by the rules and
regulations thereunder, all as the same may be in effect from time to time.
References to sections of ERISA shall be construed also to refer to any
successor sections.
     “ERISA Affiliate” means an entity, whether or not incorporated, which is
under common control with any Credit Party or any of its Subsidiaries within the
meaning of Section 4001(a)(14) of ERISA, or is a member of a group which
includes any Credit Party or any of its Subsidiaries and which is treated as a
single employer under Sections 414(b), (c), (m), or (o) of the Code.
     “Eurodollar”, when used in reference to any Loan or Borrowing, refers to a
Loan or the Loans comprising such Borrowing which bear(s) interest at a rate
determined by reference to the Adjusted LIBO Rate.
     “Event of Default” means any of the events or circumstances specified in
Section 7.1.
     “Exchange Act” means the Securities Exchange Act of 1934, as amended, and
the rules and regulations promulgated thereunder, as amended, modified,
succeeded or replaced from time to time.
     “Excluded Taxes” means, with respect to the Administrative Agent, any
Lender, any Issuing Bank or any other recipient of any payment to be made by or
on account of any obligation of the Borrower hereunder, (a) income or franchise
taxes imposed on (or measured by) its net income by the United States of
America, or by the jurisdiction under the laws of which such recipient is
organized or in which its principal office is located or, in the case of any
Lender, in which its applicable lending office is located, (b) any branch
profits taxes imposed

9



--------------------------------------------------------------------------------



 



by the United States of America or any similar tax imposed by any other
jurisdiction in which the Borrower is located and (c) in the case of a Foreign
Lender (other than an assignee pursuant to a request by the Borrower under
Section 2.19(b)), any withholding tax that is imposed on amounts payable to such
Foreign Lender at the time such Foreign Lender becomes a party to this Credit
Agreement (or designates a new lending office) or is attributable to such
Foreign Lender’s failure to comply with Section 2.17(e), except to the extent
that such Foreign Lender (or its assignor, if any) was entitled, at the time of
designation of a new lending office (or assignment), to receive additional
amounts from the Borrower with respect to such withholding tax pursuant to
Section 2.17(a).
     “Existing Letters of Credit” means those Letters of Credit listed on
Schedule 1.1(b) hereto issued prior to the date hereof by the Lenders identified
therein for the account of the Borrower.
     “Extending Lender” has the meaning set forth in Section 2.20(a).
     “Extension of Credit” means, as to any Lender or Issuing Bank, the making
of a Loan by such Lender (or a participation therein by a Lender), including a
Swingline Loan by the Swingline Lender, or the issuance of a Facility LC by such
Issuing Bank or a Modification that constitutes an increase of a Facility LC by
such Issuing Bank.
     “Extension Required Lenders” has the meaning set forth in Section 2.20(a).
     “Facility Increase” has the meaning set forth in Section 2.5(a).
     “Facility LC” means (a) each Letter of Credit issued by an Issuing Bank
pursuant to Section 2.6 and (b) each Existing Letter of Credit.
     “Facility LC Application” has the meaning set forth in Section 2.6(a).
     “Facility LC Collateral Account” has the meaning set forth in Section
2.6(j).
     “Facility LC Fee” has the meaning set forth in Section 2.12(e).
     “Facility LC Fee Rate” means a rate per annum equal to the Applicable
Percentage with respect to Eurodollar Loans in effect from time to time during
the term of any Facility LC.
     “Federal Funds Effective Rate” means, for any day, the weighted average
(rounded upwards, if necessary, to the next 1/100 of 1%) of the rates on
overnight Federal funds transactions with members of the Federal Reserve System
arranged by Federal funds brokers, as published on the next succeeding Business
Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day that is a Business Day, the average (rounded upwards, if
necessary, to the next 1/100 of 1%) of the quotations for such day for such
transactions received by the Administrative Agent from three Federal funds
brokers of recognized standing selected by it.
     “Fee Letter” means that certain letter agreement dated as of May 14, 2007
among the Borrower, the Arranger and the Administrative Agent.

10



--------------------------------------------------------------------------------



 



     “Fitch” means Fitch, Inc.
     “Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is located. For purposes of
this definition, the United States of America, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.
     “Fronting Fee” has the meaning set forth in Section 2.12(f).
     “Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.
     “GAAP” means generally accepted accounting principles in the United States
applied on a consistent basis and subject to Section 1.4.
     “Governmental Authority” means any Federal, state, local, provincial or
foreign court or governmental agency, authority, instrumentality or regulatory
body.
     “Guarantor” means each REIT, each of the Material Subsidiaries of the
Borrower and each Additional Credit Party which has executed a Guaranty,
including any Supplemental Guaranty, hereunder, together with their successors
and assigns.
     “Guaranty” means the guaranty, in substantially the form of Exhibit 1.1(b)
hereto, executed by the REITs and the Material Subsidiaries of the Borrower in
favor of the Administrative Agent, for the benefit of the Lenders, as any such
guaranty may be amended, restated, supplemented or otherwise modified from time
to time, including by any Supplemental Guaranty executed by a Guarantor after
the Closing Date.
     “Guaranty Obligations” means, with respect to any Person, without
duplication, any obligations (other than endorsements in the ordinary course of
business of negotiable instruments for deposit or collection) guaranteeing or
intending to guarantee any Indebtedness of any other Person in any manner,
whether direct or indirect, and including without limitation any obligation,
whether or not contingent, (a) to purchase any such Indebtedness or other
obligation or any property constituting security therefore, (b) to advance or
provide funds or other support for the payment or purchase of such Indebtedness
or obligation or to maintain working capital, solvency or other balance sheet
condition of such other Person (including, without limitation, maintenance
agreements, comfort letters, take or pay arrangements, put agreements or similar
agreements or arrangements) for the benefit of the holder of Indebtedness of
such other Person, (c) to lease or purchase property, securities or services
primarily for the purpose of assuring the owner of such Indebtedness against
loss in respect thereof or (d) to otherwise assure or hold harmless the owner of
such Indebtedness or obligation against loss in respect thereof; provided, that
a guaranty of Non-Recourse Land Financing shall not be deemed to be a Guaranty
Obligation until, and only to the extent that, such Non-Recourse Land Financing
ceases to be Non-Recourse Land Financing; and provided further, that a guaranty
of performance and other obligations of a joint venture (other than a Payment
Guaranty) shall not constitute a Guaranty Obligation unless and until the
occurrence of a default in the obligation that is guaranteed. The amount of any
Guaranty Obligation hereunder shall (subject to any

11



--------------------------------------------------------------------------------



 



limitations set forth therein) be deemed to be an amount equal to the
outstanding principal amount (or maximum principal amount, if larger) of the
Indebtedness in respect of which such Guaranty Obligation is made.
     “Hazardous Materials” means any substance, material or waste defined in or
regulated under any Environmental Laws.
     “Hedging Agreements” means any interest rate protection agreements, foreign
currency exchange agreements, commodity futures agreements or other interest or
exchange rate hedging agreements.
     “Indebtedness” of any Person means, without duplication, (a) all
obligations of such Person for borrowed money, (b) all obligations of such
Person evidenced by bonds, debentures, notes or similar instruments, or upon
which interest payments are customarily made, (c) all obligations of such Person
under conditional sale or other title retention agreements relating to property
purchased by such Person to the extent of the value of such property (other than
customary reservations or retentions of title under agreements with suppliers
entered into in the ordinary course of business), (d) all obligations, other
than intercompany items, of such Person issued or assumed as the deferred
purchase price of property or services purchased by such Person which would
appear as liabilities on a balance sheet of such Person, (e) all Indebtedness of
others secured by (or for which the holder of such Indebtedness has an existing
right, contingent or otherwise, to be secured by) any Lien on, or payable out of
the proceeds of production from, property owned or acquired by such Person,
whether or not the obligations secured thereby have been assumed, (f) all
Guaranty Obligations of such Person, (g) the principal portion of all
obligations of such Person under (i) Capital Leases and (ii) any synthetic
lease, tax retention operating lease, off-balance sheet loan or similar off
balance sheet financing product of such Person where such transaction is
considered borrowed money indebtedness for tax purposes but is classified as an
operating lease in accordance with GAAP, (h) all net obligations of such Person
in respect of Hedging Agreements, (i) all preferred stock issued by such Person
and required by the terms thereof to be redeemed, or for which mandatory sinking
fund payments are due by a fixed date, (j) the aggregate amount of uncollected
accounts receivable of such Person subject at such time to a sale of receivables
(or similar transaction) regardless of whether such transaction is effected
without recourse to such Person or in a manner that would not be reflected on
the balance sheet of such Person in accordance with GAAP, (k) obligations of
such Person to reimburse the issuer of a Letter of Credit for amounts that have
been paid by such issuer in respect of drawings thereunder, (l) current
liabilities of such Person for unfunded vested pensions, (m) all obligations of
such Person to repurchase any securities which repurchase obligation is related
to the issuance thereof, including, without limitation, obligations commonly
known as residual equity appreciation potential shares, and (n) such Person’s
pro rata share of the “Indebtedness” (i.e., the obligations and liabilities
under clauses (a) through (m) above) of any joint venture in which such Person
holds an interest.
     “Indemnified Taxes” means Taxes other than Excluded Taxes.
     “Index Rate Swingline Loan” means a Swingline Loan bearing interest at the
Adjusted LIBOR Market Index Rate.

12



--------------------------------------------------------------------------------



 



     “Intellectual Property” has the meaning set forth in Section 4.19.
     “Intercreditor Agreement” means an Intercreditor and Subordination
Agreement among the Administrative Agent, on behalf of the Lenders, certain
other creditors, and Asset Seven Corp., Pulte Realty Corporation and any other
REITs, as subordinated creditors, substantially in the form of Exhibit 1.1(c).
     “Interest Coverage Ratio” means, as of the end of each fiscal quarter of
the Borrower for the twelve month period ending on such date, the ratio of
(a) EBITDA for the applicable period to (b) interest incurred by the Credit
Parties, whether such interest was expensed, capitalized, paid, accrued or
scheduled to be paid or accrued, less interest income of the Credit Parties.
     “Interest Coverage Test” has the meaning set forth in Section 5.2(a)(i).
     “Interest Election Request” means a request by the Borrower to convert or
continue a Revolving Borrowing in accordance with Section 2.8.
     “Interest Payment Date” means (a) with respect to any ABR Loan (other than
a Swingline Loan), the last day of each March, June, September and December,
(b) with respect to any Eurodollar Loan, the last day of the Interest Period
applicable to the Borrowing of which such Loan is a part and, in the case of a
Eurodollar Borrowing with an Interest Period of more than three months’
duration, each day prior to the last day of such Interest Period that occurs at
intervals of three months’ duration after the first day of such Interest Period,
and (c) with respect to any Swingline Loan, the day that such Loan is required
to be repaid.
     “Interest Period” means, (a) with respect to Eurodollar Loans, a period of
one, two, three or six months’ duration, as the Borrower may elect, commencing,
in each case, on the date of the borrowing (including continuations and
conversions thereof) and (b) with respect to Index Rate Swingline Loans, a
period beginning on the date of advance and ending on the date specified in the
applicable Swingline Loan Request, which shall be between one and seven Business
Days in duration; provided, however, that (i) if any Interest Period would end
on a day which is not a Business Day, such Interest Period shall be extended to
the next succeeding Business Day (except that where the next succeeding Business
Day falls in the next succeeding calendar month, such Interest Period shall end
on the next preceding Business Day), (ii) no Interest Period shall extend beyond
the Maturity Date, and (iii) with respect to Eurodollar Loans, where an Interest
Period begins on a day for which there is no numerically corresponding day in
the calendar month in which the Interest Period is to end, such Interest Period
shall end on the last Business Day of such calendar month.
     “Investment” in any Person means (a) the acquisition (whether for cash,
property, services, assumption of Indebtedness, securities or otherwise) of
assets (other than assets acquired in the ordinary course of business), shares
of Capital Stock, bonds, notes, debentures, joint venture, partnership or other
ownership interests or other securities of such other Person or (b) any deposit
with, or advance, loan or other extension of credit to, such Person (other than
deposits made in connection with the purchase of equipment or other assets in
the ordinary course of business) or (c) any other capital contribution to or
investment in such Person.

13



--------------------------------------------------------------------------------



 



     “Issuance Date” means, with respect to a Facility LC, the date on which
such Facility LC is issued.
     “Issuing Bank” means each of JPMorgan Chase Bank and such other Lender
selected by the Borrower with the approval of the Administrative Agent (which
approval shall not be unreasonably withheld), to issue such Facility LC,
provided such other Lender consents to act in such capacity. The Lenders that
have issued the Existing Facility LCs have been selected and approved as Issuing
Banks.
     “JPMorgan Chase Bank” means JPMorgan Chase Bank, N.A. in its individual
capacity and its successors and assigns.
     “LC Disbursement” means a payment made by an Issuing Bank pursuant to a
Facility LC.
     “LC Exposure” means, at any time, the sum of (a) the aggregate undrawn
amount of all outstanding Facility LCs at such time plus (b) the aggregate
amount of all LC Disbursements that have not yet been reimbursed by or on behalf
of the Borrower, by a Borrowing or otherwise, at such time. The LC Exposure of
any Lender at any time shall equal its Pro Rata Share of the total LC Exposure
at such time.
     “Lender” means any of the Persons identified as a “Lender” on the signature
pages hereto, and any assignee which may become a Lender by way of assignment in
accordance with the terms hereof or by Commitment and Acceptance in accordance
with the terms hereof, together with their successors and permitted assigns.
     “Letter of Credit” of a Person means a letter of credit or similar
instrument which is issued upon the application of such Person or upon which
such Person is an account party or for which such Person is in any way liable.
     “LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, the rate appearing on Reuters BBA LIBOR Rates Page 3750 (or on
any successor or substitute page of such Service, or any successor to or
substitute for such Service, providing rate quotations comparable to those
currently provided on such page of such Service, as determined by the
Administrative Agent from time to time for purposes of providing quotations of
interest rates applicable to dollar deposits in the London interbank market) at
approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period, as the rate for dollar deposits with a
maturity comparable to such Interest Period. In the event that such rate is not
available at such time for any reason, then the “LIBO Rate” with respect to such
Eurodollar Borrowing for such Interest Period shall be the rate at which dollar
deposits of $5,000,000 and for a maturity comparable to such Interest Period are
offered by the principal London office of the Administrative Agent in
immediately available funds in the London interbank market at approximately
11:00 a.m., London time, two Business Days prior to the commencement of such
Interest Period.
     “LIBOR Market Index Rate” means, for any day with respect to an Index Rate
Swingline Loan, the applicable British Bankers’ Association week LIBOR rate for
deposits in U.S. Dollars having a maturity of one week as reported by any
generally recognized financial

14



--------------------------------------------------------------------------------



 



information service as of 11:00 a.m. (London time) on such day, provided that,
if no such British Bankers’ Association LIBOR rate is available to the
Administrative Agent, the applicable LIBOR Market Index Rate shall instead be
the rate determined by the Administrative Agent to be the rate at which JPMorgan
Chase Bank or one of its Affiliate banks offers to place deposits in U.S.
Dollars with first class banks in the London interbank market at approximately
11:00 a.m. (London time) on such day, in the approximate amount of the
applicable Index Rate Swingline Loan and having a maturity of one week.
     “Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, security interest, encumbrance, lien (statutory or otherwise),
preference, priority or charge of any kind, including, without limitation, any
agreement to give any of the foregoing, any conditional sale or other title
retention agreement, and any lease in the nature thereof.
     “Loan” or “Loans” means the Revolving Loans and the Swingline Loans (or a
portion of any Revolving Loan or Swingline Loan), individually or collectively,
as appropriate.
     “Material Adverse Effect” means a material adverse effect on (a) the
business, assets, liabilities (actual or contingent), operations, condition
(financial or otherwise) or prospects of the Credit Parties taken as a whole,
(b) the ability of the Credit Parties taken as a whole to perform their
obligations under this Credit Agreement or any of the other Credit Documents, or
(c) the validity or enforceability of this Credit Agreement, any of the other
Credit Documents, or the rights and remedies of the Lenders hereunder or
thereunder taken as a whole.
     “Material Subsidiary” means any Domestic Subsidiary of the Borrower, now
owned or hereafter acquired, that has assets with a fair market value of
$10,000,000 or greater other than as set forth in clauses (a), (b), (c) and (d)
below; provided that in no event may there exist Domestic Subsidiaries of the
Borrower (other than the Excluded Subsidiaries) that have assets, in the
aggregate, with a fair market value in excess of $50,000,000 that are not
Guarantors hereunder. For purposes of this definition, the following
Subsidiaries (collectively, the “Excluded Subsidiaries”) shall not be considered
Material Subsidiaries: (a) Pulte Mortgage LLC; (b) First Heights Holdings Corp.;
(c) North American Builders Indemnity Company; (d) Subsidiaries the investment
in which was made as permitted by clause (f) of the definition of Permitted
Investments; (e) any Subsidiary formed for the specific purpose of (i) acquiring
mortgages or other assets from a Credit Party, for cash or Cash Equivalents and
at a value which is comparable to that which would be obtained for such assets
on an arm’s length transaction and (ii) entering into a securitization program
(or similar transaction or series of transactions) with respect to the acquired
assets; provided that the sole recourse of such Subsidiary’s creditors is the
assets of such Subsidiary or another Person that is not a Credit Party; and
(f) a Domestic Subsidiary whose sole asset is the ownership of a foreign entity
or assets of a foreign entity; provided that the investment in any such
Subsidiary subsequent to the Closing Date must be a Permitted Investment.
     “Maturity Date” means June 19, 2012, as such date may be extended in
accordance with the terms of Section 2.20 (other than with respect to the
Commitments and Loans of any Refusing Lender, in which case the applicable
Maturity Date for such Commitments and Loans shall be the RL Maturity Date).

15



--------------------------------------------------------------------------------



 



     “Maximum Commitment Limit” means Two Billion Two Hundred Fifty Million
Dollars ($2,250,000,000).
     “Modify” and “Modification” are defined in Section 2.6(a).
     “Moody’s” means Moody’s Investors Service, Inc., or any successor or
assignee of the business of such company in the business of rating securities.
     “Mortgage Banking Subsidiaries” means Pulte Mortgage LLC and any other
Subsidiary of the Borrower engaged primarily in the mortgage banking business.
     “Multiemployer Plan” means a Plan covered by Title IV of ERISA which is a
multiemployer plan as defined in Section 3(37) or 4001(a)(3) of ERISA.
     “Multiple Employer Plan” means a Plan covered by Title IV of ERISA, other
than a Multiemployer Plan, with respect to which any Credit Party or any of its
Subsidiaries or any ERISA Affiliate and at least one employer other than a
Credit Party or any of its Subsidiaries or any ERISA Affiliate are contributing
sponsors.
     “Net Income” means, with respect to any Person for any period, the net
income after taxes of such Person for such period, as determined in accordance
with GAAP.
     “New Lender” means a Lender or an assignee, in each case approved by the
Borrower and the Administrative Agent, that agrees to become a Lender, or to
increase its Commitment, pursuant to Section 2.5.
     “Non-Recourse Land Financing” means any Indebtedness of any Credit Party
for which the owner of such Indebtedness has no recourse, directly or
indirectly, to a Credit Party for the principal of, premium, if any, and
interest on such Indebtedness, and for which a Credit Party is not, directly or
indirectly, obligated or otherwise liable for the principal of, premium, if any,
and interest on such Indebtedness, except pursuant to mortgages, deeds of trust
or other security interests or other recourse obligations or liabilities in
respect of specific land or other real property interests of a Credit Party;
provided that recourse obligations or liabilities of a Credit Party solely for
indemnities, covenants or breach of warranty, representation or covenant in
respect of any Indebtedness will not prevent Indebtedness from being classified
as Non-Recourse Land Financing.
     “Note” or “Notes” means the Revolving Notes and the Swingline Note,
individually or collectively, as appropriate.
     “Original Credit Agreement” has the meaning set forth in the Recitals to
this Credit Agreement.
     “Other Taxes” means any and all present or future stamp or documentary
taxes or any other excise or property taxes, charges or similar levies arising
from any payment made hereunder or from the execution, delivery or enforcement
of, or otherwise with respect to, this Credit Agreement.

16



--------------------------------------------------------------------------------



 



     “Participant” has the meaning set forth in Section 9.4.
     “Participation Interest” means the Extension of Credit by a Lender by way
of a participation in a Loan or Loans pursuant to Section 2.4(c) or Section
2.18(c).
     “Payment Guaranty” means, with respect to any Person, such Person’s
guaranty of the obligations of a joint venture to make principal payments of its
Indebtedness, whether regularly scheduled or payable upon maturity by
acceleration or otherwise, but shall not include a guaranty in which the payment
obligations are limited to principal payments of the joint venture’s
Indebtedness required to be made solely to cure the joint venture’s failure to
maintain or satisfy a specified loan-to-value ratio or other financial covenant
or condition with respect to the collateral that secures such Indebtedness of
the joint venture.
     “PBGC” means the Pension Benefit Guaranty Corporation established pursuant
to Subtitle A of Title IV of ERISA and any successor thereto.
     “Permitted Debt to Capitalization Ratio” means, at the date hereof, 55%, as
such amount may hereafter be adjusted from time to time as provided in Section
5.2(a)(i) and (ii).
     “Permitted Holder” means (i) William J. Pulte, (ii) any of his Affiliates,
parents, spouse, descendants and spouses of descendants or (iii) any trusts or
other entities controlled by Mr. Pulte and his respective estates, heirs,
administrators or personal representatives.
     “Permitted Investments” means Investments which are (a) cash or Cash
Equivalents, (b) accounts receivable created, acquired or made in the ordinary
course of business and payable or dischargeable in accordance with customary
trade terms, (c) inventory, raw materials and general intangibles acquired in
the ordinary course of business, (d) Investments by a Credit Party in another
Credit Party, (e) loans to directors, officers, employees, agents, customers or
suppliers in the ordinary course of business, including the financing to
purchasers of homes and other residential properties from a Credit Party, not to
exceed, in the aggregate, $10,000,000 at any one time, (f) Investments in
international home building and related ventures (whether in joint ventures or
otherwise) not to exceed $100,000,000 during the term of this Credit Agreement,
(g) Investments in Mortgage Banking Subsidiaries in an amount not to exceed at
any one time the sum of (i) $228,000,000 plus (ii) amounts (net of applicable
taxes) received by the Credit Parties from any Mortgage Banking Subsidiaries, as
a dividend, subsequent to the Closing Date, (h) acquisitions of mortgages from
any Mortgage Banking Subsidiaries at market or better than market terms for
similar types of loans, (i) Investments in Capital Expenditures, (j) Investments
in First Heights Holding Corp. and North America Builders Indemnity Company, or
(k) other Investments not included under clauses (a) through (j) above
(including Investments in joint ventures) which do not, in the aggregate, exceed
25% of Tangible Net Worth at any one time.
     “Permitted Liens” means (a) Liens securing Credit Party Obligations;
(b) Liens for taxes not yet due or due but not yet delinquent or Liens for taxes
being contested in good faith by appropriate proceedings for which adequate
reserves determined in accordance with GAAP have been established (and as to
which the property subject to any such Lien is not yet subject to foreclosure,
sale or loss on account thereof); (c) Liens in respect of property imposed by
law

17



--------------------------------------------------------------------------------



 



arising in the ordinary course of business such as materialmen’s, mechanics’,
warehousemen’s, carrier’s, landlords’ and other nonconsensual statutory Liens
which are not yet due and payable or which are being contested in good faith by
appropriate proceedings for which adequate reserves determined in accordance
with GAAP have been established (and as to which the property subject to any
such Lien is not yet subject to foreclosure, sale or loss on account thereof);
(d) pledges or deposits made in the ordinary course of business to secure
payment of worker’s compensation insurance, unemployment insurance, pensions or
social security programs; (e) Liens arising from good faith deposits in
connection with or to secure performance of tenders, bids, leases, government
contracts, performance and return-of-money bonds and other similar obligations
incurred in the ordinary course of business (other than obligations in respect
of the payment of borrowed money); (f) Liens arising in connection with or to
secure performance of statutory obligations and surety and appeal bonds;
(g) easements, rights-of-way, restrictions (including zoning restrictions),
matters of plat, minor defects or irregularities in title and other similar
charges or encumbrances not, in any material respect, impairing the use of the
encumbered property for its intended purposes; (h) judgment Liens that would not
constitute an Event of Default; (i) Liens in connection with Capital Leases and
Liens securing Indebtedness permitted by Section 6.1(g) and (i); (j) Liens
arising by virtue of any statutory or common law provision relating to banker’s
liens, rights of setoff or similar rights as to deposit accounts or other funds
maintained with a creditor depository institution; (k) Liens existing on the
Closing Date and identified on Schedule 1.1(c); (l) mortgage Liens granted to
secure Indebtedness of a Credit Party to a REIT that is permitted under
Section 6.1(h), so long as such mortgage Liens are unrecorded and unperfected;
and (m) Liens granted to secure any Indebtedness permitted by Section 6.1(b);
provided that (i) no such Lien shall extend to any property other than the
property subject thereto on the Closing Date and (ii) the principal amount of
the Indebtedness secured by such Liens shall not be increased from that existing
as of the Closing Date (as such Indebtedness has been amortized subsequent to
the Closing Date).
     “Person” means any individual, partnership, joint venture, firm,
corporation, limited liability company, association, trust or other enterprise
(whether or not incorporated), or any Governmental Authority.
     “Plan” means any employee benefit plan (as defined in Section 3(3) of
ERISA) which is covered by ERISA and with respect to which any Credit Party or
any of its Subsidiaries or any ERISA Affiliate is (or, if such plan were
terminated at such time, would under Section 4069 of ERISA be deemed to be) an
“employer” within the meaning of Section 3(5) of ERISA.
     “Prime Rate” means the rate of interest per annum publicly announced from
time to time by JPMorgan Chase Bank as its prime rate in effect at its principal
office in New York City; each change in the Prime Rate shall be effective from
and including the date such change is publicly announced as being effective.
     “Pro Rata Share” means, as to any Lender at any time, the ratio of (a) such
Lender’s Commitment to (b) the Aggregate Commitment, as such percentage may be
increased, reduced or modified at any time or from time to time pursuant to the
terms hereof.
     “Qualified Subordinated Debt” means Subordinated Debt issued by the Credit
Parties, which (i) matures on or after the first anniversary of the Maturity
Date (and reduced, for

18



--------------------------------------------------------------------------------



 



purposes of this definition, by any principal amortization payments of such
Subordinated Debt payable prior to the Maturity Date) and (ii) is in an
aggregate amount not to exceed $300,000,000.
     “Quarterly Payment Date” has the meaning set forth in Section 2.12(e).
     “Rating Agencies” means Fitch, Moody’s and S&P.
     “Real Properties” means such real properties as the Credit Parties may own
or lease (as lessee or sublessee) from third parties from time to time.
     “Refusing Lender” has the meaning set forth in Section 2.20(a).
     “Register” has the meaning set forth in Section 9.4.
     “Regulation A, D, O, T, U, or X” means Regulation A, D, O, T, U or X,
respectively, of the Board of Governors of the Federal Reserve System as from
time to time in effect and any successor to all or a portion thereof.
     “Reimbursement Obligations” means, at any time, the aggregate of all
obligations of the Borrower then outstanding under Section 2.6(e) to reimburse
the Issuing Banks for amounts paid by the Issuing Banks in respect of any one or
more drawings under Facility LCs.
     “REIT” means Asset Seven Corp., Pulte Realty Corporation and any other
Subsidiary of the Borrower that properly elects to be taxed as a real estate
investment trust under Section 856(c) of the Code.
     “Related Parties” means, with respect to any specified Person, such
Person’s Affiliates and the respective directors, officers, employees, agents
and advisors of such Person and such Person’s Affiliates.
     “Reportable Event” means a “reportable event” as defined in Section 4043 of
ERISA with respect to which the notice requirements to the PBGC have not been
waived.
     “Required Lenders” means Lenders whose aggregate Revolving Credit Exposure
(as hereinafter defined) constitutes at least 66-2/3% of the Revolving Credit
Exposure of all Lenders at such time; provided, however, that if any Lender
shall be a Defaulting Lender at such time then there shall be excluded from the
determination of Required Lenders the aggregate principal amount of the
Revolving Credit Exposure of such Lender at such time.
     “Requirement of Law” means, as to any Person, the articles or certificate
of incorporation and by-laws or other organizational or governing documents of
such Person, and any law, treaty, rule or regulation or final, non-appealable
determination of an arbitrator or a court or other Governmental Authority, in
each case applicable to or binding upon such Person or to which any of its
material property is subject.

19



--------------------------------------------------------------------------------



 



     “Revolving Credit Exposure” means, with respect to any Lender at any time,
the sum of the outstanding principal amount of such Lender’s Revolving Loans and
its LC Exposure and Swingline Exposure at such time.
     “Revolving Loan” means a Loan made to the Borrower by the Lenders pursuant
to Section 2.1.
     “Revolving Note” or “Revolving Notes” means the promissory notes of the
Borrower in favor of each of the Lenders evidencing the Revolving Loans provided
pursuant to Section 2.1, individually or collectively, as appropriate, as such
promissory notes may be amended, modified, supplemented, extended, renewed or
replaced from time to time and as evidenced in the form of Exhibit 2.10(e).
     “RL Maturity Date” has the meaning set forth in Section 2.20(a).
     “S&P” means Standard & Poor’s Ratings Services, a division of The
McGraw-Hill Companies, or any successor or assignee of the business of such
division in the business of rating securities.
     “Sale and Leaseback Transaction” means a sale or transfer made by a Credit
Party (except a sale or transfer made from one Credit Party to another Credit
Party) of any property which is either (a) a manufacturing plant, warehouse,
office building or model home whose book value constitutes 1% or more of
Consolidated Net Tangible Assets as of the date of determination or (b) any
property which is not a manufacturing plant, warehouse, office building or model
home whose book value constitutes 5% or more of Consolidated Net Tangible Assets
as of the date of determination, if such sale or transfer is made with the
intention of leasing, or as part of an arrangement involving the lease of, such
property to the Borrower or a Material Subsidiary.
     “Securities Act” means the Securities Act of 1933, as amended, and the
rules and regulations promulgated thereunder.
     “Senior Debt Rating” means, at any date, (a) if all three of the Rating
Agencies issue ratings of the Borrower’s long-term unsecured senior debt, the
second highest of such ratings, (b) if only two of the Rating Agencies issue
ratings of the Borrower’s long-term unsecured senior debt, the lower of such
ratings, and (c) if only one Rating Agency issues a rating of the Borrower’s
long-term unsecured senior debt, such rating, provided, however, that, if at any
time neither Moody’s nor S&P issues a rating of the Borrower’s long-term
unsecured senior debt, no Senior Debt Rating shall exist.
     “Single Employer Plan” means any Plan which is covered by Title IV of
ERISA, but which is not a Multiemployer Plan.
     “Solvent” means, with respect to each Credit Party as of a particular date,
that on such date (a) such Credit Party is able to pay its debts and other
liabilities, contingent obligations and other commitments as they mature in the
normal course of business, (b) such Credit Party does not intend to, and does
not believe that it will, incur debts or liabilities beyond such Credit Party’s
ability to pay as such debts and liabilities mature in their ordinary course,
(c) such

20



--------------------------------------------------------------------------------



 



Credit Party is not engaged in a business or a transaction, and is not about to
engage in a business or a transaction, for which such Credit Party’s assets
would constitute unreasonably small capital after giving due consideration to
the prevailing practice in the industry in which such Credit Party is engaged or
is to engage, (d) the fair value of the assets of such Credit Party is greater
than the total amount of liabilities (excluding (i) Letters of Credit and surety
bonds issued in the normal course of business in connection with such Credit
Party’s development activities and (ii) intercompany indebtedness owed to other
Credit Parties), including, without limitation, contingent liabilities of such
Credit Party and (e) the present fair saleable value of the assets of such
Credit Party is not less than the amount that will be required to pay the
probable liability of such Credit Party on its debts as they become absolute and
matured. In computing the amount of contingent liabilities at any time, it is
intended that such liabilities will be computed at the amount which, in light of
all the facts and circumstances existing at such time, represents the amount
that can reasonably be expected to become an actual or matured liability.
     “Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject (a) with
respect to the Base CD Rate, for new negotiable nonpersonal time deposits in
dollars of over $100,000 with maturities approximately equal to three months and
(b) with respect to the Adjusted LIBO Rate, for eurocurrency funding (currently
referred to as “Eurocurrency Liabilities” in Regulation D of the Board). Such
reserve percentages shall include those imposed pursuant to such Regulation D.
Eurodollar Loans shall be deemed to constitute eurocurrency funding and to be
subject to such reserve requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under such Regulation D or any comparable regulation. The Statutory Reserve Rate
shall be adjusted automatically on and as of the effective date of any change in
any reserve percentage.
     “Subordinated Debt” means any Indebtedness incurred by a Credit Party that
is subordinated in full to the Credit Party Obligations on subordination terms
acceptable to the Administrative Agent.
     “Subsidiary” means, as to any Person, (a) any corporation more than 50% of
whose stock of any class or classes having by the terms thereof ordinary voting
power to elect a majority of the directors of such corporation (irrespective of
whether or not at the time, any class or classes of such corporation shall have
or might have voting power by reason of the happening of any contingency) is at
the time owned by such Person directly or indirectly through Subsidiaries and
(b) any partnership, association, joint venture, limited liability company or
other entity in which such person directly or indirectly through Subsidiaries
has more than a 50% equity interest at any time.
     “Supplemental Guaranty” means any Supplemental Guaranty (in the form of
Exhibit A to the form of Guaranty attached hereto as Exhibit 1.2) executed and
delivered by a REIT or a Material Subsidiary of the Borrower after the Closing
Date.

21



--------------------------------------------------------------------------------



 



     “Swingline Commitment” means, with respect to the Swingline Lender, the
commitment of the Swingline Lender to make Swingline Loans available to the
Borrower in the principal amount of up to Fifty Million Dollars ($50,000,000).
     “Swingline Exposure” means, at any time, the aggregate principal amount of
all Swingline Loans outstanding at such time. The Swingline Exposure of any
Lender at any time shall be its Pro Rata Share of the total Swingline Exposure
at such time.
     “Swingline Lender” means JPMorgan Chase Bank.
     “Swingline Loan Request” means a request by the Borrower for a Swingline
Loan pursuant to and in accordance with Section 2.4(b).
     “Swingline Loans” means the loans made by the Swingline Lender pursuant to
Section 2.4.
     “Swingline Note” means the promissory note of the Borrower in favor of the
Swingline Lender in the form of Exhibit 2.4(e) evidencing the Swingline Loans,
as such promissory note may be amended, modified, supplemented, extended,
renewed or replaced from time to time.
     “Tangible Net Worth” means, as of any date, shareholders’ equity or net
worth of the Borrower, as determined in accordance with GAAP minus
(i) intangibles (as determined in accordance with GAAP) and (ii) Investments
described in clause (f) of the definition of Permitted Investments.
     “Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.
     “Termination Event” means (a) with respect to any Plan, the occurrence of a
Reportable Event or the substantial cessation of operations (within the meaning
of Section 4062(e) of ERISA); (b) the withdrawal of any Credit Party or any of
its Subsidiaries or any ERISA Affiliate from a Multiple Employer Plan during a
plan year in which it was a substantial employer (as such term is defined in
Section 4001(a)(2) of ERISA), or the termination of a Multiple Employer Plan;
(c) the distribution of a notice of intent to terminate or the actual
termination of a Plan pursuant to Section 4041(a)(2) or 4041A of ERISA; (d) the
institution of proceedings to terminate or the actual termination of a Plan by
the PBGC under Section 4042 of ERISA; (e) any event or condition which might
reasonably constitute grounds under Section 4042 of ERISA for the termination
of, or the appointment of a trustee to administer, any Plan; (f) the complete or
partial withdrawal of any Credit Party or any of its Subsidiaries or any ERISA
Affiliate from a Multiemployer Plan; or (g) the adoption of an amendment to any
Plan requiring the provision of security to such Plan pursuant to Section 307 of
ERISA.
     “Three-Month Secondary CD Rate” means, for any day, the secondary market
rate for three-month certificates of deposit reported as being in effect on such
day (or, if such day is not a Business Day, the next preceding Business Day) by
the Board through the public information telephone line of the Federal Reserve
Bank of New York (which rate will, under the current practices of the Board, be
published in Federal Reserve Statistical Release H.15(519) during the week
following such day) or, if such rate is not so reported on such day or such next

22



--------------------------------------------------------------------------------



 



preceding Business Day, the average of the secondary market quotations for
three-month certificates of deposit of major money center banks in New York City
received at approximately 10:00 a.m. on such day (or, if such day is not a
Business Day, on the next preceding Business Day) by the Administrative Agent
from three negotiable certificate of deposit dealers of recognized standing
selected by it.
     “Type”, when used in reference to any Loan or Borrowing, refers to whether
the rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.
     “Unused Aggregate Commitment” means, for any period beginning on or after
the Closing Date and ending on or before the Maturity Date, the daily average
for such period of the amount by which (a) the Aggregate Commitment exceeds
(b) the aggregate Revolving Credit Exposure of all Lenders.
     “Upfront Fees” means the fees payable to the Lenders pursuant to Section
2.12(d).
     “Voting Stock” of a corporation means all classes of the Capital Stock of
such corporation then outstanding and normally entitled to vote in the election
of directors.
     1.2 Classification of Loans and Borrowings. For purposes of this Agreement,
Loans may be classified and referred to by Class (e.g., a “Revolving Loan” or
“Swingline Loan”) or by Type (e.g., a “Eurodollar Loan”) or by Class and Type
(e.g., a “Eurodollar Revolving Loan” or “ABR Swingline Loan”). Borrowings also
may be classified and referred to by Class (e.g., a “Revolving Borrowing”) or by
Type (e.g., a “Eurodollar Borrowing”) or by Class and Type (e.g., a “Eurodollar
Revolving Borrowing”).
     1.3 Computation of Time Periods and Other Definitional Provisions.
     For purposes of computation of periods of time hereunder, the word “from”
means “from and including” and the words “to” and “until” each mean “to but
excluding.” References in this Credit Agreement to “Articles”, “Sections”,
“Schedules” or “Exhibits” shall be to Articles, Sections, Schedules or Exhibits
of or to this Credit Agreement unless otherwise specifically provided.
     1.4 Accounting Terms.
     Except as otherwise expressly provided herein, all accounting terms used
herein shall be interpreted, and all financial statements and certificates and
reports as to financial matters required to be delivered to the Lenders
hereunder shall be prepared, in accordance with GAAP applied on a consistent
basis. All calculations made for the purposes of determining compliance with
this Credit Agreement shall (except as otherwise expressly provided herein) be
made by application of GAAP applied on a basis consistent with the most recent
annual or quarterly financial statements delivered pursuant to Section 5.1 (or,
prior to the delivery of the first financial statements pursuant to Section 5.1,
consistent with the financial statements described in Section 3.1(a)); provided,
however, if (a) the Borrower shall object to determining such compliance on such
basis at the time of delivery of such financial statements due to any change in
GAAP or the rules promulgated with respect thereto or (b) the Administrative
Agent or the Required Lenders shall so object in writing within 30 days after

23



--------------------------------------------------------------------------------



 



delivery of such financial statements, then such calculations shall be made on a
basis consistent with GAAP as in effect as of the date of the most recent
financial statements delivered by the Borrower to the Lenders to which no such
objection shall have been made.
     1.5 Time.
     All references to time herein shall be references to Eastern Standard Time
or Eastern Daylight Savings Time, as the case may be, unless specified
otherwise.
ARTICLE II
CREDIT FACILITIES
     2.1 Commitments. Subject to the terms and conditions set forth herein, each
Lender agrees to make Revolving Loans to the Borrower from time to time during
the Availability Period in an aggregate principal amount that will not result in
such Lender’s Revolving Credit Exposure exceeding such Lender’s Commitment.
Within the foregoing limits and subject to the terms and conditions set forth
herein, the Borrower may borrow, prepay and reborrow Revolving Loans.
     2.2 Loans and Borrowings.
     (a) Each Revolving Loan shall be made as part of a Borrowing consisting of
Revolving Loans made by the Lenders ratably in accordance with their respective
Commitments. The failure of any Lender to make any Loan required to be made by
it shall not relieve any other Lender of its obligations hereunder; provided
that the Commitments of the Lenders are several and no Lender shall be
responsible for any other Lender’s failure to make Loans as required.
     (b) Subject to Section 2.14, each Revolving Borrowing shall be comprised
entirely of ABR Loans or Eurodollar Loans as the Borrower may request in
accordance herewith. Each Swingline Loan shall be an ABR Loan or an Index Rate
Swingline Loan. Each Lender at its option may make any Eurodollar Loan by
causing any domestic or foreign branch or Affiliate of such Lender to make such
Loan; provided that any exercise of such option shall not affect the obligation
of the Borrower to repay such Loan in accordance with the terms of this Credit
Agreement.
     (c) At the commencement of each Interest Period for any Eurodollar
Revolving Borrowing, such Borrowing shall be in an aggregate amount that is an
integral multiple of $1,000,000 and not less than $5,000,000. At the time that
each ABR Revolving Borrowing is made, such Borrowing shall be in an aggregate
amount that is an integral multiple of $100,000 and not less than $1,000,000;
provided that an ABR Revolving Borrowing may be in an aggregate amount that is
equal to the entire unused balance of the total Commitments or that is required
to finance the reimbursement of an LC Disbursement as contemplated by
Section 2.6(e). Revolving Borrowings of more than one Type may be outstanding at
the same time; provided, that there shall not at an time be more than a total of
fifteen (15) Eurodollar Revolving Borrowings outstanding.

24



--------------------------------------------------------------------------------



 



     (d) Notwithstanding any other provision of this Credit Agreement, the
Borrower shall not be entitled to request, or to elect to convert or continue,
any Borrowing if the Interest Period requested with respect thereto would end
after the Maturity Date or, if requested prior to an RL Maturity Date, would end
after such RL Maturity Date.
     2.3 Requests for Revolving Borrowings. To request a Revolving Borrowing,
the Borrower shall notify the Administrative Agent of such request by telephone
(a) in the case of a Eurodollar Borrowing, not later than noon three Business
Days before the date of the proposed Borrowing or (b) in the case of an ABR
Borrowing, not later than noon on the date of the proposed Borrowing. Each such
telephonic Borrowing Request shall be irrevocable and shall be confirmed
promptly by hand delivery or telecopy to the Administrative Agent of a written
Borrowing Request in a form approved by the Administrative Agent and signed by
the Borrower. Each such telephonic and written Borrowing Request shall specify
the following information in compliance with Section 2.2:
(i) the aggregate amount of the requested Borrowing;
(ii) the date of such Borrowing, which shall be a Business Day;
(iii) whether such Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing;
(iv) in the case of a Eurodollar Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and
(v) the location and number of the Borrower’s account to which funds are to be
disbursed, which shall comply with the requirements of Section 2.7.
If no election as to the Type of Revolving Borrowing is specified, then the
requested Revolving Borrowing shall be an ABR Borrowing. If no Interest Period
is specified with respect to any requested Eurodollar Revolving Borrowing, then
the Borrower shall be deemed to have selected an Interest Period of one month’s
duration. Promptly following receipt of a Borrowing Request in accordance with
this Section, the Administrative Agent shall advise each Lender of the details
thereof and of the amount of such Lender’s Loan to be made as part of the
requested Borrowing.
     2.4 Swingline Loans Subfacility.
     (a) Swingline Loans. The Swingline Lender hereby agrees, on the terms and
subject to the conditions set forth herein and in the other Credit Documents, to
make revolving loans to the Borrower, in Dollars, at any time and from time to
time during the Availability Period (each such loan, a “Swingline Loan” and
collectively, the “Swingline Loans”); provided that (i) the aggregate principal
amount of the Swingline Loans outstanding at any one time shall not exceed the
Swingline Commitment, and (ii) the aggregate Revolving Credit Exposure of all
Lenders shall not exceed the Aggregate Commitment. Prior to the Maturity Date,
Swingline Loans may be repaid and reborrowed by the Borrower in accordance with
the provisions hereof.

25



--------------------------------------------------------------------------------



 



     (b) Method of Borrowing and Funding Swingline Loans. By no later than 2:00
p.m. on the date of the requested borrowing of Swingline Loans, the Borrower
shall provide telephonic notice to the Swingline Lender, followed promptly by a
written Swingline Loan Request (which may be submitted via telecopy), each of
such telephonic notice and such written Swingline Loan Request setting forth
(i) the amount of the requested Swingline Loan (which shall not be less than
$100,000 and in integral multiples of $50,000 in excess thereof), (ii) the date
of the requested Swingline Loan, (iii) certification that the Borrower has
complied in all respects with Section 3.2 and, to the extent that the Swingline
Loan requested is the initial Extension of Credit, Section 3.1 and (iv) whether
such Swingline Loan is to be an ABR Loan or an Index Rate Swingline Loan and, if
such Swingline Loan is to be an Index Rate Swingline Loan, the applicable
Interest Period. If the Borrower has requested an Index Rate Swingline Loan, the
Swingline Lender shall provide to the Borrower no later than 2:30 p.m. on the
date of such request the Adjusted LIBOR Market Index Rate. The Borrower shall
notify the Swingline Lender by 3:00 p.m. on such date whether it wishes to
accept the Adjusted LIBOR Market Index Rate. Failure of the Borrower to timely
accept the Adjusted LIBOR Market Index Rate shall make the request for the
Adjusted LIBOR Market Index Rate void, and such Swingline Loan shall be made as
an ABR Loan. The Swingline Lender shall initiate the transfer of funds
representing the Swingline Loan advance to the Borrower by 4:00 p.m. on the
Business Day of the requested borrowing.
     (c) Repayment and Participations of Swingline Loans. The Borrower agrees to
repay all ABR Swingline Loans within one Business Day of demand therefor by the
Swingline Lender and all Swingline Loans that are Index Rate Swingline Loans at
the end of the applicable Interest Period; provided that each Swingline Loan
shall be repaid within seven Business Days from the date of advance but not
later than the Maturity Date. Each repayment of a Swingline Loan may be
accomplished by requesting Revolving Loans, which request is not subject to the
conditions set forth in Section 3.2. In the event that the Borrower shall fail
to timely repay any Swingline Loan, and in any event upon (i) the request of the
Swingline Lender, (ii) the occurrence of an Event of Default described in
Section 7.1(f) or (iii) the acceleration of any Loan or termination of any
Commitment pursuant to Section 7.2, each other Lender shall irrevocably and
unconditionally purchase from the Swingline Lender, without recourse or
warranty, an undivided interest and participation in such Swingline Loan in an
amount equal to such other Lender’s Pro Rata Share thereof, by directly
purchasing a participation in such Swingline Loan in such amount (regardless of
whether the conditions precedent thereto set forth in Section 3.2 hereof are
then satisfied (provided the Swingline Lender believed in good faith that the
conditions precedent set forth in Section 3.2 were satisfied at the time of
funding of such Swingline Loan), whether or not the Borrower has submitted a
Borrowing Request and whether or not the Commitments are then in effect, any
Event of Default exists or all the Loans have been accelerated) and paying the
proceeds thereof to the Swingline Lender at its address specified in or pursuant
to Section 9.1, in Dollars and in immediately available funds. If such amount is
not in fact made available to the Swingline Lender by any Lender, the Swingline
Lender shall be entitled to recover such amount on demand from such Lender,
together with accrued interest thereon (to the extent the Borrower fails to pay
accrued interest with respect to such amount) for each day from the date of
demand thereof, at the Federal Funds Effective Rate. If such Lender does not pay
such amount forthwith upon the Swingline Lender’s demand therefore, and until
such time as such Lender makes the required payment, the Swingline Lender shall
be deemed to continue to have

26



--------------------------------------------------------------------------------



 



outstanding Swingline Loans in the amount of such unpaid participation
obligation for all purposes of the Credit Documents other than those provisions
requiring the other Lenders to purchase a participation therein. Further, such
Lender shall be deemed to have assigned any and all payments made of principal
and interest on its Loans, and any other amounts due to it hereunder to the
Swingline Lender to fund Swingline Loans in the amount of the participation in
Swingline Loans that such Lender failed to purchase pursuant to this
Section 2.4(c) until such amount has been purchased (as a result of such
assignment or otherwise). On the date the Lenders are required to purchase
participations in outstanding Swingline Loans pursuant to this Section 2.4(c),
the outstanding principal amount, including the Swingline Lender’s Pro Rata
Share, of such Swingline Loans shall be deemed to be an ABR Revolving Loan.
     (d) Interest on Swingline Loans. Subject to the provisions of Section 2.13,
each Swingline Loan shall bear interest at a per annum rate equal to the
Alternate Base Rate or the Adjusted LIBOR Market Index Rate, as applicable.
     (e) Swingline Note. The Swingline Loans shall be evidenced by a duly
executed promissory note of the Borrower to the Swingline Lender in the original
principal amount of the Swingline Commitment and in substantially the form of
Exhibit 2.4(e).
     2.5 Increase of Aggregate Commitment.
     (a) Request for Increase. The Borrower may, at any time and from time to
time, request, by notice to the Administrative Agent, the Administrative Agent’s
approval of an increase of the Aggregate Commitment (“Facility Increase”),
within the limitations hereafter described, which request shall set forth the
amount of each such requested Facility Increase. The Administrative Agent’s
approval of such request shall not be unreasonably withheld. Within twenty
(20) days of such request, the Administrative Agent shall advise the Borrower of
its approval or disapproval of such request; failure to so advise the Borrower
shall constitute approval. If the Administrative Agent approves any such
Facility Increase, then the Aggregate Commitment may be so increased (up to the
amount of such approved Facility Increase, in the aggregate) by having one or
more New Lenders increase the amount of their then existing Commitments or
become Lenders with a new Commitment hereunder, subject to and in accordance
with the provisions of this Section 2.5. Any Facility Increase shall be subject
to the following limitations and conditions: (A) any increase (in the aggregate)
in the Aggregate Commitment and the amount (in the aggregate) of any new
Commitment of any New Lender or the amount (in the aggregate) of any increase in
the Commitment of any New Lender, shall (unless otherwise agreed by the Borrower
and the Administrative Agent) not be less than $5,000,000 (and shall be in
integral multiples of $1,000,000 if in excess thereof); (B) no Facility Increase
shall increase the Aggregate Commitment to an amount in excess of the Maximum
Commitment Limit; (C) the Borrower and each New Lender shall have executed and
delivered a commitment and acceptance (the “Commitment and Acceptance”)
substantially in the form of Exhibit 2.5 hereto, and the Administrative Agent
shall have accepted and executed the same; (D) the Borrower shall have executed
and delivered to the Administrative Agent such Revolving Notes as the
Administrative Agent shall require to effect such Facility Increase; (E) the
Borrower shall have delivered to the Administrative Agent opinions of counsel
(substantially similar to the forms of opinions delivered pursuant to
Section 3.1(c), modified to apply to the Facility Increase and each Revolving
Note and Commitment and

27



--------------------------------------------------------------------------------



 



Acceptance executed and delivered in connection therewith); (F) the Guarantors
shall in writing have consented to the Facility Increase and have agreed that
their Guaranties continue in full force and effect and also apply to the
Facility Increase; and (G) the Borrower and each New Lender shall otherwise have
executed and delivered such other instruments and documents as the
Administrative Agent shall have reasonably requested in connection with such
Facility Increase. The form and substance of the documents required under
clauses (A) through (G) above shall be reasonably acceptable to the
Administrative Agent. The Administrative Agent shall provide written notice to
all of the Lenders hereunder of any Facility Increase.
     (b) Loans by New Lenders. Upon the effective date of any Facility Increase
pursuant to the provisions hereof, which effective date shall be mutually agreed
upon by the Borrower, each New Lender and the Administrative Agent, the Borrower
shall repay all outstanding ABR Loans and reborrow an ABR Loan in a like amount
from the Lenders (including the New Lenders), but such New Lenders shall not
participate in any then outstanding Eurodollar Loan. If the Borrower shall at
any time on or after such effective date convert or continue any Eurodollar Loan
that was outstanding on such effective date, the Borrower shall be deemed to
repay such Eurodollar Loan on the date of the conversion or continuation thereof
and then to reborrow as a new Revolving Loan a like amount on such date so that
each New Lender shall advance on such date the amount of its Pro Rata Share of
such Revolving Loan. Such New Lender shall make its Pro Rata Share of all
Revolving Loans made on or after such effective date and shall otherwise have
all of the rights and obligations of a Lender hereunder on and after such
effective date. To the extent any Eurodollar Loan is converted or continued
after the effective date of an increase in the Aggregate Commitment and prior to
the date on which such New Lender holds its Pro Rata Share of all Revolving
Loans, the amount funded by such New Lender as its Pro Rata Share of such
converted or continued Loan shall be paid ratably to the other Lenders such that
all Lenders (including the New Lender) hold their Pro Rata Share of such
converted or continued Loan. Notwithstanding the foregoing, upon the occurrence
of an Event of Default prior to the date on which such New Lender is holding its
Pro Rata Share of all outstanding Revolving Loans, such New Lender shall
immediately (but not prior to such effective date) pay to the Administrative
Agent (for the account of the other Lenders, to which the Administrative Agent
shall pay their ratable shares thereof upon receipt) a sum equal to such New
Lender’s Pro Rata Share of each outstanding Eurodollar Loan with respect to
which such New Lender does not then hold its Pro Rata Share; such payment by
such New Lender shall constitute an ABR Loan by such New Lender hereunder.
     (c) New Lenders’ Participation in Facility LCs. Upon the effective date of
any increase in the Aggregate Commitment in accordance with the provisions of
Section 2.5(b), each New Lender shall also be deemed to have irrevocably and
unconditionally purchased and received, without recourse or warranty, from the
Lenders party to this Credit Agreement immediately prior to the effective date
of such increase, an undivided interest and participation in all Facility LCs
and Reimbursement Obligations (if any) then outstanding, ratably, such that each
Lender (including each New Lender) holds a participation interest in each
Facility LC and all Reimbursement Obligations (if any) in proportion to the
ratio that such Lender’s Commitment (upon the effective date of such increase in
the Aggregate Commitment) bears to the Aggregate Commitment as so increased.

28



--------------------------------------------------------------------------------



 



     (d) No Obligation to Increase Commitment. Nothing contained herein shall
constitute, or otherwise be deemed to be, a commitment or agreement on the part
of the Borrower or the Administrative Agent to give or grant any Lender the
right to increase any Commitment hereunder at any time or a commitment or
agreement on the part of any Lender to increase its Commitment hereunder at any
time, and no Commitment of a Lender shall be increased without its prior written
approval.
     2.6 Facility LCs.
     (a) General. Subject to the terms and conditions set forth herein, the
Borrower may request the issuance of Facility LCs for its own account, or may
request an Issuing Bank to renew, extend, increase, decrease or otherwise modify
a Facility LC (“Modify,” and each such action, a “Modification”), in a form
reasonably acceptable to the Administrative Agent and the Issuing Bank, at any
time and from time to time not later than five (5) Business Days prior to the
Maturity Date. Each Facility LC shall be issued in Dollar amounts. In the event
of any inconsistency between the terms and conditions of this Credit Agreement
and the terms and conditions of any form of any application for a Facility LC or
other agreement submitted by the Borrower to, or entered into by the Borrower
with, the Issuing Bank relating to any Facility LC (each, a “Facility LC
Application”), the terms and conditions of this Credit Agreement shall control.
     (b) Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions.
To request the issuance of a Facility LC (or a Modification of an outstanding
Facility LC), the Borrower shall hand deliver or telecopy (or transmit by
electronic communication, if arrangements for doing so have been approved by the
Issuing Bank) to the Issuing Bank (reasonably in advance of the requested date
of issuance or Modification) a notice requesting the issuance of a Facility LC,
or identifying the Facility LC to be Modified, and specifying the date of
issuance or Modification (which shall be a Business Day), the date on which such
Facility LC is to expire (which shall comply with paragraph (c) of this
Section), the amount of such Facility LC, the name and address of the
beneficiary thereof and such other information as shall be necessary to prepare,
amend, renew or extend such Facility LC. If requested by the Issuing Bank, the
Borrower also shall submit a Facility LC Application on the Issuing Bank’s
standard form in connection with any request for a Facility LC. A Facility LC
shall be issued or Modified only if (and upon issuance or Modification of each
Facility LC the Borrower shall be deemed to represent and warrant that), after
giving effect to such issuance or Modification (i) the LC Exposure shall not
exceed the Aggregate LC Commitment and (ii) the aggregate Revolving Credit
Exposure of all Lenders shall not exceed the Aggregate Commitment. Upon receipt
of a request for issuance (or increase) of a Facility LC, the Issuing Bank shall
promptly (and in any event prior to the issuance (or increase) of such Facility
LC) notify the Administrative Agent thereof, which notice may be given by fax or
e-mail. The issuance or Modification by an Issuing Bank of any Facility LC
shall, in addition to the conditions precedent set forth in Section 3.2 (the
satisfaction of which the Issuing Bank shall have no duty to ascertain), be
subject to the conditions precedent that the Issuing Bank shall have received
confirmation (which may be given by fax or e-mail) from the Administrative Agent
that the issuance (or Modification) of such Facility LC is in compliance with
the limitations set forth above in this Section 2.6(b), which notice shall be
given promptly by the Administrative Agent. Promptly following the
Administrative Agent’s receipt of notice of the issuance or

29



--------------------------------------------------------------------------------



 



Modification of a Facility LC, the Administrative Agent shall notify the
Lenders, which notice may be by fax or e-mail.
     (c) Expiration Date. Each Facility LC shall expire not later than five
Business Days prior to the Maturity Date.
     (d) Participations. By the issuance of a Facility LC (or Modification to a
Facility LC increasing the amount thereof) and without any further action on the
part of the Issuing Bank or the Lenders, the Issuing Bank hereby grants to each
Lender, and each Lender hereby acquires from the Issuing Bank, a participation
in such Facility LC (including, as of the Effective Date, each Existing Letter
of Credit) equal to such Lender’s Pro Rata Share of the aggregate amount
available to be drawn under such Facility LC. In consideration and in
furtherance of the foregoing, each Lender hereby absolutely and unconditionally
agrees to pay to the Administrative Agent, for the account of the Issuing Bank,
such Lender’s Pro Rata Share of each LC Disbursement made by the Issuing Bank
and not reimbursed by the Borrower on the date due as provided in paragraph (e)
of this Section, or of any reimbursement payment required to be refunded to the
Borrower for any reason. Each Lender acknowledges and agrees that its obligation
to acquire participations pursuant to this paragraph in respect of Facility LCs
is absolute and unconditional and shall not be affected by any circumstance
whatsoever, including any Modification of any Facility LC or the occurrence and
continuance of a Default or Event of Default or reduction or termination of the
Commitments, and that each such payment shall be made without any offset,
abatement, withholding or reduction whatsoever.
     (e) Reimbursement. If the Issuing Bank shall make any LC Disbursement in
respect of a Facility LC, the Borrower shall reimburse such LC Disbursement by
paying to the Administrative Agent an amount equal to such LC Disbursement not
later than 1:00 p.m. on the date that such LC Disbursement is made, if the
Borrower shall have received notice of such LC Disbursement prior to 10:00 a.m.
on such date, or, if such notice has not been received by the Borrower prior to
such time on such date, then not later than 1:00 p.m. on (i) the Business Day
that the Borrower receives such notice, if such notice is received prior to
10:00 a.m. on the day of receipt, or (ii) the Business Day immediately following
the day that the Borrower receives such notice, if such notice is not received
prior to such time on the day of receipt; provided that the Borrower may,
subject to the conditions to borrowing set forth herein, request in accordance
with Section 2.3 or 2.4 that such payment be financed with an ABR Revolving
Borrowing or Swingline Loan in an equivalent amount and, to the extent so
financed, the Borrower’s obligation to make such payment shall be satisfied by
the resulting ABR Revolving Borrowing or Swingline Loan; and provided further,
that, if such payment is so financed, the time by which the Borrower is
obligated to make such payment shall be deferred to the time at which the ABR
Revolving Borrowing or Swingline Loan made to finance such payment is advanced.
If the Borrower fails to make such payment or satisfy the reimbursement
obligation by an ABR Revolving Borrowing or Swingline Loan as aforesaid when
due, the Administrative Agent shall notify each Lender of the applicable LC
Disbursement, the payment then due from the Borrower in respect thereof and such
Lender’s Applicable Percentage thereof. Promptly following receipt of such
notice, each Lender shall pay to the Administrative Agent its Applicable
Percentage of the payment then due from the Borrower, in the same manner as
provided in Section 2.7 with respect to Loans made by such Lender (and
Section 2.7 shall apply, mutatis mutandis, to the payment obligations of the
Lenders), and the Administrative

30



--------------------------------------------------------------------------------



 



Agent shall promptly pay to the Issuing Bank the amounts so received by it from
the Lenders. Promptly following receipt by the Administrative Agent of any
payment from the Borrower pursuant to this paragraph, the Administrative Agent
shall distribute such payment to the Issuing Bank or, to the extent that Lenders
have made payments pursuant to this paragraph to reimburse the Issuing Bank,
then to such Lenders and the Issuing Bank as their interests may appear. Any
payment made by a Lender pursuant to this paragraph to reimburse the Issuing
Bank for any LC Disbursement (other than the funding of ABR Revolving Loans or a
Swingline Loan as contemplated above) shall not constitute a Loan and shall not
relieve the Borrower of its obligation to reimburse such LC Disbursement.
     (f) Obligations Absolute. The Borrower’s obligation to reimburse LC
Disbursements as provided in paragraph (e) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Credit Agreement under any and all circumstances
whatsoever and irrespective of (i) any lack of validity or enforceability of any
Facility LC or this Credit Agreement, or any term or provision therein, (ii) any
draft or other document presented under a Facility LC proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by the Issuing Bank under a Facility LC
against presentation of a draft or other document that does not comply with the
terms of such Facility LC, or (iv) any other event or circumstance whatsoever,
whether or not similar to any of the foregoing, that might, but for the
provisions of this Section, constitute a legal or equitable discharge of, or
provide a right of setoff against, the Borrower’s obligations hereunder. Neither
the Administrative Agent, the Lenders nor the Issuing Bank, nor any of their
Related Parties, shall have any liability or responsibility by reason of or in
connection with the issuance or transfer of any Facility LC or any payment or
failure to make any payment thereunder (irrespective of any of the circumstances
referred to in the preceding sentence), or any error, omission, interruption,
loss or delay in transmission or delivery of any draft, notice or other
communication under or relating to any Facility LC (including any document
required to make a drawing thereunder), any error in interpretation of technical
terms or any consequence arising from causes beyond the control of the Issuing
Bank; provided that the foregoing shall not be construed to excuse the Issuing
Bank from liability to the Borrower to the extent of any direct damages (as
opposed to consequential damages, claims in respect of which are hereby waived
by the Borrower to the extent permitted by applicable law) suffered by the
Borrower that are caused by the Issuing Bank’s failure to exercise care when
determining whether drafts and other documents presented under a Facility LC
comply with the terms thereof. The parties hereto expressly agree that, in the
absence of gross negligence or wilful misconduct on the part of the Issuing Bank
(as finally determined by a court of competent jurisdiction), the Issuing Bank
shall be deemed to have exercised care in each such determination. In
furtherance of the foregoing and without limiting the generality thereof, the
parties agree that, with respect to documents presented which appear on their
face to be in substantial compliance with the terms of a Facility LC, the
Issuing Bank may, in its sole discretion, either accept and make payment upon
such documents without responsibility for further investigation, regardless of
any notice or information to the contrary, or refuse to accept and make payment
upon such documents if such documents are not in strict compliance with the
terms of such Facility LC.
     (g) Disbursement Procedures. The Issuing Bank shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a

31



--------------------------------------------------------------------------------



 



Facility LC. The Issuing Bank shall promptly notify the Administrative Agent and
the Borrower by telephone (confirmed by telecopy) of such demand for payment and
whether the Issuing Bank has made or will make an LC Disbursement thereunder;
provided that any failure to give or delay in giving such notice shall not
relieve the Borrower of its obligation to reimburse the Issuing Bank and the
Lenders with respect to any such LC Disbursement.
     (h) Interim Interest. If the Issuing Bank shall make any LC Disbursement,
then, unless the Borrower shall reimburse such LC Disbursement in full on the
date such LC Disbursement is made, the unpaid amount thereof shall bear
interest, for each day from and including the date such LC Disbursement is made
to but excluding the date that the Borrower reimburses such LC Disbursement, at
the rate per annum then applicable to ABR Revolving Loans; provided that, if the
Borrower fails to reimburse such LC Disbursement when due pursuant to paragraph
(e) of this Section, then Section 2.13(d) shall apply. Interest accrued pursuant
to this paragraph shall be for the account of the Issuing Bank, except that
interest accrued on and after the date of payment by any Lender pursuant to
paragraph (e) of this Section to reimburse the Issuing Bank shall be for the
account of such Lender to the extent of such payment.
     (i) Reports; Quarterly Statements. Each Issuing Bank shall, no later than
the third (3rd) Business Day following the last day of each month, provide to
the Administrative Agent a schedule of Facility LCs issued by it, in form and
substance reasonably satisfactory to the Administrative Agent, showing the
Issuance Date, account party, original face amount (if any) paid thereunder,
expiration date and the reference number of each Facility LC outstanding at any
time during each month (and whether such Facility LC is a performance Facility
LC or financial Facility LC) and the aggregate amount (if any) payable by the
Borrower to such Issuing Bank during the month pursuant to Sections 2.16 and
2.17. Copies of such reports shall be provided promptly to each Lender and the
Borrower by the Administrative Agent. The Administrative Agent shall, with
reasonable promptness following receipt from all Issuing Banks of the reports
provided for in this paragraph (i) for the months of March, June, September and
December, respectively, deliver to the Borrower a quarterly statement of the
Facility LC Fees and Fronting Fees then due and payable.
     (j) Cash Collateralization. If any Event of Default shall occur and be
continuing, on the Business Day that the Borrower receives notice from the
Administrative Agent or the Required Lenders (or, if the maturity of the Loans
has been accelerated, Lenders with LC Exposure representing greater than 66-2/3%
of the total LC Exposure) demanding the deposit of cash collateral pursuant to
this subsection, or if required pursuant to Section 2.20(a), the Borrower shall
deposit in an account with the Administrative Agent, in the name of the
Administrative Agent and for the benefit of the Lenders (the “Facility LC
Collateral Account”), an amount in cash equal to the LC Exposure as of such date
plus any accrued and unpaid interest thereon (or, in the case of a deposit
required pursuant to Section 2.20(a), the amount required to be deposited
thereunder); provided that the obligation to deposit such cash collateral shall
become effective immediately, and such deposit shall become immediately due and
payable, without demand or other notice of any kind, upon the occurrence of any
Event of Default with respect to the Borrower described in Section 7.1(f). Such
deposit shall be held by the Administrative Agent as collateral for the payment
and performance of the obligations of the Borrower under this Credit Agreement.
The Administrative Agent shall have exclusive

32



--------------------------------------------------------------------------------



 



dominion and control, including the exclusive right of withdrawal, over the
Facility LC Collateral Account. Other than any interest earned on the investment
of such deposits, which investments shall be made at the option and sole
discretion of the Administrative Agent and at the Borrower’s risk and expense,
such deposits shall not bear interest. Interest or profits, if any, on such
investments shall accumulate in such Facility LC Collateral Account. Moneys in
such Facility LC Collateral Account shall be applied by the Administrative Agent
to reimburse the Issuing Bank for LC Disbursements for which it has not been
reimbursed and, to the extent not so applied, shall be held for the satisfaction
of the Reimbursement Obligations of the Borrower for the LC Exposure at such
time or, if the maturity of the Loans has been accelerated (but subject to the
consent of Lenders with LC Exposure representing greater than 66-2/3% of the
total LC Exposure), be applied to satisfy other obligations of the Borrower
under this Credit Agreement. If the Borrower is required to provide an amount of
cash collateral hereunder as a result of the occurrence of an Event of Default,
such amount (to the extent not applied as aforesaid) shall be returned to the
Borrower within three Business Days after all Events of Default have been cured
or waived. If the Borrower is required to provide an amount of cash collateral
pursuant to Section 2.20(a), such amount shall be returned to the Borrower from
time to time to the extent the amount deposited shall exceed the LC Exposure.
     2.7 Funding of Borrowings.
     (a) Each Lender shall make each Loan to be made by it hereunder on the
proposed date thereof by wire transfer of immediately available funds by 2:00
p.m. to the account of the Administrative Agent most recently designated by it
for such purpose by notice to the Lenders; provided that Swingline Loans shall
be made as provided in Section 2.4. The Administrative Agent will make such
Loans available to the Borrower by promptly crediting the amounts so received,
in like funds, to an account of the Borrower maintained with the Administrative
Agent in New York City and designated by the Borrower in the applicable
Borrowing Request; provided that ABR Revolving Loans made to finance the
reimbursement of an LC Disbursement as provided in Section 2.6(e) shall be
remitted by the Administrative Agent to the Issuing Bank.
     (b) Unless the Administrative Agent shall have received notice from a
Lender prior to the proposed date of any Borrowing (or, in the case of an ABR
Borrowing, at least 30 minutes prior to the time at which such Lender is
required to fund its Loan) that such Lender will not make available to the
Administrative Agent such Lender’s share of such Borrowing, the Administrative
Agent may assume that such Lender has made such share available on such date in
accordance with paragraph (a) of this Section and may, in reliance upon such
assumption, make available to the Borrower a corresponding amount. In such
event, if a Lender has not in fact made its share of the applicable Borrowing
available to the Administrative Agent, then the applicable Lender and the
Borrower severally agree to pay to the Administrative Agent forthwith on demand
such corresponding amount with interest thereon, for each day from and including
the date such amount is made available to the Borrower to but excluding the date
of payment to the Administrative Agent, at (i) in the case of such Lender, the
greater of the Federal Funds Effective Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation or (ii) in the case of the Borrower, the interest rate applicable
to ABR Loans. If such Lender pays

33



--------------------------------------------------------------------------------



 



such amount to the Administrative Agent, then such amount shall constitute such
Lender’s Loan included in such Borrowing.
     2.8 Interest Elections.
     (a) Each Revolving Borrowing initially shall be of the Type specified in
the applicable Borrowing Request and, in the case of a Eurodollar Revolving
Borrowing, shall have an initial Interest Period as specified in such Borrowing
Request. Thereafter, the Borrower may elect to convert such Borrowing to a
different Type or to continue such Borrowing and, in the case of a Eurodollar
Revolving Borrowing, may elect Interest Periods therefor, all as provided in
this Section. The Borrower may elect different options with respect to different
portions of the affected Borrowing, in which case each such portion shall be
allocated ratably among the Lenders holding the Loans comprising such Borrowing,
and the Loans comprising each such portion shall be considered a separate
Borrowing. This Section shall not apply to Swingline Borrowings, which may not
be converted or continued.
     (b) To make an election pursuant to this Section, the Borrower shall notify
the Administrative Agent of such election by telephone by the time that a
Borrowing Request would be required under Section 2.3 if the Borrower were
requesting a Revolving Borrowing of the Type resulting from such election to be
made on the effective date of such election. Each such telephonic Interest
Election Request shall be irrevocable and shall be confirmed promptly by hand
delivery or telecopy to the Administrative Agent of a written Interest Election
Request in a form approved by the Administrative Agent and signed by the
Borrower.
     (c) Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.2:
     (i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);
     (ii) the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;
     (iii) whether the resulting Borrowing is to be an ABR Borrowing or a
Eurodollar Borrowing; and
     (iv) if the resulting Borrowing is a Eurodollar Borrowing, the Interest
Period to be applicable thereto after giving effect to such election, which
shall be a period contemplated by the definition of the term “Interest Period.”
If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.

34



--------------------------------------------------------------------------------



 



     (d) Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.
     (e) If the Borrower fails to deliver a timely Interest Election Request
with respect to a Eurodollar Revolving Borrowing prior to the end of the
Interest Period applicable thereto, then, unless such Borrowing is repaid as
provided herein, at the end of such Interest Period such Borrowing shall be
converted to an ABR Borrowing. Notwithstanding any contrary provision hereof, if
an Event of Default has occurred and is continuing and the Administrative Agent,
at the request of the Required Lenders, so notifies the Borrower, then, so long
as an Event of Default is continuing (i) no outstanding Revolving Borrowing may
be converted to or continued as a Eurodollar Borrowing and (ii) unless repaid,
each Eurodollar Revolving Borrowing shall be converted to an ABR Borrowing at
the end of the Interest Period applicable thereto.
     2.9 Termination and Reduction of Commitments.
     (a) Unless previously terminated, the Commitments shall terminate on the
Maturity Date.
     (b) The Borrower may at any time terminate, or from time to time reduce,
the Commitments; provided that (i) each reduction of the Commitments shall be in
an amount that is an integral multiple of $1,000,000 and not less than
$5,000,000 and (ii) the Borrower shall not terminate or reduce the Commitments
if, after giving effect to any concurrent prepayment of the Loans in accordance
with Section 2.11, the aggregate Revolving Credit Exposure of all Lenders would
exceed the Aggregate Commitment.
     (c) The Borrower shall notify the Administrative Agent of any election to
terminate or reduce the Commitments under paragraph (b) of this Section at least
three Business Days prior to the effective date of such termination or
reduction, specifying such election and the effective date thereof. Promptly
following receipt of any notice, the Administrative Agent shall advise the
Lenders of the contents thereof. Each notice delivered by the Borrower pursuant
to this Section shall be irrevocable; provided that a notice of termination of
the Commitments delivered by the Borrower may state that such notice is
conditioned upon the effectiveness of other credit facilities, in which case
such notice may be revoked by the Borrower (by notice to the Administrative
Agent on or prior to the specified effective date) if such condition is not
satisfied. Any termination or reduction of the Commitments shall be permanent.
Each reduction of the Commitments shall be made ratably among the Lenders in
accordance with their respective Commitments. The Borrower’s rights under
Section 2.5 shall remain in effect after such reduction of the Commitments.
     2.10 Repayment of Loans; Evidence of Debt.
     (a) The Borrower hereby unconditionally promises to pay (i) to the
Administrative Agent for the account of each Lender the then unpaid principal
amount of each Revolving Loan on the Maturity Date and (ii) to the Swingline
Lender the then unpaid principal amount of each Swingline Loan as and when
provided in Section 2.4(c).

35



--------------------------------------------------------------------------------



 



     (b) All payments of principal, interest, fees, expenses and other amounts
to be made by a Credit Party under this Credit Agreement shall be made without
setoff, deduction or counterclaim and received not later than 1:00 p.m. on the
date when due, in Dollars and in immediately available funds, by the
Administrative Agent at its address specified in or pursuant to Section 9.1. The
Administrative Agent will distribute such payments to the applicable Lenders on
the same Business Day if any such payment is received prior to 1:00 p.m.;
otherwise the Administrative Agent will distribute such payment to the
applicable Lenders not later than the next succeeding Business Day. Whenever any
payment hereunder shall be stated to be due on a day which is not a Business
Day, the due date thereof shall be extended to the next succeeding Business Day
(subject to accrual of interest and fees for the period of such extension),
except that in the case of Eurodollar Loans, if the extension would cause the
payment to be made in the next following calendar month, then such payment shall
instead be made on the next preceding Business Day.
     (c) Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the indebtedness of the Borrower to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.
     (d) The Administrative Agent shall maintain accounts in which it shall
record (i) the amount of each Loan made hereunder, the Class and Type thereof
and the Interest Period applicable thereto, (ii) the amount of any principal or
interest due and payable or to become due and payable from the Borrower to each
Lender hereunder and (iii) the amount of any sum received by the Administrative
Agent hereunder for the account of the Lenders and each Lender’s share thereof.
     (e) The entries made in the accounts maintained pursuant to paragraph (b)
or (c) of this Section shall be prima facie evidence of the existence and
amounts of the obligations recorded therein; provided that the failure of any
Lender or the Administrative Agent to maintain such accounts or any error
therein shall not in any manner affect the obligation of the Borrower to repay
the Loans in accordance with the terms of this Credit Agreement.
     (f) Any Lender may request that Revolving Loans made by it be evidenced by
a Revolving Note. In such event, the Borrower shall prepare, execute and deliver
to such Lender a Revolving Note payable to the order of such Lender. Thereafter,
the Loans evidenced by such Revolving Note and interest thereon shall at all
times (including after assignment pursuant to Section 9.4) be represented by one
or more Revolving Notes payable to the order of the payee named therein.
     2.11 Prepayment of Loans.
     (a) The Borrower shall have the right at any time and from time to time to
prepay any Borrowing in whole or in part, subject to prior notice in accordance
with paragraph (b) of this Section.
     (b) The Borrower shall notify the Administrative Agent (and, in the case of
prepayment of a Swingline Loan, the Swingline Lender) by telephone (confirmed by
telecopy)

36



--------------------------------------------------------------------------------



 



of any prepayment hereunder (i) in the case of prepayment of a Eurodollar
Revolving Borrowing, not later than 11:00 a.m. three Business Days before the
date of prepayment, (ii) in the case of prepayment of an ABR Revolving
Borrowing, not later than 11:00 a.m. on the date of payment or (iii) in the case
of prepayment of a Swingline Loan, not later than 12:00 noon on the date of
prepayment. Each such notice shall be irrevocable and shall specify the
prepayment date and the principal amount of each Borrowing or portion thereof to
be prepaid; provided that, if a notice of prepayment is given in connection with
a conditional notice of termination of the Commitments as contemplated by
Section 2.9, then such notice of prepayment may be revoked if such notice of
termination is revoked in accordance with Section 2.9. Promptly following
receipt of any such notice relating to a Revolving Borrowing, the Administrative
Agent shall advise the Lenders of the contents thereof. Each partial prepayment
of any Revolving Borrowing shall be in an amount that would be permitted in the
case of an advance of a Revolving Borrowing of the same Type as provided in
Section 2.2. Each prepayment of a Revolving Borrowing shall be applied ratably
to the Loans included in the prepaid Borrowing. Prepayments shall be accompanied
by accrued interest to the extent required by Section 2.13.
     2.12 Fees.
     (a) Commitment Fees. The Borrower agrees to pay to the Administrative
Agent, for the pro rata benefit of the Lenders, commitment fees (“Commitment
Fees”), at a rate per annum equal to the Applicable Percentage (for Commitment
Fees) of the Unused Aggregate Commitment. Commitment Fees shall be payable in
arrears on each Quarterly Payment Date and on the date on which the Commitments
terminate, commencing on the first such date to occur after the date hereof;
notwithstanding the definition of “Unused Aggregate Commitment,” for purposes of
calculation of Commitment Fees, Swingline Loans shall constitute usage only of
the Commitment of the Swingline Lender. All Commitment Fees shall be computed on
the basis of a year of 360 days and shall be payable for the actual number of
days elapsed (including the first day but excluding the last day).
     (b) Administrative Fees. The Borrower agrees to pay to the Administrative
Agent, for its own account, administrative fees (the “Administrative Fees”) in
accordance with the terms of the Fee Letter.
     (c) Extension Fees. The Borrower agrees to pay to the Administrative Agent,
for the pro rata benefit of each Extending Lender, at the time of any extension
of the Maturity Date pursuant to Section 2.20, such extension fees as are agreed
upon among the Borrower, the Administrative Agent and such Extending Lenders.
     (d) Upfront Fees. In consideration of the Aggregate Commitment being made
available by the Lenders hereunder, the Borrower agrees to pay to each Lender an
upfront fee in accordance with the terms of the Arranger’s invitation letter to
prospective Lenders dated May 14, 2007 (the “Upfront Fees”). The Upfront Fees
shall be due and payable on or prior to the Effective Date.
     (e) Facility LC Fee. The Borrower shall pay to the Administrative Agent,
for the pro rata benefit of the Lenders, a fee (the “Facility LC Fee”) with
respect to each Facility LC for the period from the Issuance Date thereof (or,
in the case of the Existing Letters of Credit,

37



--------------------------------------------------------------------------------



 



the Effective Date) to and including the final expiration date thereof, in a per
annum amount equal to the product, calculated on a daily basis for each day
during such period, of (A) the undrawn amount of such Facility LC for such day
multiplied by (B) the Facility LC Fee Rate for such day, less 0.125% per annum.
The Facility LC Fees shall be due and payable quarterly in arrears not later
than the day (“Quarterly Payment Date”) that is five (5) Business Days following
Administrative Agent’s delivery to Borrower of the quarterly statement of
Facility LC Fees provided for in Section 2.6(i) and, to the extent any such fees
are then due and unpaid, on the Maturity Date. The Administrative Agent shall
promptly remit such Facility LC Fees, when received by the Administrative Agent,
to the Lenders (including the Issuing Banks) in accordance with their Pro Rata
Shares thereof.
     (f) Fronting Fee. The Borrower shall also pay to the Administrative Agent,
solely for the account of each Issuing Bank, as a Fronting Fee (“Fronting Fee”),
with respect to each Facility LC issued by such Issuing Bank for the period from
the Issuance Date thereof (or, in the case of the Existing Letters of Credit,
the Effective Date) to and including the final expiration date thereof, in an
amount equal to the product, calculated on a daily basis for each day during
such period, of (x) the undrawn amount of such Facility LC for such day
multiplied by (y) 0.125% per annum. The Fronting Fees shall also be due and
payable quarterly in arrears on the date on which Facility LC Fees are payable
and, to the extent any Fronting Fees are then due and unpaid, on the Maturity
Date. The Administrative Agent shall promptly remit such Fronting Fee, when
received by the Administrative Agent, to the applicable Issuing Bank. The
Borrower shall also pay to the Issuing Bank for its own account documentary and
processing charges in connection with the issuance or Modification of and draws
under Facility LCs in accordance with the Issuing Bank’s standard schedule for
such charges as in effect from time to time.
     (g) Payments. All fees payable hereunder shall be paid on the dates due, in
immediately available funds, to the Administrative Agent for distribution (where
applicable) to the Lenders. Fees paid shall not be refundable under any
circumstances.
     2.13 Interest.
     (a) The Revolving Loans comprising each ABR Borrowing and ABR Swingline
Loans shall bear interest at the Alternate Base Rate.
     (b) The Loans comprising each Eurodollar Borrowing shall bear interest at
the Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus
the Applicable Percentage for Eurodollar Loans.
     (c) Each Index Rate Swingline Loan shall bear interest at the Adjusted
LIBOR Market Index Rate applicable to such Loan.
     (d) Upon the occurrence, and during the continuance, of an Event of
Default, upon notice from the Administrative Agent at the direction of the
Required Lenders (or, in the case of an Event of Default under Section 7.1(f),
automatically without notice or any action) (i) the principal of and, to the
extent permitted by law, interest on the Loans and any other amounts owing
hereunder or under the other Credit Documents (including without limitation fees
and

38



--------------------------------------------------------------------------------



 



expenses) shall bear interest, payable on demand, at a per annum rate equal to
two percent (2%) plus the rate which would otherwise be applicable (or if no
rate is applicable, then the rate for ABR Revolving Loans plus two percent (2%)
per annum) and (ii) the Facility LC Fee Rate shall be increased to a per annum
rate equal to two percent (2%) plus the Facility LC Fee Rate which would
otherwise be applicable.
     (e) Accrued interest on each Loan shall be payable in arrears on each
Interest Payment Date for such Loan and, in the case of Revolving Loans, upon
termination of the Commitments; provided that (i) interest accrued pursuant to
paragraph (d) of this Section shall be payable on demand, (ii) in the event of
any repayment or prepayment of any Loan (other than a prepayment of an ABR
Revolving Loan prior to the end of the Availability Period), accrued interest on
the principal amount repaid or prepaid shall be payable on the date of such
repayment or prepayment and (iii) in the event of any conversion of any
Eurodollar Revolving Loan prior to the end of the current Interest Period
therefor, accrued interest on such Loan shall be payable on the effective date
of such conversion.
     (f) All interest hereunder shall be computed on the basis of a year of
360 days, except that interest computed by reference to the Alternate Base Rate
at times when the Alternate Base Rate is based on the Prime Rate shall be
computed on the basis of a year of 365 days (or 366 days in a leap year), and in
each case shall be payable for the actual number of days elapsed (including the
first day but excluding the last day). The applicable Alternate Base Rate,
Adjusted LIBO Rate, LIBO Rate or LIBOR Market Interest Rate shall be determined
by the Administrative Agent, and such determination shall be conclusive absent
manifest error.
     2.14 Alternate Rate of Interest. If prior to the commencement of any
Interest Period for a Eurodollar Borrowing or the advance of an Index Rate
Swingline Loan (as applicable):
     (a) the Administrative Agent reasonably determines (which determination
shall be conclusive absent manifest error) that adequate and reasonable means do
not exist for ascertaining the Adjusted LIBO Rate or the LIBO Rate, as
applicable, for such Interest Period or LIBOR Market Interest Rate; or
     (b) the Administrative Agent is advised by the Required Lenders that the
Adjusted LIBO Rate or the LIBO Rate, as applicable, for such Interest Period
will not adequately and fairly reflect the cost to such Lenders (or Lender) of
making or maintaining their Loans (or its Loan) included in such Borrowing for
such Interest Period;
     then the Administrative Agent shall give notice thereof to the Borrower and
the Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) (if and as
applicable) any Interest Election Request that requests the conversion of any
Revolving Borrowing to, or continuation of any Revolving Borrowing as, a
Eurodollar Borrowing shall be ineffective, (ii) (if and as applicable) if any
Borrowing Request requests a Eurodollar Revolving Borrowing, such Borrowing
shall be made as an ABR Borrowing and (iii) (if and as applicable) if any
Swingline Loan Request requests an Index Rate Swingline Loan, such Swingline
Loan shall be made as an ABR Swingline Loan; provided that if the

39



--------------------------------------------------------------------------------



 



circumstances giving rise to such notice affect only one Type of Borrowings,
then the other Type of Borrowings shall be permitted.
     2.15 Increased Costs.
     (a) If any Change in Law shall:
     (i) impose, modify or deem applicable any reserve, special deposit or
similar requirement against assets of, deposits with or for the account of, or
credit extended by, any Lender or the Swingline Lender (except any such reserve
requirement reflected in the Adjusted LIBO Rate or Adjusted LIBOR Market Index
Rate (as applicable)) or the Issuing Bank; or
     (ii) impose on any Lender, the Swingline Lender or any Issuing Bank or the
London interbank market any other condition affecting this Credit Agreement or
Eurodollar Loans made by such Lender, Index Rate Swingline Loan made by such
Swingline Lender or any Facility LC or participation therein;
and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Loan (or of maintaining its
obligation to make any such Loan) or the cost to the Swingline Lender of making
or maintaining any Index Rate Swingline Loan (or of maintaining its obligation
to make any Index Rate Swingline Loan) or to increase the cost to such Lender or
Issuing Bank of participating in, issuing or maintaining any Facility LC or to
reduce the amount of any sum received or receivable by such Lender, Swingline
Lender or Issuing Bank hereunder (whether of principal, interest or otherwise),
then the Borrower will pay to such Lender, Swingline Lender or Issuing Bank, as
the case may be, such additional amount or amounts as will compensate such
Lender, Swingline Lender or Issuing Bank, as the case may be, for such
additional costs incurred or reduction suffered.
     (b) If any Lender, Swingline Lender or Issuing Bank determines that any
Change in Law regarding capital requirements has or would have the effect of
reducing the rate of return on such Lender’s, Swingline Lender’s or Issuing
Bank’s capital or on the capital of such Lender’s or Issuing Bank’s holding
company, if any, as a consequence of this Credit Agreement or the Loans made by,
or participations in Facility LCs held by, such Lender or Swingline Lender, or
the Facility LCs issued by such Issuing Bank, to a level below that which such
Lender, Swingline Lender or Issuing Bank or such Lender’s, Swingline Lender’s or
Issuing Bank’s holding company would have achieved under the terms of this
Agreement but for such Change in Law (taking into consideration such Lender’s,
Swingline Lender’s or Issuing Bank’s policies and the policies of such Lender’s,
Swingline Lender’s or Issuing Bank’s holding company with respect to capital
adequacy), then from time to time the Borrower will pay to such Lender,
Swingline Lender or Issuing Bank, as the case may be, such additional amount or
amounts as will compensate such Lender, Swingline Lender or Issuing Bank or such
Lender’s, Swingline Lender’s or Issuing Bank’s holding company for any such
reduction suffered.

40



--------------------------------------------------------------------------------



 



     (c) A certificate of a Lender, Swingline Lender or Issuing Bank setting
forth the amount or amounts necessary to compensate such Lender, Swingline
Lender or Issuing Bank or its holding company, as the case may be, as specified
in paragraph (a) or (b) of this Section shall be delivered to the Borrower and
shall be conclusive absent manifest error. The Borrower shall pay such Lender,
Swingline Lender or Issuing Bank, as the case may be, the amount shown as due on
any such certificate within 10 days after receipt thereof.
     (d) Failure or delay on the part of any Lender, Swingline Lender or Issuing
Bank to demand compensation pursuant to this Section shall not constitute a
waiver of such Lender’s, Swingline Lender’s or Issuing Bank’s right to demand
such compensation. Notwithstanding anything to the contrary contained herein,
the Borrower shall not be required to make any payments to any Lender, the
Swingline Lender, any Issuing Bank or the Administrative Agent pursuant to this
Section relating to any period of time which is greater than 90 days prior to
such Person’s request for additional payment except for retroactive application
of such law, rule or regulation, in which case the Borrower is required to make
such payments so long as such Person makes a request therefore within 90 days
after the public announcement of such retroactive application.
     2.16 Break Funding Payments. In the event of (a) the payment of any
principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default),
(b) the conversion of any Eurodollar Loan other than on the last day of the
Interest Period applicable thereto, (c) the failure to borrow, convert, continue
or prepay any Eurodollar Loan on the date specified in any notice delivered
pursuant hereto (regardless of whether such notice may be revoked under
Section 2.11(b) and is revoked in accordance therewith) or (d) the assignment of
any Eurodollar Loan other than on the last day of the Interest Period applicable
thereto as a result of a request by the Borrower pursuant to Section 2.19, then,
in any such event, the Borrower shall compensate each Lender for the loss, cost
and expense attributable to such event. In the case of a Eurodollar Loan, such
loss, cost or expense to any Lender shall be deemed to include an amount
determined by such Lender to be the excess, if any, of (i) the amount of
interest which would have accrued on the principal amount of such Loan had such
event not occurred, at the Adjusted LIBO Rate that would have been applicable to
such Loan, for the period from the date of such event to the last day of the
then current Interest Period therefor (or, in the case of a failure to borrow,
convert or continue, for the period that would have been the Interest Period for
such Loan), over (ii) the amount of interest which would accrue on such
principal amount for such period at the interest rate which such Lender would
bid were it to bid, at the commencement of such period, for dollar deposits of a
comparable amount and period from other banks in the eurodollar market. A
certificate of any Lender setting forth any amount or amounts that such Lender
is entitled to receive pursuant to this Section shall be delivered to the
Borrower and shall be conclusive absent manifest error. The Borrower shall pay
such Lender the amount shown as due on any such certificate within 10 days after
receipt thereof.
     2.17 Taxes.
     (a) Any and all payments by or on account of any obligation of the Borrower
hereunder shall be made free and clear of and without deduction for any
Indemnified Taxes or Other Taxes; provided that if the Borrower shall be
required to deduct any Indemnified Taxes or Other Taxes from such payments, then
(i) the sum payable shall be increased as necessary so

41



--------------------------------------------------------------------------------



 



that after making all required deductions (including deductions applicable to
additional sums payable under this Section) the Administrative Agent, Lender or
Issuing Bank (as the case may be) receives an amount equal to the sum it would
have received had no such deductions been made, (ii) the Borrower shall make
such deductions and (iii) the Borrower shall pay the full amount deducted to the
relevant Governmental Authority in accordance with applicable law.
     (b) In addition, the Borrower shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.
     (c) The Borrower shall indemnify the Administrative Agent, each Lender and
the Issuing Bank, within 10 days after written demand therefor, for the full
amount of any Indemnified Taxes or Other Taxes paid by the Administrative Agent,
such Lender or the Issuing Bank, as the case may be, on or with respect to any
payment by or on account of any obligation of the Borrower hereunder (including
Indemnified Taxes or Other Taxes imposed or asserted on or attributable to
amounts payable under this Section) and any penalties, interest and reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes or Other Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority. A certificate as to the amount of such
payment or liability delivered to the Borrower by a Lender or the Issuing Bank,
or by the Administrative Agent on its own behalf or on behalf of a Lender or the
Issuing Bank, shall be conclusive absent manifest error. Any Lender that shall
become aware of an obligation of the Borrower to pay Taxes or Other Taxes in
respect of such Lender’s Loans or participation in Facility LCs shall use good
faith efforts to advise the Borrower thereof in a timely manner in order to
afford the Borrower an opportunity to contest the same or to effect the
provisions of Section 2.19(b).
     (d) As soon as practicable after any payment of Indemnified Taxes or Other
Taxes by the Borrower to a Governmental Authority, the Borrower shall deliver to
the Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.
     (e) Any Foreign Lender that is entitled to an exemption from or reduction
of withholding tax under the law of the jurisdiction in which the Borrower is
located, or any treaty to which such jurisdiction is a party, with respect to
payments under this Credit Agreement shall deliver to the Borrower (with a copy
to the Administrative Agent), at the time or times prescribed by applicable law,
such properly completed and executed documentation prescribed by applicable law
or reasonably requested by the Borrower as will permit such payments to be made
without withholding or at a reduced rate.
     (f) If the Administrative Agent or a Lender determines, in its sole
discretion, that it has received a refund of any Taxes or Other Taxes as to
which it has been indemnified by the Borrower or with respect to which the
Borrower has paid additional amounts pursuant to this Section 2.17, it shall pay
over such refund to the Borrower (but only to the extent of indemnity payments
made, or additional amounts paid, by the Borrower under this Section 2.17 with
respect to the Taxes or Other Taxes giving rise to such refund), net of all
out-of-pocket expenses of the Administrative Agent or such Lender and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund); provided,

42



--------------------------------------------------------------------------------



 



that the Borrower, upon the request of the Administrative Agent or such Lender,
agrees to repay the amount paid over to the Borrower (plus any penalties,
interest or other charges imposed by the relevant Governmental Authority) to the
Administrative Agent or such Lender in the event the Administrative Agent or
such Lender is required to repay such refund to such Governmental Authority.
This Section shall not be construed to require the Administrative Agent or any
Lender to make available its tax returns (or any other information relating to
its taxes which it deems confidential) to the Borrower or any other Person.
     2.18 Payments Generally; Pro Rata Treatment; Sharing of Set-offs.
     (a) The Borrower shall make each payment required to be made by it
hereunder (whether of principal, interest, fees or reimbursement of LC
Disbursements, or of amounts payable under Section 2.15, 2.16 or 2.17, or
otherwise) prior to 1:00 p.m. on the date when due, in immediately available
funds, without set-off or counterclaim. Any amounts received after such time on
any date may, in the discretion of the Administrative Agent, be deemed to have
been received on the next succeeding Business Day for purposes of calculating
interest thereon. All such payments shall be made to the Administrative Agent at
its offices at 270 Park Avenue, New York, New York, except payments to be made
directly to the Issuing Bank or Swingline Lender as expressly provided herein
and except that payments pursuant to Sections 2.15, 2.16, 2.17 and 9.3 shall be
made directly to the Persons entitled thereto. The Administrative Agent shall
distribute any such payments received by it for the account of any other Person
to the appropriate recipient promptly following receipt thereof. If any payment
hereunder shall be due on a day that is not a Business Day, the date for payment
shall be extended to the next succeeding Business Day, and, in the case of any
payment accruing interest, interest thereon shall be payable for the period of
such extension. All payments hereunder shall be made in dollars.
     (b) If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest and fees then due hereunder, such funds shall be applied
in accordance with Section 7.3.
     (c) If any Lender shall, by exercising any right of set-off or counterclaim
or otherwise, obtain payment in respect of any principal of or interest on any
of its Revolving Loans or participations in LC Disbursements or Swingline Loans
resulting in such Lender receiving payment of a greater proportion of the
aggregate amount of its Revolving Loans and participations in LC Disbursements
and Swingline Loans and accrued interest thereon than the proportion received by
any other Lender, then the Lender receiving such greater proportion shall
purchase (for cash at face value) participations in the Revolving Loans and
participations in LC Disbursements and Swingline Loans of other Lenders to the
extent necessary so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Revolving Loans and participations in LC
Disbursements and Swingline Loans; provided that (i) if any such participations
are purchased and all or any portion of the payment giving rise thereto is
recovered, such participations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph shall not be construed to apply to any payment made
by the Borrower pursuant to and in accordance with the express

43



--------------------------------------------------------------------------------



 



terms of this Credit Agreement or any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans or participations in LC Disbursements to any assignee or participant,
other than to the Borrower or any Subsidiary or Affiliate thereof (as to which
the provisions of this paragraph shall apply). The Borrower consents to the
foregoing and agrees, to the extent it may effectively do so under applicable
law, that any Lender acquiring a participation pursuant to the foregoing
arrangements may exercise against the Borrower rights of set-off and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of the Borrower in the amount of such participation.
     (d) Unless the Administrative Agent shall have received notice from the
Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders or the Issuing Bank hereunder that the
Borrower will not make such payment, the Administrative Agent may assume that
the Borrower has made such payment on such date in accordance herewith and may,
in reliance upon such assumption, distribute to the Lenders or the Issuing Bank,
as the case may be, the amount due. In such event, if the Borrower has not in
fact made such payment, then each of the Lenders or the Issuing Bank, as the
case may be, severally agrees to repay to the Administrative Agent forthwith on
demand the amount so distributed to such Lender or Issuing Bank with interest
thereon, for each day from and including the date such amount is distributed to
it to but excluding the date of payment to the Administrative Agent, at the
greater of the Federal Funds Effective Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation.
     (e) If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.4(c), 2.6(d), 2.7(b), 2.18(d) or 9.3(c), then the
Administrative Agent may, in its discretion (notwithstanding any contrary
provision hereof), apply any amounts thereafter received by the Administrative
Agent for the account of such Lender to satisfy such Lender’s obligations under
such Sections until all such unsatisfied obligations are fully paid.
     (f) In the event that any financial statement or Officer’s Certificate
delivered pursuant to Section 5.1(c) is shown to be inaccurate (regardless of
whether this Credit Agreement is in effect or any Loans or Commitments are
outstanding when such inaccuracy is discovered), and such inaccuracy, if
corrected, would have led to the application of a higher Applicable Percentage
for any period (an “Applicable Period”) than the Applicable Percentage actually
applied for such Applicable Period, then (i) the Borrower shall immediately
deliver to Administrative Agent a correct Officer’s Certificate for such
Applicable Period, (ii) the Applicable Percentage shall be determined at such
higher Applicable Percentage for such Applicable Period, and (iii) Borrower
shall immediately pay to Administrative Agent the accrued additional interest
and additional fees owing as a result of such higher Applicable Percentage for
such Applicable Period.
     2.19 Mitigation Obligations; Replacement of Lenders.
     (a) If any Lender requests compensation under Section 2.15, or if the
Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.17,
then such Lender shall use reasonable efforts

44



--------------------------------------------------------------------------------



 



to designate a different lending office for funding or booking its Loans
hereunder or to assign its rights and obligations hereunder to another of its
offices, branches or affiliates, if, in the judgment of such Lender, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Section 2.15 or 2.17, as the case may be, in the future and (ii) would not
subject such Lender to any unreimbursed cost or expense and would not otherwise
be disadvantageous to such Lender. The Borrower hereby agrees to pay all
reasonable costs and expenses incurred by any Lender in connection with any such
designation or assignment.
     (b) If any Lender requests compensation under Section 2.15, or if the
Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.17,
or if any Lender defaults in its obligation to fund Loans hereunder or if any
Lender is a Refusing Lender under Section 2.20, then the Borrower may, at its
sole expense and effort, upon notice to such Lender and the Administrative
Agent, require such Lender to assign and delegate, without recourse (in
accordance with and subject to the restrictions contained in Section 9.4), all
its interests, rights and obligations under this Credit Agreement to an assignee
that shall assume such obligations (which assignee may be another Lender, if a
Lender accepts such assignment); provided that (i) the Borrower shall have
received the prior written consent of the Administrative Agent, which consent
shall not unreasonably be withheld, (ii) such Lender shall have received payment
of an amount equal to the outstanding principal of its Loans and participations
in LC Disbursements and Swingline Loans, accrued interest thereon, accrued fees
and all other amounts payable to it hereunder, from the assignee (to the extent
of such outstanding principal and accrued interest and fees) or the Borrower (in
the case of all other amounts) and (iii) in the case of any such assignment
resulting from a claim for compensation under Section 2.15 or payments required
to be made pursuant to Section 2.17, such assignment will result in a reduction
in such compensation or payments. A Lender shall not be required to make any
such assignment and delegation if, prior thereto, as a result of a waiver by
such Lender or otherwise, the circumstances entitling the Borrower to require
such assignment and delegation cease to apply.
     2.20 Extension of Maturity Date.
     (a) Not more than once each fiscal year of the Borrower, the Borrower may,
by delivering a written notice to the Administrative Agent, request that the
Maturity Date be extended for one additional year, provided the requested
Maturity Date is not more than five (5) years from the date of such request. The
Administrative Agent shall notify each Lender of such request promptly upon its
receipt of such notice and shall request that each Lender respond to such
request by the Borrower within sixty (60) days of the Administrative Agent’s
notice to the Lenders. If any Lender does not consent in writing or respond to
the Borrower’s request then such Lender (a “Refusing Lender”) shall be deemed to
have rejected such request. If Lenders whose combined Pro Rata Shares equal at
least 66-2/3% (the “Extension Required Lenders”; each Lender agreeing to extend
its Commitment is referred to herein as an “Extending Lender”) agree in writing
within such 60-day period to extend their Commitments, and provided that, on the
last day of such 60-day period (x) the representations and warranties made by
the Credit Parties in any Credit Document are true and correct in all material
respects at and as if made as of such date except to the extent they expressly
relate to an earlier date and (y) no Default or Event of Default shall exist or
be continuing either prior to or after giving effect thereto and the Borrower
deliver to the Administrative Agent a certificate so stating, then (i) effective
on the

45



--------------------------------------------------------------------------------



 



last day of such 60-day period the Commitments of the Extending Lenders shall
without further action be extended for an additional one-year period, (ii) the
term “Maturity Date” shall thenceforth mean, (A) as to the Commitments and Loans
of the Extending Lenders, the last day of such additional one-year period and
(B) as to the Commitments and Loans of the Refusing Lenders, the Maturity Date
in effect prior to such extension (each a “RL Maturity Date”), (iii) subject to
the terms of subsection (b) below, the Commitments of the Refusing Lenders shall
terminate on the applicable RL Maturity Date and the Loans and other amounts
owed to such Lenders shall be due and payable on such date, (iv) subject to the
terms of subsection (b) below, on such RL Maturity Date (A) the Aggregate
Commitment shall be reduced by an amount equal to the sum of the Commitments of
the applicable Refusing Lenders and (B) the Pro Rata Shares of the Extending
Lenders shall be reallocated so that the sum of such Pro Rata Shares equals one
hundred percent (100%) and (v) if the aggregate Revolving Credit Exposure of all
Lenders, after the payment provided for in clause (iii) above, exceeds the
Aggregate Commitment (as so reduced) (A) the Borrower shall pay on such RL
Maturity Date Loans in the amount necessary to cause the aggregate Revolving
Credit Exposure of all Lenders to equal but not exceed the Aggregate Commitment
and (B) if the outstanding Facility LCs exceed the Aggregate Commitment (as so
reduced), the Borrower shall pay to the Administrative Agent on such RL Maturity
Date an amount in immediately available funds equal to the amount by which the
outstanding Facility LCs exceed the Aggregate Commitment, which funds shall be
held in the Facility LC Collateral Account in accordance with and subject to the
terms of Section 2.6(j). If such extension is not approved in writing by the
Extension Required Lenders within such 60-day period, the Maturity Date then in
effect will be retained.
     (b) So long as the Extension Required Lenders consent to the extension of
the Maturity Date in accordance with the terms of Section 2.20(a):
     (i) with respect to any Refusing Lender, the Borrower may, in its own
discretion, require such Refusing Lender to assign all of its interests, rights
and obligations under this Credit Agreement to one or more assignees (which may
be one or more existing Lenders if any existing Lender accepts such assignment
subject to and in accordance with the provisions of Section 2.19(b)). In such
event, the maturity date of the Loans transferred to such assignee shall be the
Maturity Date as extended in accordance with Section 2.20(a) above. Such
transfer and assignment must occur on or prior to the applicable RL Maturity
Date; or
     (ii) the Borrower may (A) notify the Administrative Agent and the Extending
Lenders in writing that it wishes to (and each such Extending Lender shall agree
to) reduce the Aggregate Commitment by an amount equal to the sum of the
Commitments of the Refusing Lenders, (B) pay all outstanding Loans of the
Refusing Lenders and any other amounts owing to the Refusing Lenders, and
terminate the Commitments of the Refusing Lenders (at which time their
participations in all Facility LCs and Reimbursement Obligations shall also
terminate) and (C) reallocate the Pro Rata Share of the Extending Lenders, on a
pro rata basis, so that the sum of such Pro Rata Shares equals one hundred
percent (100%).
     (c) The Borrower shall indemnify each Lender (whether an Extending Lender
or Refusing Lender) for any loss or expense payable to such Lender pursuant to
Section 2.16 as a

46



--------------------------------------------------------------------------------



 



result of any extension of the Maturity Date pursuant to this Section 2.20 and
any assignment of such Lender’s Commitments and Loans or any reallocation of
such Lender’s Pro Rata Share in connection with such extension.
     (d) Each of the Lenders hereby authorizes the Administrative Agent, on its
behalf, to enter into an amendment to this Credit Agreement (and the Borrower
hereby agrees to enter into any such amendment on terms reasonably acceptable to
the Credit Parties and the Administrative Agent) to effectuate any extension of
the Maturity Date, reduction of the Aggregate Commitment, repayment of Loans or
reallocation of the Pro Rata Shares, in each case as expressly contemplated by
the terms of this Section 2.20.
ARTICLE III
CONDITIONS PRECEDENT
     3.1 Closing Conditions.
     The obligation of the Lenders to enter into this Credit Agreement and make
the initial Extension of Credit is subject to satisfaction (or waiver by each of
the Lenders) of the following conditions:
     (a) Executed Credit Documents. Receipt by the Administrative Agent of duly
executed copies of: (i) this Credit Agreement; (ii) the Notes, (iii) the
Guaranty (executed by all of the REITs and the Material Subsidiaries), (iv) the
Intercreditor Agreement (executed by all of the REITs and any other creditor of
Borrower party thereto) and (v) all other Credit Documents, each in form and
substance reasonably acceptable to the Administrative Agent and the Lenders;
provided that receipt by the Administrative Agent of an executed signature page
to this Credit Agreement from a Lender shall be deemed approval by such Lender
of the form and substance of the Credit Documents.
     (b) Authority Documents.
     (i) Partnership Documents. With respect to each Credit Party that is a
partnership or limited liability partnership (for the purposes hereof, each a
“Partnership”), receipt by the Administrative Agent of the following:
     (A) Authorization. Authorization of the general partner(s) of such
Partnership, as of the Closing Date, approving and adopting the Credit Documents
to be executed by such Partnership and authorizing the execution and delivery
thereof.
     (B) Partnership Agreements. To the extent required by the Administrative
Agent, certified copies of the partnership agreement of such Partnership,
together with all amendments thereto.
     (C) Certificates of Good Standing or Existence. To the extent required by
the Administrative Agent, certificate of good standing or existence

47



--------------------------------------------------------------------------------



 



for such Partnership, issued as of a recent date by its state of organization
and each other state where the failure to qualify or be in good standing would
have or could be reasonably expected to have a Material Adverse Effect.
     (D) Incumbency. An incumbency certificate of the general partner(s) of such
Partnership certified by a secretary or assistant secretary of such general
partner to be true and correct as of the Closing Date.
     (ii) Corporate Documents. With respect to each Credit Party that is a
corporation, (for the purposes hereof, each a “Corporation”), and with respect
to each corporate entity acting, directly or indirectly, on behalf of a Credit
Party that is a partnership, limited liability partnership or limited liability
company (for the purposes of this clause (ii), each a “Managing Person”),
receipt by the Administrative Agent of the following:
     (A) Charter Documents. For the Borrower and, to the extent required by the
Administrative Agent, for any other Corporation or Managing Person, copies of
the articles or certificates of incorporation or other charter documents of each
such Corporation or Managing Person, as applicable, certified to be true and
complete as of a recent date by the appropriate Governmental Authority of the
state or other jurisdiction of its incorporation and certified by a secretary or
assistant secretary of such Corporation or Managing Person, as applicable, to be
true and correct as of the Closing Date.
     (B) Bylaws. For the Borrower and, to the extent required by the
Administrative Agent, for any other Corporation or Managing Person, a copy of
the bylaws of each such Corporation or Managing Person, as applicable, certified
by a secretary or assistant secretary of such Corporation or Managing Person, as
applicable, to be true and correct as of the Closing Date.
     (C) Resolutions. Copies of resolutions of such Corporation’s or Managing
Person’s board of directors approving and adopting the Credit Documents to which
it or the Person for whom it is acting is a party and the transactions
contemplated therein and authorizing execution and delivery thereof, certified
by a secretary or assistant secretary of such Corporation or Managing Person, as
applicable, to be true and correct and in full force and effect as of the
Closing Date.
     (D) Good Standing. For the Borrower and, to the extent required by the
Administrative Agent, for any other Corporation or Managing Person, copies of
(A) certificates of good standing, existence or their equivalent with respect to
such Corporation or Managing Person, as applicable, certified as of a recent
date by the appropriate Governmental Authorities of the state or other
jurisdiction of incorporation and each other jurisdiction in which the failure
to so qualify and be in good standing would have or could be reasonably expected
to have a Material Adverse Effect and (B) to the extent available, a certificate

48



--------------------------------------------------------------------------------



 



indicating payment of all corporate franchise taxes certified as of a recent
date by the appropriate governmental taxing authorities.
     (E) Incumbency. An incumbency certificate of such Corporation or Managing
Person, as applicable, certified by an officer of such Corporation or Managing
Person, as applicable, to be true and correct as of the Closing Date.
     (iii) Limited Liability Company Documents. With respect to each Credit
Party that is a limited liability company (for the purposes hereof, each an
“LLC”) and with respect to any limited liability company acting, directly or
indirectly, on behalf of a Credit Party (for the purposes of this clause (iii),
each a “Managing Person”), receipt by the Administrative Agent of the following:
     (A) Certificate of Formation. To the extent required by the Administrative
Agent, a copy of the certificate of formation of such LLC or Managing Person, as
applicable, certified to be true and complete by the appropriate Governmental
Authority of the state or jurisdiction of its formation and certified by the
sole or managing member of such LLC or Managing Person, as applicable, to be
true and correct as of the Closing Date.
     (B) LLC Agreement. To the extent required by the Administrative Agent, a
copy of the LLC Agreement of such LLC or Managing Person, as applicable,
certified by the sole or managing member of such LLC or Managing Person, as
applicable, to be true and correct as of the Closing Date.
     (C) Resolutions. Copies of resolutions of the sole or managing member of
such LLC or Managing Person approving and adopting the Credit Documents to which
it or the Person for whom it is acting is a party and the transactions
contemplated therein and authorizing execution and delivery thereof.
     (D) Good Standing. To the extent required by the Administrative Agent,
copies of certificates of good standing, existence or their equivalent with
respect to such LLC or Managing Person, as applicable, certified as of a recent
date by the appropriate Governmental Authorities of the state or other
jurisdiction of formation and each other jurisdiction in which the failure to so
qualify and be in good standing would have or could be reasonably expected to
have a Material Adverse Effect.
     (E) Incumbency. An incumbency certificate of such LLC or Managing Person
certified by an officer of such LLC or Managing Person to be true and correct as
of the Closing Date.
     (c) Opinion of Counsel. Receipt by the Administrative Agent of an opinion
or opinions from legal counsel to the Credit Parties (which shall cover, among
other things, authority, legality, validity, binding effect, and enforceability
of the Credit Documents), reasonably satisfactory to the Administrative Agent,
addressed to the Administrative Agent and the Lenders and dated as of the
Closing Date.

49



--------------------------------------------------------------------------------



 



     (d) Financial Statements. Receipt by the Lenders of such financial
information regarding the Credit Parties required to be delivered pursuant to
Section 7.1 of the Original Credit Agreement prior to the Closing Date.
     (e) Litigation. There shall not exist (i) any order, decree, judgment,
ruling or injunction which prohibits or restrains the consummation of the
transactions contemplated hereby or (ii) any pending (except as set forth on
Schedule 4.11) or, to the knowledge of any Credit Party, threatened action,
suit, investigation or proceeding against a Credit Party that would have or
could be reasonably expected to have a Material Adverse Effect.
     (f) Officer’s Certificates. The Administrative Agent shall have received a
certificate or certificates executed by an Authorized Officer of the Borrower as
of the Closing Date stating that (i) the Borrower and each of its Subsidiaries
are in compliance with all existing material financial obligations after giving
effect to this Credit Agreement, (ii) no action, suit, investigation or
proceeding is pending or, to the knowledge of any Credit Party, threatened in
any court or before any arbitrator or governmental instrumentality that purports
to affect the Borrower, any of its Subsidiaries or any transaction contemplated
by the Credit Documents, if such action, suit, investigation or proceeding would
have or could be reasonably expected to have a Material Adverse Effect,
(iii) the financial statements and information delivered to the Administrative
Agent on or before the Closing Date were prepared in good faith and in
accordance with GAAP and (iv) immediately after giving effect to this Credit
Agreement, the other Credit Documents and all the transactions contemplated
herein and therein, including the initial Extensions of Credit hereunder (if
any), to occur on such date, (A) no Default or Event of Default exists, (B) all
representations and warranties contained herein and in the other Credit
Documents are true and correct in all material respects, (C) the Credit Parties
are in compliance with each of the financial covenants set forth in Section 5.2
(with calculations demonstrating same) and (D) each Credit Party is Solvent.
     (g) Material Adverse Effect. There shall not have occurred a Material
Adverse Effect since December 31, 2006.
     (h) Fees and Expenses. Payment by the Credit Parties of the fees and
expenses owed by them to the Administrative Agent, the Lenders and Arranger
pursuant to the terms of Section 2.12 and of the Fee Letter.
     (i) Original Credit Agreement. All amounts owing in connection with the
Original Credit Agreement shall have been paid in full on or before the
Effective Date, and Administrative Agent shall have received from LaSalle Bank
National Association and U.S. Bank National Association (the “Prior Issuing
Banks”) written confirmation, in form and substance satisfactory to
Administrative Agent, that the Lenders and Administrative Agent have no
liability or obligation to reimburse the Prior Issuing Banks in respect of
Facility LCs issued by them or their Affiliates under the Original Credit
Agreement.
     (j) Market Disruption. There shall not have occurred any material
disruption of or a material adverse change in conditions in the financial,
banking or capital markets which the Administrative Agent and Arranger, in their
reasonable discretion, deem material in connection with the syndication of this
Credit Agreement.

50



--------------------------------------------------------------------------------



 



     (k) Other. Receipt and satisfactory review by the Administrative Agent and
its counsel of such other documents, instruments, agreements or information as
reasonably and timely requested by the Administrative Agent, its counsel or any
Lender, including, but not limited to, shareholder agreements, management
agreements and information regarding litigation, tax, accounting, labor,
insurance, pension liabilities (actual or contingent), real estate leases,
material contracts, debt agreements, property ownership, contingent liabilities
and management of the Borrower and its Subsidiaries.
     3.2 Conditions to All Extensions of Credit.
     In addition to the conditions precedent stated elsewhere herein, no Lender
or Issuing Bank shall be obligated to make new Extensions of Credit unless:
     (a) Notice. The Borrower shall have delivered (i) in the case of any new
Revolving Borrowing, a Borrowing Request, duly executed and completed, by the
time specified in Section 3.1, (ii) in the case of any new Swingline Loan, a
Swingline Loan Request, duly executed and completed, by the time specified in
Section 2.4(b) and (iii) in the case of the issuance or Modification of a
Facility LC, the documentation required under Section 2.6.
     (b) Representations and Warranties. The representations and warranties made
by the Credit Parties in any Credit Document are true and correct in all
material respects at and as if made as of such date except to the extent they
expressly relate to an earlier date, in which case they shall be true and
correct in all material respects as of such earlier date.
     (c) No Default. No Default or Event of Default shall exist or be continuing
either prior to or after giving effect thereto.
     (d) Availability. Immediately after giving effect to the making of such
Loan (and the application of the proceeds thereof and the issuance or
Modification of such Facility LC), the aggregate Revolving Credit Exposure of
all Lenders shall not exceed the Aggregate Commitment.
The delivery of each Borrowing Request and each Swingline Loan Request and each
request for issuance or Modification of a Facility LC shall constitute a
representation and warranty by the Borrower of the correctness of the matters
specified in paragraphs (b), (c) and (d) above.
ARTICLE IV
REPRESENTATIONS AND WARRANTIES
     The Borrower hereby represents and warrants to the Administrative Agent and
each Lender that:
     4.1 Financial Condition.
     (a) The financial statements delivered to the Lenders prior to the
Effective Date and pursuant to Section 5.1(a) and (b): (i) have been prepared in
accordance with GAAP and (ii)

51



--------------------------------------------------------------------------------



 



present fairly the consolidated and consolidating (as applicable) financial
condition, results of operations and cash flows of the Borrower and its
Subsidiaries as of such date and for such periods.
     (b) Since December 31, 2006, there has been no sale, transfer or other
disposition by any Credit Party of any material part of the business or property
of the Credit Parties taken as a whole, and no purchase or other acquisition by
any of them of any business or property (including any Capital Stock of any
other Person) material in relation to the consolidated financial condition of
the Credit Parties taken as a whole, in each case which is not (i) reflected in
the most recent financial statements delivered to the Lenders pursuant to
Section 5.1 or in the notes thereto or (ii) otherwise permitted by the terms of
this Credit Agreement and communicated to the Administrative Agent.
     4.2 No Material Change.
     Since December 31, 2006, there has been no development or event relating to
or affecting a Credit Party which has had or could be reasonably expected to
have a Material Adverse Effect.
     4.3 Organization and Good Standing.
     Each Credit Party (a) is a corporation, partnership or limited liability
company duly organized, validly existing and in good standing under the laws of
the state (or other jurisdiction) of its organization, (b) is duly qualified and
in good standing as a foreign entity and authorized to do business in every
jurisdiction unless the failure to be so qualified, in good standing or
authorized would not have or could not be reasonably expected to have a Material
Adverse Effect and (c) has the requisite power and authority to own its
properties and to carry on its business as now conducted and as proposed to be
conducted.
     4.4 Due Authorization.
     Each Credit Party (a) has the requisite power and authority to execute,
deliver and perform this Credit Agreement and the other Credit Documents to
which it is a party and to incur the obligations herein and therein provided for
and (b) is duly authorized, and has been authorized by all necessary action, to
execute, deliver and perform this Credit Agreement and the other Credit
Documents to which it is a party.
     4.5 No Conflicts.
     Neither the execution and delivery of the Credit Documents, nor the
consummation of the transactions contemplated therein, nor performance of and
compliance with the terms and provisions thereof by such Credit Party will
(a) violate or conflict with any provision of its articles or certificate of
incorporation or bylaws or other organizational documents, (b) violate,
contravene or materially conflict with any Requirement of Law or any other law,
regulation (including, without limitation, Regulation D, O, T, U or X), order,
writ, judgment, injunction, decree or permit applicable to it, (c) violate,
contravene or conflict with contractual provisions of, or cause an event of
default under, any indenture, loan agreement, mortgage, deed of trust, contract
or other agreement or instrument to which

52



--------------------------------------------------------------------------------



 



it is a party or by which it may be bound, the violation of which would have or
could be reasonably expected to have a Material Adverse Effect, or (d) result in
or require the creation of any Lien (other than those contemplated in or created
in connection with the Credit Documents) upon or with respect to its properties.
     4.6 Consents.
     Except for consents, approvals and authorizations which have been obtained,
no consent, approval, authorization or order of, or filing, registration or
qualification with, any court or Governmental Authority or third party in
respect of any Credit Party is required in connection with the execution,
delivery or performance of this Credit Agreement or any of the other Credit
Documents by such Credit Party.
     4.7 Enforceable Obligations.
     This Credit Agreement and the other Credit Documents have been duly
executed and delivered and constitute legal, valid and binding obligations of
each Credit Party enforceable against such Credit Party in accordance with their
respective terms, except as may be limited by bankruptcy, insolvency,
reorganization or moratorium laws or similar laws relating to or affecting
creditors’ rights generally or by general equitable principles.
     4.8 No Default.
     No Credit Party is in default in any respect under any contract, lease,
loan agreement, indenture, mortgage, security agreement or other agreement or
obligation to which it is a party or by which any of its properties is bound
which default would have or could be reasonably expected to have a Material
Adverse Effect. No Default or Event of Default has occurred or exists except as
previously disclosed in writing to the Lenders.
     4.9 Liens.
     The assets of the Credit Parties are not subject to any Liens other than
Permitted Liens, which, individually or in the aggregate, would have or could be
reasonably expected to have a Material Adverse Effect.
     4.10 Indebtedness.
     The Credit Parties have no Indebtedness except (a) as disclosed in the
financial statements referenced in Section 4.1, (b) as set forth on
Schedule 4.10, and (c) as otherwise permitted by this Credit Agreement.
     4.11 Litigation.
     Except as set forth on Schedule 4.11, there are no actions, suits or legal,
equitable, arbitration or administrative proceedings, pending or, to the
knowledge of any Credit Party, threatened against any

53



--------------------------------------------------------------------------------



 



Credit Party which, if adversely determined, would have or could be reasonably
expected to have a Material Adverse Effect.
     4.12 Taxes.
     Each Credit Party has filed, or caused to be filed, all material tax
returns (federal, state, local and foreign) required to be filed and paid
(a) all amounts of taxes shown thereon to be due and payable (including interest
and penalties) and (b) all other taxes, fees, assessments and other governmental
charges (including mortgage recording taxes, documentary stamp taxes and
intangibles taxes) that are due and payable by it, except for such taxes
(i) which are not yet delinquent or (ii) that are being contested in good faith
and by proper proceedings, and against which adequate reserves are being
maintained in accordance with GAAP. To the knowledge of the Credit Parties,
there are no material tax assessments (including interest and penalties) claimed
to be due against any of them by any Governmental Authority.
     4.13 Compliance with Law.
     Each Credit Party is in material compliance with all material Requirements
of Law and all other material laws, rules, regulations, orders and decrees
(including without limitation Environmental Laws) applicable to it, or to its
properties. No Requirement of Law would cause or could be reasonably expected to
cause a Material Adverse Effect.
     4.14 ERISA.
     Except as would not have or be reasonably expected to have a Material
Adverse Effect:
     (a) During the five-year period prior to the date on which this
representation is made or deemed made: (i) no Termination Event has occurred,
and, to the knowledge of the Credit Parties, no event or condition has occurred
or exists as a result of which any Termination Event could reasonably be
expected to occur, with respect to any Plan; (ii) no “accumulated funding
deficiency,” as such term is defined in Section 302 of ERISA and Section 412 of
the Code, whether or not waived, has occurred with respect to any Plan;
(iii) each Plan has been maintained, operated, and funded in compliance with its
own terms and in material compliance with the provisions of ERISA, the Code, and
any other applicable federal or state laws; and (iv) no lien in favor of the
PBGC or a Plan has arisen or is reasonably likely to arise on account of any
Plan.
     (b) The actuarial present value of all “benefit liabilities” (within the
meaning of Section 4001 of ERISA) under each Single Employer Plan (determined
utilizing the actuarial assumptions used to fund such Plans), whether or not
vested, did not, as of the last annual valuation date prior to the date on which
this representation is made or deemed made, exceed the fair market current value
as of such date of the assets of such Plan allocable to such accrued
liabilities.
     (c) Neither the Borrower, nor any of its Subsidiaries, nor any ERISA
Affiliate has incurred, or, to the knowledge of such parties, are reasonably
expected to incur, any withdrawal

54



--------------------------------------------------------------------------------



 



liability under ERISA to any Multiemployer Plan or Multiple Employer Plan.
Neither the Borrower, nor any of its Subsidiaries, nor any ERISA Affiliate has
received any notification pursuant to ERISA that any Multiemployer Plan is in
reorganization (within the meaning of Section 4241 of ERISA), is insolvent
(within the meaning of Section 4245 of ERISA), or has been terminated (within
the meaning of Title IV of ERISA), and, to the best knowledge of such parties,
no Multiemployer Plan is reasonably expected to be in reorganization, insolvent,
or terminated.
     (d) No nonexempt prohibited transaction (within the meaning of Section 406
of ERISA or Section 4975 of the Code) or breach of fiduciary responsibility has
occurred with respect to a Plan which has subjected or is reasonably expected to
subject the Borrower or any of its Subsidiaries or any ERISA Affiliate to any
liability under Sections 406, 409, 502(i), or 502(l) of ERISA or Section 4975 of
the Code, or under any agreement or other instrument pursuant to which the
Borrower or any of its Subsidiaries or any ERISA Affiliate has agreed or is
required to indemnify any person against any such liability.
     (e) The present value of the liability of the Borrower and its Subsidiaries
and each ERISA Affiliate for post-retirement welfare benefits to be provided to
their current and former employees under Plans which are welfare benefit plans
(as defined in Section 3(1) of ERISA), net of all assets under all such Plans
allocable to such benefits, are reflected on the Financial Statements in
accordance with FASB 106.
     (f) Each Plan which is a welfare plan (as defined in Section 3(1) of ERISA)
to which Sections 601-609 of ERISA and Section 4980B of the Code apply has been
administered in material compliance with such sections.
     4.15 Subsidiaries.
     Set forth on Schedule 4.15 is a complete and accurate list of all
Subsidiaries of each Credit Party and whether each such Person is a Material
Subsidiary. Schedule 4.15 shall be updated by the Borrower within 120 days after
the end of each calendar year and may be, but need not be, updated at any other
time and from time to time by the Borrower by giving written notice thereof to
the Administrative Agent.
     4.16 Use of Proceeds.
     The proceeds of the Loans hereunder will be used solely for the purposes
specified in Section 5.10. No proceeds of the Loans hereunder have been or will
be used for the Acquisition of another Person unless the board of directors (or
other comparable governing body) or stockholders, as appropriate, of such Person
has approved such Acquisition.
     4.17 Government Regulation.
     (a) No proceeds of the Loans will be used, directly or indirectly, for the
purpose of purchasing or carrying any “margin stock” within the meaning of
Regulation U, or for the purpose of purchasing or carrying or trading in any
securities. If requested by any Lender or the Administrative Agent, the Borrower
will furnish to the Administrative Agent and each

55



--------------------------------------------------------------------------------



 



Lender a statement to the foregoing effect in conformity with the requirements
of FR Form U-1 referred to in Regulation U. No Indebtedness being reduced or
retired out of the proceeds of the Loans was or will be incurred for the purpose
of purchasing or carrying any margin stock within the meaning of Regulation U or
any “margin security” within the meaning of Regulation T. “Margin stock” within
the meaning of Regulation U does not constitute more than 25% of the value of
the consolidated assets of the Credit Parties and their Subsidiaries. None of
the transactions contemplated by the Credit Documents (including, without
limitation, the direct or indirect use of the proceeds of the Loans) will
violate or result in a violation of (i) the Securities Act or (ii) the Exchange
Act.
     (b) No Credit Party is subject to regulation under the Federal Power Act or
the Investment Company Act of 1940, each as amended. In addition, no Credit
Party is an “investment company” registered or required to be registered under
the Investment Company Act of 1940, as amended or is controlled by an
“investment company.”
     (c) No director, executive officer or principal shareholder of any Credit
Party is a director, executive officer or principal shareholder of any Lender.
For the purposes hereof the terms “director”, “executive officer” and “principal
shareholder” (when used with reference to any Lender) have the respective
meanings assigned thereto in Regulation O.
     4.18 Environmental Matters.
     Except as would not have or could not be reasonably expected to have a
Material Adverse Effect:
     (a) Each of the Real Properties and all operations at the Real Properties
are in compliance with all applicable Environmental Laws, and there is no
violation of any Environmental Law with respect to the Real Properties or the
businesses operated by the Credit Parties (the “Businesses”), and there are no
conditions relating to the Businesses or Real Properties that would reasonably
be expected to give rise to liability under any applicable Environmental Laws.
     (b) No Credit Party has received any written notice of, or inquiry from any
Governmental Authority regarding, any violation, alleged violation,
non-compliance, liability or potential liability regarding Hazardous Materials
or compliance with Environmental Laws with regard to any of the Real Properties
or the Businesses, nor, to the knowledge of a Credit Party, is any such notice
being threatened.
     (c) Hazardous Materials have not been transported or disposed of from the
Real Properties, or generated, treated, stored or disposed of at, on or under
any of the Real Properties or any other location, in each case by, or on behalf
or with the permission of, a Credit Party in a manner that would give rise to
liability under any applicable Environmental Laws.
     (d) No judicial proceeding or governmental or administrative action is
pending or, to the knowledge of a Credit Party, threatened under any
Environmental Law to which a Credit Party is or will be named as a party, nor
are there any consent decrees or other decrees, consent orders, administrative
orders or other orders, or other administrative or judicial requirements

56



--------------------------------------------------------------------------------



 



outstanding under any Environmental Law with respect to a Credit Party, the Real
Properties or the Businesses.
     (e) There has been no release (including, without limitation, disposal) or
threat of release of Hazardous Materials at or from the Real Properties, or
arising from or related to the operations of a Credit Party in connection with
the Real Properties or otherwise in connection with the Businesses where such
release constituted a violation of, or would give rise to liability under, any
applicable Environmental Laws.
     (f) None of the Real Properties contains, or has previously contained, any
Hazardous Materials at, on or under the Real Properties in amounts or
concentrations that, if released, constitute or constituted a violation of, or
could give rise to liability under, Environmental Laws.
     (g) No Credit Party has assumed any liability of any Person (other than
another Credit Party or Subsidiary thereof) under any Environmental Law.
     4.19 Intellectual Property.
     Each Credit Party owns, or has the legal right to use, all patents,
trademarks, service marks, tradenames, copyrights, licenses, technology,
know-how, processes and other rights (the “Intellectual Property”), free from
burdensome restrictions, that are necessary for the operation of their
respective businesses as presently conducted and as proposed to be conducted
other than those the absence of which would not cause or could not reasonably be
expected to cause a Material Adverse Effect. Except as would not have or could
not be reasonably expected to have a Material Adverse Effect, (a) no holding,
decision or judgment has been rendered by any Governmental Authority which would
limit, cancel or question the validity of any Intellectual Property and (b) no
action or proceeding is pending that seeks to limit, cancel or question the
validity of any Intellectual Property or which, if adversely determined, would
have a material adverse effect on the value of any Intellectual Property.
     4.20 Solvency.
     Each Credit Party is, and after consummation of the transactions
contemplated by this Credit Agreement will be, Solvent.
     4.21 Investments.
     All Investments of each Credit Party are (a) as set forth on
Schedule 4.21(b) or (b) Permitted Investments.
     4.22 Disclosure.
     Neither this Credit Agreement nor any other Credit Document or financial
statement delivered to the Administrative Agent or the Lenders by or on behalf
of any Credit Party in connection with the transactions contemplated hereby
contains any untrue statement of a material fact or omits to state a material
fact necessary in order to make the statements contained therein or herein,
taken as a whole, not misleading.

57



--------------------------------------------------------------------------------



 



     4.23 Licenses, etc.
     Except as would not have or could not be reasonably expected to have a
Material Adverse Effect, the Credit Parties have obtained and hold in full force
and effect, all material franchises, licenses, permits, certificates,
authorizations, qualifications, accreditations, easements, rights of way and
other rights, consents and approvals which are necessary for the operation of
their respective businesses as presently conducted.
     4.24 Burdensome Restrictions.
     No Credit Party is a party to any agreement or instrument or subject to any
other obligation or any charter or corporate restriction or any provision of any
Requirement of Law which, individually or in the aggregate, would have or could
be reasonably expected to have a Material Adverse Effect.
     4.25 Labor Contracts and Disputes.
     Except as disclosed on Schedule 4.25, (a) there is no collective bargaining
agreement or other labor contract covering employees of any Credit Party; (b) no
union or other labor organization is seeking to organize, or be recognized as, a
collective bargaining unit of employees of any Credit Party; and (c) there is no
pending or, to any Credit Party’s knowledge, threatened strike, work stoppage,
material unfair labor practice claim or other material labor dispute against or
affecting any Credit Party or its employees which, individually or in the
aggregate, would have or could be reasonably expected to have a Material Adverse
Effect.
     4.26 Broker’s Fees.
     No Credit Party has paid, will pay or agree to pay, or reimburse any other
Person with respect to, any finder’s, broker’s, investment banking or other
similar fee in connection with any of the transactions contemplated under the
Credit Documents or has taken or will take any action that would obligate the
Administrative Agent or any Lender to do any of the foregoing.
ARTICLE V
AFFIRMATIVE COVENANTS
     The Borrower hereby covenants and agrees that so long as this Credit
Agreement is in effect and until the Loans, together with interest and fees and
other obligations then due and payable hereunder, have been paid in full (other
than any such obligations which by the terms thereof are stated to survive
termination of the Credit Documents) and the Commitments and Swingline
Commitment hereunder shall have terminated:
     5.1 Information Covenants.
     The Borrower will furnish, or cause to be furnished, to the Administrative
Agent and each of the Lenders:

58



--------------------------------------------------------------------------------



 



     (a) Annual Financial Statements. As soon as available, and in any event
within 120 days after the close of each fiscal year of the Borrower, a
consolidated and consolidating balance sheet and income statement of the
Borrower and its Subsidiaries, as of the end of such fiscal year, together with
related consolidated and consolidating statements of operations, retained
earnings, shareholders equity and cash flows for such fiscal year, setting forth
in comparative form consolidated and consolidating figures for the preceding
fiscal year, all such financial information described above to be in reasonable
form and detail and audited by independent certified public accountants of
recognized national standing reasonably acceptable to the Administrative Agent
and whose opinion shall be to the effect that such financial statements have
been prepared in accordance with GAAP (except for changes with which such
accountants concur) and shall not be limited as to the scope of the audit or
qualified in any manner, except for qualifications resulting from changes in
GAAP and required or approved by the Borrower’s independent certified public
accountants. It is specifically understood and agreed that failure of the annual
financial statements to be accompanied by an opinion of such accountants in form
and substance as provided herein shall constitute an Event of Default hereunder.
     (b) Quarterly Statements. As soon as available, and in any event within 60
days after the close of each of the first three fiscal quarters of each fiscal
year of the Borrower, a consolidated and consolidating balance sheet and income
statement of the Borrower and its Subsidiaries, as of the end of such quarter,
together with related consolidated and consolidating statements of operations,
retained earnings, shareholders’ equity and cash flow for such quarter, in each
case setting forth in comparative form consolidated and consolidating figures
for the corresponding period of the preceding fiscal year, all such financial
information described above to be in reasonable form and detail and reasonably
acceptable to the Administrative Agent and accompanied by a certificate of the
chief financial officer of the Borrower to the effect that such consolidated and
consolidating statements are true and correct and have been prepared in
accordance with GAAP, subject to changes resulting from audit and normal
year-end audit adjustments.
     (c) Officer’s Certificate. At the time of delivery of the financial
statements provided for in Sections 5.1(a) and 5.1(b) above, a certificate of an
Authorized Officer of the Borrower substantially in the form of Exhibit 5.1(c),
(i) demonstrating compliance with the financial covenants contained in
Section 5.2 by calculation thereof as of the end of each such period,
(ii) calculating the Interest Coverage Ratio of the Borrower and its
Subsidiaries for the twelve month period ending on the date of such financial
statements, (iii) demonstrating compliance with any other terms of this Credit
Agreement as requested by the Administrative Agent and (iv) stating that no
Default or Event of Default exists, or if any Default or Event of Default does
exist, specifying the nature and extent thereof and what action the Borrower
proposes to take with respect thereto. If necessary, the Borrower shall deliver
financial statements prepared in accordance with GAAP as of the Closing Date, to
the extent GAAP has changed since the Closing Date, in order to show compliance
with the terms of this Credit Agreement, including Section 5.2. In addition, at
the time of any Investment pursuant to clause (j) of the definition of Permitted
Investments in excess of $10,000,000, a certificate of an Authorized Officer of
the Borrower stating that after giving effect to such Investment on a pro forma
basis no Default or Event of Default will exist or be continuing as a result of
such Investment.

59



--------------------------------------------------------------------------------



 



     (d) Reports. Promptly upon transmission or receipt thereof, (a) copies of
any public filings and registrations with, and reports to or from, the
Securities and Exchange Commission, or any successor agency, and copies of all
financial statements, proxy statements, notices and reports as the Borrower or
any of its Subsidiaries shall send to its shareholders generally and (b) upon
the written request of the Administrative Agent, all reports and written
information to and from the United States Environmental Protection Agency, or
any state or local agency responsible for environmental matters, the United
States Occupational Health and Safety Administration, or any state or local
agency responsible for health and safety matters, or any successor agencies or
authorities concerning environmental, health or safety matters.
     (e) Notices. Upon an executive officer of a Credit Party obtaining
knowledge thereof, the Borrower will give written notice to the Administrative
Agent (a) immediately of the occurrence of an event or condition consisting of a
Default or Event of Default, specifying the nature and existence thereof and
what action the Credit Parties propose to take with respect thereto, and
(b) promptly, but in any event within five Business Days, after the occurrence
of any of the following with respect to any Credit Party: (i) the pendency or
commencement of any litigation, arbitral or governmental proceeding against a
Credit Party which if adversely determined would have or could be reasonably
expected to have a Material Adverse Effect, (ii) the institution of any
proceedings against a Credit Party with respect to, or the receipt of written
notice by such Person of potential liability or responsibility for violation, or
alleged violation, of any federal, state or local law, rule or regulation
(including but not limited to, Environmental Laws), the violation of which would
have or could be reasonably expected to have a Material Adverse Effect,
(iii) the occurrence of an event or condition which shall constitute a default
or event of default under any Indebtedness of a Credit Party in excess of
$10,000,000, other than Non-Recourse Land Financing, or (iv) any loss of or
damage to any property of a Credit Party or the commencement of any proceeding
for the condemnation or other taking of any property of a Credit Party having a
value of $10,000,000 or more.
     (f) ERISA. Upon any of the Credit Parties or any ERISA Affiliate obtaining
knowledge thereof, the Borrower will give written notice to the Administrative
Agent promptly (and in any event within two Business Days) of: (i) any event or
condition, including, but not limited to, any Reportable Event, that
constitutes, or might reasonably lead to, a Termination Event; (ii) with respect
to any Multiemployer Plan, the receipt of notice as prescribed in ERISA or
otherwise of any withdrawal liability assessed against the Credit Parties or any
of their ERISA Affiliates, or of a determination that any Multiemployer Plan is
in reorganization or insolvent (both within the meaning of Title IV of ERISA);
(iii) the failure to make full payment on or before the due date (including
extensions) thereof of all amounts which a Credit Party or any ERISA Affiliates
is required to contribute to each Plan pursuant to its terms and as required to
meet the minimum funding standard set forth in ERISA and the Code with respect
thereto; or (iv) any change in the funding status of any Plan that would have or
could be reasonably expected to have a Material Adverse Effect; together with a
description of any such event or condition or a copy of any such notice and a
statement by the principal financial officer of the Borrower briefly setting
forth the details regarding such event, condition, or notice, and the action, if
any, which has been or is being taken or is proposed to be taken by the Credit
Parties with respect thereto. Promptly upon request, a Credit Party shall
furnish the Administrative Agent and each of the Lenders with such additional
information concerning any Plan as may be reasonably requested, including, but
not limited to, copies of each annual report/return (Form

60



--------------------------------------------------------------------------------



 



5500 series), as well as all schedules and attachments thereto required to be
filed with the Department of Labor and/or the Internal Revenue Service pursuant
to ERISA and the Code, respectively, for each “plan year” (within the meaning of
Section 3(39) of ERISA).
     (g) Environmental.
     (i) Subsequent to a notice from any Governmental Authority where the
subject matter of such notice would reasonably cause concern or during the
existence of an Event of Default, and upon the written request of the
Administrative Agent, the Credit Parties will furnish or cause to be furnished
to the Administrative Agent, at the Credit Parties’ expense, a report of an
environmental assessment of reasonable scope, form and depth, including, where
appropriate, invasive soil or groundwater sampling, by a consultant reasonably
acceptable to the Administrative Agent addressing the subject of such notice or,
if during the existence of an Event of Default, regarding any release or threat
of release of Hazardous Materials on any Real Property and the compliance by the
Credit Parties with Environmental Laws. If the Credit Parties fail to deliver
such an environmental assessment within sixty (60) days after receipt of such
written request, then the Administrative Agent may arrange for same, and the
Credit Parties hereby grant to the Administrative Agent and its representatives
access to the Real Properties and a license of a scope reasonably necessary to
undertake such an assessment (including, where appropriate, invasive soil or
groundwater sampling). The reasonable cost of any assessment arranged for by the
Administrative Agent pursuant to this provision will be payable by the Credit
Parties on demand.
     (ii) Each Credit Party will conduct and complete all investigations,
studies, sampling and testing and all remedial, removal and other actions
necessary to address all Hazardous Materials on, from, or affecting any Real
Property to the extent necessary to be in compliance with all Environmental Laws
and all other applicable federal, state, and local laws, regulations, rules and
policies and with the orders and directives of all Governmental Authorities
exercising jurisdiction over such Real Property to the extent any failure would
have or could be reasonably expected to have a Material Adverse Effect.
     (h) Other Information. As soon as available and in any event within 60 days
of each fiscal quarter (or within 120 days of the fourth fiscal quarter), a
“Land Report” and a “Consolidated Sales and Construction Activity Report” and
with reasonable promptness upon any request, such other information regarding
the business, properties or financial condition of the Credit Parties as the
Administrative Agent or any Lender (through the Administrative Agent) may
reasonably request.
     5.2 Financial Covenants.
     (a) Debt to Capitalization Ratio. As of the last day of each fiscal quarter
of the Borrower (beginning with the fiscal quarter ending June 30, 2007), the
Debt to Capitalization Ratio shall be less than or equal to the then applicable
Permitted Debt to Capitalization Ratio (the “Debt to Capitalization Covenant”).

61



--------------------------------------------------------------------------------



 



     (i) Interest Coverage Test. If at any time Borrower shall fail to maintain,
for two (2) consecutive fiscal quarters, an Interest Coverage Ratio, determined
as of the last day of each fiscal quarter for the four-quarter period ending on
such day, of at least 2.0 to 1.0 (the “Interest Coverage Test”), then the
Permitted Debt to Capitalization Ratio for the same fiscal quarter with respect
to which Borrower shall have so failed the Interest Coverage Test (i.e., the
second of such two (2) consecutive fiscal quarters, which quarter is herein
referred to as the “Coverage Test Failure Quarter”) shall be decreased as
follows: (i) if the Permitted Debt to Capitalization Ratio for the fiscal
quarter preceding the Coverage Test Failure Quarter was 55%, the Permitted Debt
to Capitalization Ratio shall be decreased by 5% to 50%; and (ii) if the
Permitted Debt to Capitalization Ratio for the fiscal quarter preceding the
Coverage Test Failure Quarter was less than 55%, the Permitted Debt to
Capitalization Ratio shall be decreased by 2.5%.
     (ii) Adjustment of Permitted Leverage Ratio. If at any time at which the
Permitted Debt to Capitalization Ratio is less than 55%, Borrower shall have
satisfied the Interest Coverage Test (which for purposes of this Section
5.2(a)(ii) shall be deemed satisfied only if, on the same day on which Borrower
satisfies the Interest Coverage Test, Borrower is also in compliance with the
Debt to Capitalization Covenant), then the Permitted Debt to Capitalization
Ratio, effective as of the fiscal quarter immediately following the fiscal
quarter with respect to which Borrower shall have so satisfied the Interest
Coverage Test, shall be increased as follows: (i) upon satisfaction of the
Interest Coverage Test on a date on which the Permitted Debt to Capitalization
Ratio is 50%, the Permitted Debt to Capitalization Ratio for the next fiscal
quarter shall be increased to 55%; and (ii) upon satisfaction of the Interest
Coverage Test on a date on which the Permitted Debt to Capitalization Ratio is
less than 50%, the Permitted Debt to Capitalization Ratio for the next fiscal
quarter shall be increased by 2.5%. In no event shall the Permitted Debt to
Capitalization Ratio exceed 55%.
     (iii) Effectiveness of Change in Permitted Leverage Ratio. Any decrease of
the Permitted Debt to Capitalization Ratio provided for in this Section 5.2(a)
shall be effective as of the Coverage Test Failure Quarter as provided in
Section 5.2(a)(i), and the Permitted Debt to Capitalization Ratio (as so
decreased) shall remain in effect thereafter unless and until adjusted as
provided in Section 5.2(a)(i) or (ii). Any increase in the Permitted Debt to
Capitalization Ratio shall be effective as of the fiscal quarter next succeeding
the fiscal quarter in which Borrower satisfies the Interest Coverage Test as
provided in Section 5.2(c)(ii), and the Permitted Debt to Capitalization Ratio
(as so increased) shall remain in effect thereafter unless and until adjusted as
provided in Section 5.2(a)(i) or (ii).
     (iv) Measure of Compliance. Borrower’s satisfaction of the Interest
Coverage Test shall be measured on a quarterly basis, based on the financial
statements delivered to Administrative Agent pursuant to Section 5.1. A failure
to satisfy the Interest Coverage Test alone shall not constitute a Default or an
Event of Default.

62



--------------------------------------------------------------------------------



 



     (b) Tangible Net Worth. As of the last day of each fiscal quarter of the
Borrower (beginning with the fiscal quarter ending June 30, 2007), Tangible Net
Worth shall be greater than or equal to the sum of (i) $4,761,718,400, plus
(ii) 50% of the cumulative Net Income of the Borrower and its Subsidiaries
(without deduction for losses) earned for each completed fiscal quarter
subsequent to March 31, 2007 to the date of determination.
     5.3 Preservation of Existence and Franchises.
     Except as permitted by Section 6.4, each of the Credit Parties will do all
things necessary to preserve and keep in full force and effect its
(a) existence, rights and franchises and (b) authority, unless failure to
preserve and keep in full force and effect its authority would not have or could
not be reasonably expected to have a Material Adverse Effect.
     5.4 Books and Records.
     Each of the Credit Parties will keep complete and accurate books and
records of its transactions in accordance with GAAP (including the establishment
and maintenance of appropriate reserves).
     5.5 Compliance with Law.
     Each of the Credit Parties will materially comply with all material laws,
rules, regulations and orders, and all applicable material restrictions imposed
by all Governmental Authorities, applicable to it and its property (including,
without limitation, Environmental Laws).
     5.6 Payment of Taxes and Other Indebtedness.
     Each of the Credit Parties will pay, settle or discharge (a) all taxes,
assessments and governmental charges or levies imposed upon it, or upon its
income or profits, or upon any of its properties, before they shall become
delinquent, (b) all lawful claims (including claims for labor, materials and
supplies) which, if unpaid, might give rise to a Lien upon any of its
properties, and (c) all of its other Indebtedness as it shall become due (to the
extent such repayment is not otherwise prohibited by this Credit Agreement);
provided, however, that a Credit Party shall not be required to pay any such
tax, assessment, charge, levy, claim or Indebtedness which is being contested in
good faith by appropriate proceedings and as to which adequate reserves therefor
have been established in accordance with GAAP, unless the failure to make any
such payment (i) would give rise to an immediate right to foreclose or collect
on a Lien securing such amounts or (ii) would have or could be reasonably
expected to have a Material Adverse Effect.
     5.7 Insurance.
     Each of the Credit Parties will at all times maintain in full force and
effect insurance (including worker’s compensation insurance, liability
insurance, casualty insurance and business interruption insurance) from
insurance companies of recognized national standing, in such amounts, covering
such risks and liabilities and with such deductibles or self-insurance
retentions as are in accordance with normal industry practice.

63



--------------------------------------------------------------------------------



 



     5.8 Maintenance of Property.
     Each of the Credit Parties will maintain and preserve its properties,
equipment and other assets in good repair, working order and condition, normal
wear and tear excepted, and will make, or cause to be made, in such properties
and equipment from time to time all repairs, renewals, replacements, extensions,
additions, betterments and improvements thereto as may be needed or proper, to
the extent and in the manner customary for companies in similar businesses,
unless the failure to do so would not have or could not be reasonably expected
to have a Material Adverse Effect.
     5.9 Performance of Obligations.
     Each of the Credit Parties will perform in all material respects all of its
obligations under the terms of all material agreements, indentures, mortgages,
security agreements or other debt instruments to which it is a party or by which
it or its property is bound, unless the failure to do so would not have or could
not be reasonably expected to have a Material Adverse Effect.
     5.10 Use of Proceeds.
     The Credit Parties will use the proceeds/availability of the Loans and
Facility LCs solely to provide working capital for the Credit Parties and for
general corporate purposes of the Credit Parties.
     5.11 Audits/Inspections.
     Upon reasonable notice and during normal business hours, each Credit Party
will permit representatives appointed by the Administrative Agent, including,
without limitation, independent accountants, agents, attorneys and appraisers,
to visit and inspect such Credit Party’s property, including its books and
records, its accounts receivable and inventory, its facilities and its other
business assets, and to make photocopies or photographs thereof and to write
down and record any information such representative obtains and shall permit the
Administrative Agent or its representatives to investigate and verify the
accuracy of information provided to the Lenders. The Borrower shall pay the
Administrative Agent’s reasonable costs of any inspections or investigations
conducted following the occurrence and during the continuance of an Event of
Default.
     5.12 Additional Credit Parties.
     At the time any Person becomes a Material Subsidiary of a Credit Party, the
Borrower shall so notify the Administrative Agent and promptly thereafter (but
in any event within 30 days after the date thereof or within such longer period
of time as agreed to by the Administrative Agent) shall cause such Person to
(a) execute a Supplemental Guaranty and (b) deliver to the Administrative Agent
such other documentation as the Administrative Agent may reasonably request,
including, without limitation, certified copies of resolutions and other
corporate, limited liability company or partnership documents and favorable
opinions of counsel to such Person, all in form, content and scope reasonably
satisfactory to the Administrative Agent. The Administrative Agent and the
Lenders agree that upon any Subsidiary (other than a REIT) ceasing to be a
Material Subsidiary, upon receipt by the Administrative Agent of evidence
thereof, the Administrative Agent shall, upon the Borrower’s written request,
execute, at the Borrower’s expense, such release documentation as is necessary
to release such

64



--------------------------------------------------------------------------------



 



Subsidiary from its Guaranty Obligations hereunder and such Subsidiary shall no
longer be a Guarantor.
     5.13 REIT Requirements.
     Notwithstanding anything to the contrary contained in Section 5.12,
(i) each REIT will at all times be a Guarantor and will not be released from its
obligations under its Guaranty if it shall cease to be a Material Subsidiary and
(ii) each REIT shall enter into the Intercreditor Agreement as a subsidiary
creditor.
ARTICLE VI
NEGATIVE COVENANTS
     The Borrower hereby covenants and agrees that so long as this Credit
Agreement is in effect and until the Loans, together with interest, fees and
other obligations then due and payable hereunder, have been paid in full (other
than any such obligations which by the terms thereof are stated to survive
termination of the Credit Documents) and the Commitments and Swingline
Commitment hereunder shall have terminated:
     6.1 Indebtedness.
     No Credit Party will contract, create, incur, assume or permit to exist any
Indebtedness, except:
     (a) Indebtedness arising under this Credit Agreement and the other Credit
Documents;
     (b) Indebtedness existing as of the Closing Date as referenced in
Section 3.10 (and renewals, refinancings, replacements or extensions thereof on
terms and conditions no more favorable, in the aggregate, to the applicable
creditor than such existing Indebtedness and in a principal amount not in excess
of that outstanding as of the date of such renewal, refinancing, replacement or
extension);
     (c) Indebtedness in respect of current accounts payable and accrued
expenses incurred in the ordinary course of business and to the extent not
current, accounts payable and accrued expenses that are subject to bona fide
dispute;
     (d) Indebtedness owing by a Credit Party to another Credit Party;
     (e) Indebtedness arising from Hedging Agreements entered into in the
ordinary course of business and not for speculative purposes;
     (f) Indebtedness arising from judgments that do not cause an Event of
Default;

65



--------------------------------------------------------------------------------



 



     (g) secured Indebtedness in connection with Non-Recourse Land Financing
existing on the Closing Date and Non-Recourse Land Financing with respect to
real property acquired after the Closing Date;
     (h) Indebtedness owing by a Credit Party to a REIT; provided that (i) such
REIT shall be a Guarantor, (ii) such REIT shall have entered into the
Intercreditor Agreement, (iii) such REIT shall be in compliance with the terms
of Section 6.14 and (iv) such REIT shall qualify as a real estate investment
trust under applicable tax laws;
     (i) other secured Indebtedness up to $200,000,000, in the aggregate, at any
one time outstanding; and
     (j) other unsecured Indebtedness so long as, after giving effect thereto,
the Borrower is in compliance with the financial covenants set forth in
Section 5.2.
     6.2 Liens.
     No Credit Party will contract, create, incur, assume or permit to exist any
Lien with respect to any of its property or assets of any kind (whether real or
personal, tangible or intangible), whether now owned or after acquired, except
for Permitted Liens.
     6.3 Nature of Business.
     No Credit Party will materially alter the character of its business from
that conducted as of the Closing Date or engage in any business other than the
business conducted as of the Closing Date and activities which are substantially
similar or related thereto or logical extensions thereof.
     6.4 Consolidation and Merger.
     No Credit Party will enter into any transaction of merger or consolidation
or liquidate, wind up or dissolve itself; provided that a Credit Party may merge
or consolidate with or into another Person if the following conditions are
satisfied:
     (a) the Administrative Agent is given prior written notice of such action;
     (b) the Person formed by such consolidation or into which such Credit Party
is merged shall either (i) be a Credit Party or (ii) expressly assume in writing
all of the obligations of a Credit Party under the Credit Documents; provided
that if the transaction is between the Borrower and another Person, the Borrower
must be the surviving entity;
     (c) immediately after giving effect to such transaction, no Default or
Event of Default shall have occurred and be continuing; and
     (d) the Borrower delivers to the Administrative Agent an opinion of counsel
stating that such consolidation or merger and any written agreement entered into
in connection therewith, comply with this Section 6.4.

66



--------------------------------------------------------------------------------



 



     6.5 Sale or Lease of Assets.
     No Credit Party will convey, sell, lease, transfer or otherwise dispose of,
in one transaction or a series of transactions, all or any part of its business
or assets whether now owned or hereafter acquired, including, without
limitation, inventory, receivables, equipment, real property interests (whether
owned or leasehold), and securities, other than (a) any inventory sold or
otherwise disposed of in the ordinary course of business; (b) the sale, lease,
transfer or other disposal by a Credit Party of any or all of its assets to
another Credit Party; (c) obsolete, slow-moving, idle or worn-out assets no
longer used or useful in its business; (d) the transfer of assets which
constitute a Permitted Investment; (e) any Equity Issuance by the Borrower;
(f) the sale, lease or sublease of real property interests in the ordinary
course of business; (g) the sale, transfer or other disposal for fair market
value of all or substantially all of the Capital Stock or assets of a Guarantor
to a Person that is not a Credit Party; provided that (i) after giving effect to
any such sale, transfer or other disposal, the Credit Parties shall be in
compliance with all of the terms and conditions of this Credit Agreement and the
other Credit Documents, including, without limitation, the terms of Section 5.12
and the definition of Material Subsidiary, (ii) the net cash proceeds from any
such sale, transfer or other disposal shall be (A) first, applied to all
outstanding Reimbursement Obligations, (B) second, applied to all outstanding
Swingline Loans (first to ABR Loans and then to Index Rate Swingline Loans in
direct order of Interest Period maturities), (C) third, applied to all
outstanding Revolving Loans (first to ABR Loans and then to Eurodollar Loans in
direct order of Interest Period maturities) and (D) fourth, reinvested in the
business of the Credit Parties or used by the Credit Parties in the ordinary
course of business within 90 days after the closing of such transfer, sale or
other disposal and (iii) promptly after the net cash proceeds from any such
sale, transfer or other disposal have been so utilized, the Borrower shall
deliver to the Administrative Agent a certificate executed by an Authorized
Officer certifying on behalf of the Borrower (A) as to the amount of such net
cash proceeds and (B) that such net cash proceeds have been reinvested in
accordance with the terms of the foregoing clause (ii), and (h) other sales of
assets in the ordinary course of business so long as, after giving effect
thereto, the Borrower is in compliance with the financial covenants set forth in
Section 5.2.
     6.6 Sale and Leaseback.
     No Credit Party will enter into any Sale and Leaseback Transaction, unless
each of the following conditions is satisfied: (a) such Credit Party shall
promptly give notice of such sale or transfer to the Administrative Agent;
(b) the net proceeds of such sale or transfer are at least equal to the fair
value (as determined in good faith by a resolution of such Credit Party’s board
of directors, a copy of which has been delivered by the Credit Party to the
Administrative Agent) of the property which is the subject of such sale or
transfer; and (c) such Credit Party shall apply, within 365 days after the
effective date of such sale or transfer, or shall have committed within one year
after such effective date to apply, an amount at least equal to the net proceeds
of the sale or transfer of the property which is the subject of such sale or
transfer to (A) the repayment of the Loans or (B) the repayment of other
Indebtedness owing by any Credit Party or (C) the purchase of property by such
Credit Party substantially similar to the property that was the subject of such
sale or transfer or (D) in part to such repayment and in part to such purchase
or property; provided, however, that if such Credit Party commits to apply an
amount at least equal to the net proceeds of a sale or transfer to the repayment
of the Loans, the repayment of other Indebtedness or the purchase of property,
such commitment shall be made in a written instrument delivered by such Credit
Party to the Administrative Agent and shall

67



--------------------------------------------------------------------------------



 



require such Credit Party to so apply said amount within 18 months after the
effective date of such sale or transfer, and it shall constitute a breach of the
provisions of this Section 6.6 if such Credit Party shall fail so to apply said
amount in satisfaction of such commitment.
     6.7 Advances, Investments and Loans.
     No Credit Party will make any Investments except for Permitted Investments.
     6.8 Restricted Payments.
     No Credit Party will, directly or indirectly, use proceeds of Loans to pay
dividends or make any other distribution (excluding repurchases of shares of
Capital Stock, provided no Event of Default exists or would result therefrom)
upon any shares of its Capital Stock of any class.
     6.9 Transactions with Affiliates.
     No Credit Party will enter into any material transaction or series of
transactions, whether or not in the ordinary course of business, with any
officer, director, shareholder, Subsidiary or Affiliate other than on terms and
conditions substantially as favorable as would be obtainable in a comparable
arm’s-length transaction with a Person other than an officer, director,
shareholder, Subsidiary or Affiliate.
     6.10 Fiscal Year; Organizational Documents.
     No Credit Party will (a) change its fiscal year or (b) in any manner that
would reasonably be likely to adversely affect the rights of the Lenders, change
its articles or certificate of incorporation or its bylaws, except as permitted
by Section 6.4.
     6.11 No Limitations.
     No Credit Party will directly or indirectly, create or otherwise cause,
incur, assume, suffer or permit to exist or become effective any consensual
encumbrance or restriction of any kind on the ability of any such Person to
(a) pay dividends or make any other distribution on any of such Person’s Capital
Stock, (b) pay any Indebtedness owed to any other Credit Party, (c) make loans
or advances to any other Credit Party or (d) transfer any of its property to any
other Credit Party, except for encumbrances or restrictions existing under or by
reason of (i) customary non-assignment or net worth provisions in any lease
governing a leasehold interest, (ii) any agreement or other instrument of a
Person existing at the time it becomes a Subsidiary of a Credit Party; provided
that such encumbrance or restriction is not applicable to any other Person, or
any property of any other Person, other than such Person becoming a Subsidiary
of a Credit Party and was not entered into in contemplation of such Person
becoming a Subsidiary of a Credit Party, and (iii) this Credit Agreement and the
other Credit Documents.
     6.12 No Other Negative Pledges.

68



--------------------------------------------------------------------------------



 



     No Credit Party will enter into, assume or become subject to any agreement
prohibiting or otherwise restricting the creation or assumption of any Lien upon
its properties or assets, whether now owned or hereafter acquired, or requiring
the grant of any security for such obligation if security is given for some
other obligation except (a) as set forth in (i) the Credit Documents and
(ii) any bond indenture or equivalent instrument (or any amendment or supplement
thereto) to which such Credit Party is now or hereafter a party and
(b) restrictions with respect to Liens on interests in joint ventures provided
for in the organizational documents of such joint venture or in any agreement
governing Indebtedness of such joint venture.
     6.13 Other Indebtedness.
     No Credit Party will, if any Event of Default has occurred and is
continuing or would be directly or indirectly caused as a result thereof,
(a) with respect to any Indebtedness (other than the Indebtedness under the
Credit Documents) of such Credit Party, shorten the final maturity or average
life to maturity or require any payment to be made sooner than originally
scheduled or increase the interest rate applicable thereto or change any
subordination provision thereof or (b) make (or give any notice with respect
thereto) any voluntary or optional payment or prepayment, redemption,
acquisition for value or defeasance of (including without limitation, by way of
depositing money or securities with the trustee with respect thereto before due
for the purpose of paying when due), refund, refinance or exchange of any
Indebtedness (other than the Indebtedness under the Credit Documents) of such
Credit Party.
     6.14 Restrictions on the REITs.
     No REIT will engage in any activities or operations whatsoever other than
(a) general administrative and other functions permitted by law, (b) possessing
any promissory notes that evidence the Indebtedness permitted by Section 6.1(h)
and receiving payments of principal and interest on such promissory notes,
(c) possessing any other “real estate assets” within the meaning of
Section 856(c)(5) of the Code for purposes of satisfying the requirements for a
real estate investment trust under applicable tax laws, (d) making or consenting
to dividends and distributions to a Credit Party and (e) notwithstanding the
foregoing, any other functions or other activities that are now or may become
required or permitted of a REIT for purposes of satisfying the requirements for
a real estate investment trust under applicable tax laws. Notwithstanding the
terms of Sections 6.1 and 6..2, (i) no REIT will incur any Indebtedness other
than (A) its obligations under the Guaranty, (B) accounts payable incurred for
general administrative and other functions of such REIT permitted by law in an
amount not to exceed $100,000 at any time outstanding, and (C) Indebtedness to
the Borrower or any other Credit Party and (ii) no REIT will contract, create,
incur, assume or permit to exist any Lien with respect to any of its property or
assets of any kind (whether real or personal, tangible or intangible), whether
now owned or after acquired, except for Liens in favor of the Administrative
Agent and Permitted Liens relating to the possession and operation of its real
property and other assets.

69



--------------------------------------------------------------------------------



 



ARTICLE VII
EVENTS OF DEFAULT
     7.1 Events of Default.
     An Event of Default shall exist upon the occurrence, and during the
continuation, of any of the following specified events (each an “Event of
Default”):
     (a) Payment. The Borrower shall default in the payment (i) when due of any
principal of any of the Loans or any Reimbursement Obligations or (ii) within
five Business Days of when due of any interest on the Loans or any Reimbursement
Obligations or any fees or other amounts owing hereunder, under any of the other
Credit Documents or in connection herewith.
     (b) Representations. Any representation, warranty or statement made or
deemed to be made by any Credit Party herein, in any of the other Credit
Documents, or in any statement or certificate delivered or required to be
delivered pursuant hereto or thereto shall prove untrue in any material respect
on the date as of which it was made or deemed to have been made.
     (c) Covenants. The Borrower shall:
     (i) default in the due performance or observance of any term, covenant or
agreement contained in Sections 5.2, 5.10 or 6.1 through 6.14 inclusive;
     (ii) default in the due performance or observance of any term, covenant or
agreement contained in Sections 5.1, 5.3, 5.5 or 5.11 and such default shall
continue unremedied for a period of five Business Days after the earlier of the
Borrower becoming aware of such default or notice thereof given by the
Administrative Agent; or
     (iii) default in the due performance or observance by it of any term,
covenant or agreement (other than those referred to in paragraphs (a), (b) or
(c)(i) or (c)(ii) of this Section 7.1) contained in this Credit Agreement and
such default shall continue unremedied for a period of at least 30 days after
the earlier of the Borrower becoming aware of such default or written notice
thereof given by the Administrative Agent.
     (d) Other Credit Documents. (i) Any Credit Party shall default in the due
performance or observance of any term, covenant or agreement in any of the other
Credit Documents and such default shall continue unremedied for a period of at
least 30 days after the earlier of a Credit Party becoming aware of such default
or written notice thereof given by the Administrative Agent, or (ii) any Credit
Document shall fail to be in full force and effect or any Credit Party shall so
assert or any Credit Document shall fail to give the Administrative Agent and
the Lenders the security interests, liens, rights, powers and privileges
purported to be created thereby.

70



--------------------------------------------------------------------------------



 



     (e) Guaranties. Any Guaranty or any provision thereof shall cease to be in
full force and effect, or any Guarantor thereunder or any Person acting by or on
behalf of such Guarantor shall deny or disaffirm such Guarantor’s obligations
under such Guaranty.
     (f) Bankruptcy, etc. The occurrence of any of the following: (i) a court or
governmental agency having jurisdiction shall enter a decree or order for relief
in respect of any Credit Party or any of its Subsidiaries in an involuntary case
under any applicable bankruptcy, insolvency or other similar law now or
hereafter in effect, or appoint a receiver, liquidator, assignee, custodian,
trustee, sequestrator or similar official of any Credit Party or any of its
Subsidiaries or for any substantial part of its property or ordering the winding
up or liquidation of its affairs; or (ii) an involuntary case under any
applicable bankruptcy, insolvency or other similar law now or hereafter in
effect is commenced against any Credit Party or any of its Subsidiaries and such
petition remains unstayed and in effect for a period of 60 consecutive days; or
(iii) any Credit Party or any of its Subsidiaries shall commence a voluntary
case under any applicable bankruptcy, insolvency or other similar law now or
hereafter in effect, or consent to the entry of an order for relief in an
involuntary case under any such law, or consent to the appointment or taking
possession by a receiver, liquidator, assignee, custodian, trustee, sequestrator
or similar official of such Person or any substantial part of its property or
make any general assignment for the benefit of creditors; or (iv) any Credit
Party or any of its Subsidiaries shall admit in writing its inability to pay its
debts generally as they become due or any action shall be taken by such Person
in furtherance of any of the aforesaid purposes.
     (g) Defaults under Other Agreements.
     (i) A Credit Party shall default in the due performance or observance
(beyond the applicable grace period with respect thereto) of any material
obligation or condition of any contract or lease material to the Credit Parties
taken as a whole to which it is a party or by which it or its property is bound;
or
     (ii) With respect to any Indebtedness of a Credit Party the principal
amount of which is in excess of $10,000,000 (other than Indebtedness outstanding
under this Credit Agreement and Non-Recourse Land Financing), (A) any such
Credit Party shall (x) default in any payment (beyond the applicable grace
period with respect thereto, if any) with respect to any such Indebtedness, or
(y) default (after giving effect to any applicable grace period) in the
observance or performance relating to such Indebtedness or contained in any
instrument or agreement evidencing, securing or relating thereto, or any other
event or condition shall occur or condition exist, the effect of which default
or other event or condition is to cause the holder or holders of such
Indebtedness (or trustee or agent on behalf of such holders) to cause
(determined without regard to whether any notice or lapse of time is required)
any such Indebtedness to become due prior to its stated maturity; (B) any such
Indebtedness shall be declared due and payable, or required to be prepaid other
than by a regularly scheduled required prepayment prior to the stated maturity
thereof, or required to be repurchased, defeased or redeemed (but not including
a voluntary repayment of such Indebtedness); or (C) any such Indebtedness shall
mature and remain unpaid.

71



--------------------------------------------------------------------------------



 



     (h) Judgments. Any judgment, order, or decree (including, without
limitation, any judgment, order, or decree with respect to any litigation
disclosed pursuant to the Credit Documents) shall be entered against any one or
more of the Credit Parties involving a liability of $25,000,000 or more (to the
extent not paid or covered by insurance provided by a carrier who has
acknowledged coverage and in any event not including any Non-Recourse Land
Financing), and such judgment, order or decree (i) is the subject of any
enforcement proceeding commenced by any creditor or (ii) shall continue
unsatisfied, undischarged and unstayed for a period ending on the first to occur
of (A) the last day on which such judgment, order or decree becomes final and
unappealable or (B) 30 days.
     (i) ERISA. The occurrence of any of the following events or conditions: (A)
any “accumulated funding deficiency,” as such term is defined in Section 302 of
ERISA and Section 412 of the Code, whether or not waived, shall exist with
respect to any Plan, or any Lien shall arise on the assets of any Credit Party,
any of its Subsidiaries or any ERISA Affiliate in favor of the PBGC or a Plan;
(B) a Termination Event shall occur with respect to a Single Employer Plan,
which is, in the reasonable opinion of the Administrative Agent, likely to
result in the termination of such Plan for purposes of Title IV of ERISA; (C) a
Termination Event shall occur with respect to a Multiemployer Plan or Multiple
Employer Plan, which is, in the reasonable opinion of the Administrative Agent,
likely to result in (i) the termination of such Plan for purposes of Title IV of
ERISA, or (ii) any Credit Party, any of its Subsidiaries or any ERISA Affiliate
incurring any liability in connection with a withdrawal from, reorganization of
(within the meaning of Section 4241 of ERISA), or insolvency (within the meaning
of Section 4245 of ERISA) of such Plan; or (D) any prohibited transaction
(within the meaning of Section 406 of ERISA or Section 4975 of the Code) or
breach of fiduciary responsibility shall occur which may subject any Credit
Party, any of its Subsidiaries or any ERISA Affiliate to any liability under
Sections 406, 409, 502(i), or 502(l) of ERISA or Section 4975 of the Code, or
under any agreement or other instrument pursuant to which any Credit Party, any
of its Subsidiaries or any ERISA Affiliate has agreed or is required to
indemnify any person against any such liability.
     (j) Ownership. There shall occur a Change of Control.
     7.2 Acceleration; Remedies.
     Upon the occurrence and during the continuance of an Event of Default, and
at any time thereafter unless and until such Event of Default has been waived in
writing by the Required Lenders (or the Lenders as may be required hereunder),
the Administrative Agent shall, upon the request and direction of the Required
Lenders, by written notice to the Borrower, take the following actions without
prejudice to the rights of the Administrative Agent or any Lender or Issuing
Bank to enforce its claims against the Credit Parties, except as otherwise
specifically provided for herein:
     (a) Termination of Commitments. Declare the Commitments and Swingline
Commitment terminated whereupon the Commitments and Swingline Commitment and the
obligation and power of the Issuing Banks to issue or Modify Facility LCs shall
be immediately terminated.

72



--------------------------------------------------------------------------------



 



     (b) Acceleration of Loans. Declare the unpaid principal of and any accrued
interest in respect of all Loans and any and all other indebtedness or
obligations of any and every kind owing by a Credit Party to any of the Lenders
hereunder to be due whereupon the same shall be immediately due and payable
without presentment, demand, protest or other notice of any kind, all of which
are hereby waived by the Borrower.
     (c) Facility LC Collateral Account. Demand that the Borrower cash
collateralize the LC Exposure in accordance with Section 2.6(j).
     (d) Enforcement of Rights. Enforce any and all rights and interests created
and existing under the Credit Documents, including, without limitation, all
rights and remedies against a Guarantor and all rights of set-off.
Notwithstanding the foregoing, if an Event of Default specified in
Section 7.1(f) shall occur, then (i) the Commitments and Swingline Commitment
and the obligation and power of the Issuing Banks to issue Facility LCs shall
automatically terminate, (ii) all Loans, all accrued interest in respect
thereof, all accrued and unpaid fees and other Credit Party Obligations shall
immediately become due and payable and (iii) the Borrower will also forthwith,
and without any notice or act, cash collateralize the LC Exposure in accordance
with Section 2.6(j), all without the giving of any notice or other action by the
Administrative Agent or the Lenders, which notice or other action is expressly
waived by the Borrower.
Notwithstanding the fact that enforcement powers reside primarily with the
Administrative Agent, each Lender has, to the extent permitted by law, a
separate right of payment and shall be considered a separate “creditor” holding
a separate “claim” within the meaning of Section 101(5) of the Bankruptcy Code
or any other insolvency statute.
     7.3 Allocation of Payments After Event of Default.
     Notwithstanding any other provisions of this Credit Agreement, after the
occurrence and during the continuance of an Event of Default, all amounts
collected or received by the Administrative Agent or any Lender on account of
amounts outstanding under any of the Credit Documents shall be paid over or
delivered as follows:
     FIRST, to the payment of all reasonable out-of-pocket costs and expenses
(including without limitation reasonable attorneys’ fees) of the Administrative
Agent or any of the Lenders or Issuing Banks in connection with enforcing the
rights of the Lenders or Issuing Banks under the Credit Documents;
     SECOND, to payment of any fees owed to the Administrative Agent or any
Lender or Issuing Bank;
     THIRD, to the payment of all accrued interest payable to the Lenders
hereunder and all other obligations (other than those obligations to be paid
pursuant to clause “FOURTH” or clause “FIFTH” below) which shall have become due
and payable under the Credit Documents and not repaid pursuant to clauses
“FIRST” and “SECOND” above;

73



--------------------------------------------------------------------------------



 



     FOURTH, to the payment of the outstanding principal amount of the Loans and
Reimbursement Obligations, pro rata as set forth below;
     FIFTH, to the Administrative Agent for deposit in the Facility LC
Collateral Account to the extent of any LC Exposure; and
     SIXTH, to the payment of the surplus, if any, to whomever may be lawfully
entitled to receive such surplus.
In carrying out the foregoing, (a) amounts received shall be applied in the
numerical order provided until exhausted prior to application to the next
succeeding category and (b) each of the Lenders shall receive an amount equal to
its pro rata share (based on the proportion that the then outstanding Loans held
by such Lender bears to the aggregate then outstanding Loans) of amounts
available to be applied.
ARTICLE VIII
THE ADMINISTRATIVE AGENT
          Each of the Lenders and the Issuing Bank hereby irrevocably appoints
the Administrative Agent as its agent and authorizes the Administrative Agent to
take such actions on its behalf and to exercise such powers as are delegated to
the Administrative Agent by the terms hereof, together with such actions and
powers as are reasonably incidental thereto.
          The bank serving as the Administrative Agent hereunder shall have the
same rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such bank
and its Affiliates may accept deposits from, lend money to and generally engage
in any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if it were not the Administrative Agent hereunder.
          The Administrative Agent shall not have any duties or obligations
except those expressly set forth herein. Without limiting the generality of the
foregoing, (a) the Administrative Agent shall not be subject to any fiduciary or
other implied duties, regardless of whether a Default has occurred and is
continuing, (b) the Administrative Agent shall not have any duty to take any
discretionary action or exercise any discretionary powers, except discretionary
rights and powers expressly contemplated hereby that the Administrative Agent is
required to exercise in writing as directed by the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary under the
circumstances as provided in Section 9.2), and (c) except as expressly set forth
herein, the Administrative Agent shall not have any duty to disclose, and shall
not be liable for the failure to disclose, any information relating to the
Borrower or any of its Subsidiaries that is communicated to or obtained by the
bank serving as Administrative Agent or any of its Affiliates in any capacity.
The Administrative Agent shall not be liable for any action taken or not taken
by it with the consent or at the request of the Required Lenders (or such other
number or percentage of the Lenders as shall be necessary under the
circumstances as provided in Section 9.2) or in the absence of its own gross
negligence or wilful misconduct. The Administrative Agent shall be deemed not to
have knowledge of any Default (other than an Event of Default under
Section 7.1(a)) unless and until written notice thereof is given to the
Administrative Agent by the Borrower or a Lender, and the Administrative Agent
shall not be responsible for or have any duty to ascertain or inquire into
(i) any

74



--------------------------------------------------------------------------------



 




statement, warranty or representation made in or in connection with this Credit
Agreement, (ii) the contents of any certificate, report or other document
delivered hereunder or in connection herewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein, (iv) the validity, enforceability, effectiveness or genuineness of
this Credit Agreement or any other agreement, instrument or document, or (v) the
satisfaction of any condition set forth in Article IV or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.
          The Administrative Agent shall be entitled to rely upon, and shall not
incur any liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon. The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.
          The Administrative Agent may perform any and all its duties and
exercise its rights and powers by or through any one or more sub-agents
appointed by the Administrative Agent; the Administrative Agent shall promptly
notify the Borrower and the Lenders of any such appointment. The Administrative
Agent and any such sub-agent may perform any and all its duties and exercise its
rights and powers through their respective Related Parties. The exculpatory
provisions of the preceding paragraphs shall apply to any such sub-agent and to
the Related Parties of the Administrative Agent and any such sub-agent, and
shall apply to their respective activities in connection with the syndication of
the credit facilities provided for herein as well as activities as
Administrative Agent.
          Subject to the appointment and acceptance of a successor
Administrative Agent as provided in this paragraph, the Administrative Agent may
resign at any time by notifying the Lenders, the Issuing Bank and the Borrower.
Such resignation shall not affect the rights or obligations of the
Administrative Agent in its capacity as a Lender, Swingline Lender or Issuing
Bank. Upon any such resignation, the Required Lenders shall have the right, in
consultation with the Borrower, to appoint a successor. If no successor shall
have been so appointed by the Required Lenders and shall have accepted such
appointment within 30 days after the retiring Administrative Agent gives notice
of its resignation, then the retiring Administrative Agent may, on behalf of the
Lenders and the Issuing Bank, appoint a successor Administrative Agent which
shall be a bank with an office in New York, New York, or an Affiliate of any
such bank. Upon the acceptance of its appointment as Administrative Agent
hereunder by a successor, such successor shall succeed to and become vested with
all the rights, powers, privileges and duties of the retiring Administrative
Agent, and the retiring Administrative Agent shall be discharged from its duties
and obligations hereunder. The fees payable by the Borrower to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between the Borrower and such successor. After the
Administrative Agent’s resignation hereunder, the provisions of this Article and
Section 9.3 shall continue in effect for the benefit of such retiring
Administrative Agent, its sub-agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while it was
acting as Administrative Agent.

75



--------------------------------------------------------------------------------



 



          Each Lender acknowledges that it has, independently and without
reliance upon the Administrative Agent or any other Lender and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Credit Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Credit
Agreement, any related agreement or any document furnished hereunder or
thereunder.
          None of the Lenders identified in this Credit Agreement as a Co-Agent,
Documentation Agent, Managing Agent or Syndication Agent shall have any right,
power, obligation, liability, responsibility or duty under this Credit Agreement
other than those applicable to all Lenders as such. Without limiting the
foregoing, none of such Lenders shall have or be deemed to have a fiduciary
relationship with any Lender. Each Lender hereby makes the same acknowledgments
with respect to such Lenders as it makes with respect to the Administrative
Agent in the preceding paragraph of this Article VIII.
          Each of the Lenders hereby authorizes the Administrative Agent to
enter into the Intercreditor Agreement on their behalf and to carry out the
responsibilities and exercise the powers afforded the Administrative Agent
therein.
          None of the provisions of this Article VIII shall inure to the benefit
of the Borrower or of any Person other than Administrative Agent and each of the
Lenders and their respective successors and permitted assigns. Accordingly,
neither the Borrower nor any Person other than Administrative Agent and the
Lenders (and their respective successors and permitted assigns) shall be
entitled to rely upon, or to raise as a defense, the failure of the
Administrative Agent or any Lenders to comply with the provisions of this
Article VIII.
ARTICLE IX
MISCELLANEOUS
     9.1 Notices.
     (a) Except in the case of notices and other communications expressly
permitted to be given by telephone (and subject to paragraph (b) below), all
notices and other communications provided for herein shall be in writing and
shall be delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopy, as follows:
     (i) if to the Borrower, to Pulte Homes, Inc., 100 Bloomfield Hills Parkway,
Suite 300, Bloomfield Hills, MI 48304, Attention of Bruce E. Robinson (Telecopy
No. (248) 433-4529); with a copy to Pulte Homes, Inc., 100 Bloomfield Hills
Parkway, Suite 300, Bloomfield Hills, MI 48304, Attention of Scott Finch
(Telecopy No. (248) 433-4529);

76



--------------------------------------------------------------------------------



 



     (ii) if to the Administrative Agent, to JPMorgan Chase Bank, N.A., 277 Park
Avenue, 3rd Floor, New York 10172, Attention of Kimberly C. Turner (Telecopy No.
(646) 534-0574); with a copy to JP Morgan Chase Bank, N.A., Loan and Agency
Services, 1111 Fannin Street, 10th Floor, Houstin, TX, 77002-6925, Attention of
Brian Kelly (Telecopy No. (713) 750-2892);
     (iii) if to the Swingline Lender, to the same address as the Administrative
Agent; and
     (iv) if to any other Lender, to it at its address (or telecopy number) set
forth in its Administrative Questionnaire.
     (b) Notices and other communications to the Lenders hereunder may be
delivered or furnished by electronic communications pursuant to procedures
approved by the Administrative Agent; provided that the foregoing shall not
apply to notices pursuant to Article II unless otherwise agreed by the
Administrative Agent and the applicable Lender. The Administrative Agent or the
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.
     (c) Any party hereto may change its address or telecopy number for notices
and other communications hereunder by notice to the other parties hereto. All
notices and other communications given to any party hereto in accordance with
the provisions of this Credit Agreement shall be deemed to have been given on
the date of receipt.
     9.2 Waivers; Amendments.
     (a) No failure or delay by the Administrative Agent, the Issuing Bank or
any Lender in exercising any right or power hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right or power, or
any abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power. The rights and remedies of the Administrative Agent, the Issuing
Bank and the Lenders hereunder are cumulative and are not exclusive of any
rights or remedies that they would otherwise have. No waiver of any provision of
this Credit Agreement or consent to any departure by the Borrower therefrom
shall in any event be effective unless the same shall be permitted by paragraph
(b) of this Section, and then such waiver or consent shall be effective only in
the specific instance and for the purpose for which given. Without limiting the
generality of the foregoing, the making of a Loan or issuance or Modification of
a Facility LC shall not be construed as a waiver of any Default, regardless of
whether the Administrative Agent, any Lender or the Issuing Bank may have had
notice or knowledge of such Default at the time.
     (b) Neither this Credit Agreement nor any other Credit Document nor any
provision hereof or thereof may be waived, amended or modified except pursuant
to an agreement or agreements in writing entered into by the Borrower (or other
applicable Credit Parties) and the Required Lenders or by the Borrower (or other
applicable Credit Parties) and

77



--------------------------------------------------------------------------------



 



the Administrative Agent with the consent of the Required Lenders; provided that
no such agreement shall (i) change the amount of the Commitment of any Lender
(except as provided in Section 2.9) without the written consent of such Lender,
(ii) reduce the principal amount of any Loan or LC Disbursement or reduce the
rate of interest thereon, or reduce any fees or other amounts payable hereunder,
without the written consent of each Lender affected thereby, (iii) postpone the
scheduled date of payment of the principal amount of any Loan or LC
Disbursement, or any interest thereon, or any fees or other amounts payable
hereunder, or reduce the amount of, waive or excuse any such payment, or
postpone the scheduled date of expiration of any Commitment, without the written
consent of each Lender affected thereby, (iv) change Section 2.18(b) or (c) in a
manner that would alter the pro rata sharing of payments required thereby,
without the written consent of each Lender, (v) except as the result of or in
connection with a merger or other disposition of a Credit Party permitted under
Section 6.4, (A) release the Borrower from its obligations under the Credit
Agreement or (B) release any Credit Party that individually or, together with
any other Credit Party previously released or to be released simultaneously
therewith, cumulatively accounts for more than 5% of Tangible Net Worth from its
obligations under the Credit Documents, in each case without the written consent
of each Lender; (vi) consent to the assignment or transfer by the Borrower or
all or substantially all of the other Credit Parties of any of its or their
rights and obligations under (or in respect of) the Credit Documents except as
permitted thereby, without the written consent of each Lender; (vii) change any
of the provisions of this Section or the definition of “Required Lenders” or any
other provision hereof specifying the number or percentage of Lenders required
to waive, amend or modify any rights hereunder or make any determination or
grant any consent hereunder, without the written consent of each Lender; or
(viii) amend the definition of Maximum Commitment Limit without the written
consent of each Lender; provided further that no such agreement shall amend,
modify or otherwise affect the rights or duties of the Administrative Agent, the
Issuing Bank or the Swingline Lender hereunder without the prior written consent
of the Administrative Agent, the Issuing Bank or the Swingline Lender, as the
case may be.
     9.3 Expenses; Indemnity; Damage Waiver.
     (a) The Borrower shall pay (i) all reasonable out-of-pocket expenses
incurred by the Administrative Agent and its Affiliates and payable to third
parties, including the reasonable fees, charges and disbursements of counsel for
the Administrative Agent, in connection with the syndication of the credit
facilities provided for herein, the preparation and administration of this
Credit Agreement or any amendments, modifications or waivers of the provisions
hereof (whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all reasonable out-of-pocket expenses incurred by the Issuing
Bank and payable to third parties in connection with the issuance, amendment,
renewal or extension of any Facility LC or any demand for payment thereunder and
(iii) all out-of-pocket expenses incurred by the Administrative Agent, the
Issuing Bank or any Lender and payable to third parties, including the fees,
charges and disbursements of any counsel for the Administrative Agent, the
Issuing Bank or any Lender, in connection with the enforcement or protection of
its rights in connection with this Credit Agreement, including its rights under
this Section, or in connection with the Loans made or Facility LCs issued
hereunder, including all such out-of-pocket expenses incurred during any
workout, restructuring or negotiations in respect of such Loans or Facility LCs.

78



--------------------------------------------------------------------------------



 



     (b) The Borrower shall indemnify the Administrative Agent, the Issuing Bank
and each Lender, and each Related Party of any of the foregoing Persons (each
such Person being called an “Indemnitee”) against, and hold each Indemnitee
harmless from, any and all losses, claims, damages, liabilities and related
expenses, including the fees, charges and disbursements of any counsel for any
Indemnitee, incurred by or asserted against any Indemnitee arising out of, in
connection with, or as a result of (i) the execution or delivery of this Credit
Agreement or any agreement or instrument contemplated hereby, the performance by
the parties hereto of their respective obligations hereunder or the consummation
of the transactions contemplated hereby, (ii) any Loan or Facility LC or the use
of the proceeds therefrom (including any refusal by the Issuing Bank to honor a
demand for payment under a Facility LC if the documents presented in connection
with such demand do not strictly comply with the terms of such Facility LC),
(iii) any actual or alleged presence or release of Hazardous Materials on or
from any property owned or operated by the Borrower or any of its Subsidiaries,
or any Environmental Liability related in any way to the Borrower or any of its
Subsidiaries, or (iv) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether based on contract, tort
or any other theory and regardless of whether any Indemnitee is a party thereto;
provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, claims, damages, liabilities or related expenses
are determined by a court of competent jurisdiction to have resulted from the
gross negligence or wilful misconduct of such Indemnitee.
     (c) To the extent that the Borrower fails to pay any amount required to be
paid by it to the Administrative Agent, the Issuing Bank or the Swingline Lender
under paragraph (a) or (b) of this Section, each Lender severally agrees to pay
to the Administrative Agent, the Issuing Bank or the Swingline Lender, as the
case may be, such Lender’s Applicable Percentage (determined as of the time that
the applicable unreimbursed expense or indemnity payment is sought) of such
unpaid amount; provided that the unreimbursed expense or indemnified loss,
claim, damage, liability or related expense, as the case may be, was incurred by
or asserted against the Administrative Agent, the Issuing Bank or the Swingline
Lender in its capacity as such.
     (d) To the extent permitted by applicable law, the Borrower shall not
assert, and hereby waives, any claim against any Indemnitee, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Credit Agreement or any agreement or instrument contemplated hereby,
the transactions contemplated hereby, any Loan or Facility LC or the use of the
proceeds thereof.
     (e) All amounts due under this Section shall be payable promptly after
written demand therefor.
     9.4 Successors and Assigns.
     (a) The provisions of this Credit Agreement shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and assigns
permitted hereby (including any Affiliate of an Issuing Bank that issues any
Facility LC), except that (i) the Borrower may not assign or otherwise transfer
any of its rights or obligations hereunder

79



--------------------------------------------------------------------------------



 



without the prior written consent of each Lender (and any attempted assignment
or transfer by the Borrower without such consent shall be null and void) and
(ii) no Lender may assign or otherwise transfer its rights or obligations
hereunder except in accordance with this Section. Nothing in this Credit
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors and assigns
permitted hereby (including any Affiliate of an Issuing Bank that issues any
Facility LC), Participants (to the extent provided in paragraph (c) of this
Section) and, to the extent expressly contemplated hereby, the Related Parties
of each of the Administrative Agent, the Issuing Bank and the Lenders) any legal
or equitable right, remedy or claim under or by reason of this Credit Agreement.
     (b) (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees (other than the Borrower or any of
the Borrower’s Affiliates or Subsidiaries) all or a portion of its rights and
obligations under this Credit Agreement (including all or a portion of its
Commitment and the Loans at the time owing to it) with the prior written consent
(such consent not to be unreasonably withheld or delayed) of:
     (A) the Borrower, provided that no consent of the Borrower shall be
required for an assignment to a Lender, an Affiliate of a Lender, an Approved
Fund or, if an Event of Default has occurred and is continuing, any other
assignee; and
     (B) the Administrative Agent, provided that no consent of the
Administrative Agent shall be required for an assignment of any Revolving
Commitment to an assignee that is a Lender immediately prior to giving effect to
such assignment.
     (ii) Assignments shall be subject to the following additional conditions:
     (A) each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Credit Agreement;
     (B) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500; and
     (C) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.
          For the purposes of this Section 9.4(b), the term “Approved Fund” has
the following meaning:
          “Approved Fund” means any Person (other than a natural person) that is
engaged in making, purchasing, holding or investing in bank loans and similar
extensions of credit in the ordinary course of its business and that is
administered or managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an
entity or an Affiliate of an entity that administers or manages a Lender.

80



--------------------------------------------------------------------------------



 



     (iii) Subject to acceptance and recording thereof pursuant to paragraph
(b)(iv) of this Section, from and after the effective date specified in each
Assignment and Assumption the assignee thereunder shall be a party hereto and,
to the extent of the interest assigned by such Assignment and Assumption, have
the rights and obligations of a Lender under this Credit Agreement, and the
assigning Lender thereunder shall, to the extent of the interest assigned by
such Assignment and Assumption, be released from its obligations under this
Credit Agreement (and, in the case of an Assignment and Assumption covering all
of the assigning Lender’s rights and obligations under this Credit Agreement,
such Lender shall cease to be a party hereto but shall continue to be entitled
to the benefits of Sections 2.15, 2.16, 2.17 and 9.3 with respect to obligations
accruing and matters occurring prior to the effective date of such assignment).
Any assignment or transfer by a Lender of rights or obligations under this
Credit Agreement that does not comply with this Section 9.4 shall be treated for
purposes of this Credit Agreement as a sale by such Lender of a participation in
such rights and obligations in accordance with paragraph (c) of this Section.
     (iv) The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitment of, and principal amount of the
Loans and LC Disbursements owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”). The entries in the Register shall be
conclusive, and the Borrower, the Administrative Agent, the Issuing Bank and the
Lenders may treat each Person whose name is recorded in the Register pursuant to
the terms hereof as a Lender hereunder for all purposes of this Credit
Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrower, any Lender (with respect to any entry
relating to such Lender’s Commitment or Loans) and Issuing Bank, at any
reasonable time and from time to time upon reasonable prior notice.
     (v) Upon its receipt of a duly completed Assignment and Assumption executed
by an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register; provided that if
either the assigning Lender or the assignee shall have failed to make any
payment required to be made by it pursuant to Section 2.4(c), 2.5(c), 2.6(d) or
(e), 2.7(b), 2.18(d) or 9.3(c), the Administrative Agent shall have no
obligation to accept such Assignment and Assumption and record the information
therein in the Register unless and until such payment shall have been made in
full, together with all accrued interest thereon. No assignment shall be
effective for purposes of this Credit Agreement unless it has been recorded in
the Register as provided in this paragraph.
     (c) (i) Any Lender may, without the consent of the Borrower, the
Administrative Agent, any Issuing Bank or the Swingline Lender, sell
participations to one or more banks or other entities (a “Participant”) in all
or a portion of such Lender’s rights and obligations under this Credit Agreement
(including all or a portion of its Commitment and the Loans

81



--------------------------------------------------------------------------------



 



owing to it); provided that (A) such Lender’s obligations under this Credit
Agreement shall remain unchanged, (B) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (C) the Borrower, the Administrative Agent and the other Lenders and Issuing
Bank shall continue to deal solely and directly with such Lender in connection
with such Lender’s rights and obligations under this Credit Agreement. Any
agreement or instrument pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Credit Agreement and to approve any amendment, modification or waiver of any
provision of this Credit Agreement; provided that such agreement or instrument
may provide that such Lender will not, without the consent of the Participant,
agree to any amendment, modification or waiver described in the first proviso to
Section 9.2(b) that affects such Participant. Subject to paragraph (c)(ii) of
this Section, the Borrower agrees that each Participant shall be entitled to the
benefits of Sections 2.15, 2.16 and 2.17 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to paragraph (b) of
this Section. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 9.8 as though it were a Lender, provided
such Participant agrees to be subject to Section 2.18(c) as though it were a
Lender.
     (ii) A Participant shall not be entitled to receive any greater payment
under Section 2.15 or 2.17 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant, unless
the sale of the participation to such Participant is made with the Borrower’s
prior written consent, which consent makes specific reference to this
Section 9.4(c)(ii). A Participant that would be a Foreign Lender if it were a
Lender shall not be entitled to the benefits of Section 2.17 unless the Borrower
is notified of the participation sold to such Participant and such Participant
agrees, for the benefit of the Borrower, to comply with Section 2.17(e) as
though it were a Lender.
     (d) Any Lender may at any time pledge or assign a security interest in all
or any portion of its rights under this Credit Agreement to secure obligations
of such Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank, and this Section shall not apply to any
such pledge or assignment of a security interest; provided that no such pledge
or assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.
     9.5 Survival. All covenants, agreements, representations and warranties
made by the Borrower herein and in the certificates or other instruments
delivered in connection with or pursuant to this Credit Agreement shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Credit Agreement and the making of
any Loans and issuance of any Facility LCs, regardless of any investigation made
by any such other party or on its behalf and notwithstanding that the
Administrative Agent, any Issuing Bank or any Lender may have had notice or
knowledge of any Default or incorrect representation or warranty at the time any
credit is extended hereunder, and shall continue in full force and effect as
long as the principal of or any accrued interest on any Loan or any fee or any
other amount payable under this Credit Agreement is outstanding and unpaid or
any Facility LC is outstanding and so long as the Commitments have not expired
or terminated. The provisions of Sections 2.15, 2.16, 2.17 and 9.3

82



--------------------------------------------------------------------------------



 



and Article VIII shall survive and remain in full force and effect regardless of
the consummation of the transactions contemplated hereby, the repayment of the
Loans, the expiration or termination of the Facility LCs and the Commitments or
the termination of this Credit Agreement or any provision hereof.
     9.6 Counterparts; Integration; Effectiveness. This Credit Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Credit Agreement and any
separate letter agreements with respect to fees payable to the Administrative
Agent constitute the entire contract among the parties relating to the subject
matter hereof and supersede any and all previous agreements and understandings,
oral or written, relating to the subject matter hereof. Except as provided in
Section 4.1, this Credit Agreement shall become effective when it shall have
been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof which, when taken together, bear the
signatures of each of the other parties hereto, and thereafter shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns. Delivery of an executed counterpart of a signature page
of this Credit Agreement by telecopy shall be effective as delivery of a
manually executed counterpart of this Credit Agreement.
     9.7 Severability. Any provision of this Credit Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.
     9.8 Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender and each of its Affiliates is hereby authorized at any
time and from time to time, to the fullest extent permitted by law, to set off
and apply any and all deposits (general or special, time or demand, provisional
or final) at any time held and other obligations at any time owing by such
Lender or Affiliate to or for the credit or the account of the Borrower or any
other Credit Party against any of and all the obligations of the Borrower or any
other Credit Party now or hereafter existing under this Credit Agreement or any
other Credit Document held by such Lender, irrespective of whether or not such
Lender shall have made any demand under this Credit Agreement or any other
Credit Document and although such obligations may be unmatured. The rights of
each Lender under this Section are in addition to other rights and remedies
(including other rights of setoff) which such Lender may have.
     9.9 Governing Law; Jurisdiction; Consent to Service of Process.
     (a) This Credit Agreement shall be construed in accordance with and
governed by the law of the State of New York.
     (b) The Borrower hereby irrevocably and unconditionally submits, for itself
and its property, to the nonexclusive jurisdiction of the Supreme Court of the
State of New York sitting in New York County and of the United States District
Court of the Southern District of New York, and any appellate court from any
thereof, in any action or proceeding arising out of or relating to this Credit
Agreement, or for recognition or enforcement of any judgment, and

83



--------------------------------------------------------------------------------



 



each of the parties hereto hereby irrevocably and unconditionally agrees that
all claims in respect of any such action or proceeding may be heard and
determined in such New York State or, to the extent permitted by law, in such
Federal court. Each of the parties hereto agrees that a final judgment in any
such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in this Credit Agreement shall affect any right that the Administrative
Agent, the Issuing Bank or any Lender may otherwise have to bring any action or
proceeding relating to this Credit Agreement against the Borrower or its
properties in the courts of any jurisdiction.
     (c) The Borrower hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Credit Agreement in any court referred to in
paragraph (b) of this Section. Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.
     (d) Each party to this Credit Agreement irrevocably consents to service of
process in the manner provided for notices in Section 9.1. Nothing in this
Credit Agreement will affect the right of any party to this Credit Agreement to
serve process in any other manner permitted by law.
     9.10 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN
ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
CREDIT AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS CREDIT AGREEMENT BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
     9.11 Headings. Article and Section headings and the Table of Contents used
herein are for convenience of reference only, are not part of this Credit
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Credit Agreement.
     9.12 Confidentiality. Each of the Administrative Agent, any Issuing Bank
and the Lenders agrees to maintain the confidentiality of the Information (as
defined below), except that Information may be disclosed (a) to its and its
Affiliates’ directors, officers, employees and agents, including accountants,
legal counsel and other advisors (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority, (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process,
(d) to any other party to this Credit Agreement, (e) in connection with the
exercise of any remedies hereunder or any suit, action or proceeding relating to
this Credit Agreement or the

84



--------------------------------------------------------------------------------



 



enforcement of rights hereunder, (f) subject to an agreement containing
provisions substantially the same as those of this Section, to (i) any assignee
of or Participant in, or any prospective assignee of or Participant in, any of
its rights or obligations under this Credit Agreement or (ii) any actual or
prospective counterparty (or its advisors) to any swap or derivative transaction
relating to the Borrower and its obligations, (g) with the consent of the
Borrower or (h) to the extent such Information (i) becomes publicly available
other than as a result of a breach of this Section or (ii) becomes available to
the Administrative Agent, any Issuing Bank or any Lender on a nonconfidential
basis from a source other than the Borrower. For the purposes of this Section,
“Information” means all information received from the Borrower relating to the
Borrower or its business, other than any such information that is available to
the Administrative Agent, any Issuing Bank or any Lender on a nonconfidential
basis prior to disclosure by the Borrower; provided that, in the case of
information received from the Borrower after the date hereof, such information
is clearly identified at the time of delivery as confidential. Any Person
required to maintain the confidentiality of Information as provided in this
Section shall be considered to have complied with its obligation to do so if
such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.
     9.13 USA Patriot Act. Each Lender that is subject to the requirements of
the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”) hereby notifies the Borrower that pursuant to the
requirements of the Act, it is required to obtain, verify and record information
that identifies the Borrower, which information includes the name and address of
the Borrower and other information that will allow such Lender to identify the
Borrower in accordance with the Act.

85



--------------------------------------------------------------------------------



 



     Each of the parties hereto has caused a counterpart of this Third Amended
and Restated Credit Agreement to be duly executed and delivered as of the date
first above written.
BORROWER:

            PULTE HOMES, INC.,
a Michigan corporation
      By:   /s/ Bruce E. Robinson         Vice President and Treasurer         
   





--------------------------------------------------------------------------------



 



LENDERS:

            JPMORGAN CHASE BANK, N.A.,
individually in its capacity as a Lender and
in its capacity as the Administrative Agent
      By:   /s/ Kimberly Turner         Executive Director             





--------------------------------------------------------------------------------



 



SIGNATURE PAGE TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT WITH PULTE HOMES,
INC.

            CITICORP NORTH AMERICA, INC.
      By:   /s/ Mark Floyd         Vice President           

 



--------------------------------------------------------------------------------



 



         

SIGNATURE PAGE TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT WITH PULTE HOMES,
INC.

            BANK OF AMERICA, N.A.
      By:   /s/ Eyal Namordi         Vice President           

 



--------------------------------------------------------------------------------



 



         

SIGNATURE PAGE TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT WITH PULTE HOMES,
INC.

            BARCLAYS BANK PLC
      By:   /s/ Nicholas Bell         Director           

 



--------------------------------------------------------------------------------



 



         

SIGNATURE PAGE TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT WITH PULTE HOMES,
INC.

            BNP PARIBAS
      By:   /s/ Berangere Allen         Vice-President            By:   /s/
Simone Vinocour         Director           

 



--------------------------------------------------------------------------------



 



         

SIGNATURE PAGE TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT WITH PULTE HOMES,
INC.

            CALYON NEW YORK BRANCH
      By:   /s/ Robert Nelson         Managing Director   

                  By:   /s/ Brian Myers         Managing Director           

 



--------------------------------------------------------------------------------



 



         

SIGNATURE PAGE TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT WITH PULTE HOMES,
INC.

            COMERICA BANK
      By:   /s/ Charles Weddell         Vice President           

 



--------------------------------------------------------------------------------



 



         

SIGNATURE PAGE TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT WITH PULTE HOMES,
INC.

            DEUTSCHE BANK TRUST COMPANY AMERICAS
      By:   /s/ Omayra Laucella         Vice President   

            By:   /s/ Evelyn Thierry         Vice President           

 



--------------------------------------------------------------------------------



 



         

SIGNATURE PAGE TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT WITH PULTE HOMES,
INC.

            THE ROYAL BANK OF SCOTLAND PLC
      By:   /s/ William McGinty         Senior Vice President           

 



--------------------------------------------------------------------------------



 



         

SIGNATURE PAGE TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT WITH PULTE HOMES,
INC.

            SUNTRUST BANK
      By:   /s/ W. John Wendler         Senior Vice President           

 



--------------------------------------------------------------------------------



 



         

SIGNATURE PAGE TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT WITH PULTE HOMES,
INC.

            UBS LOAN FINANCE LLC
      By:   /s/ Irja R. Otsa         Associate Director   

            By:   /s/ Mary E. Evans         Associate Director           

 



--------------------------------------------------------------------------------



 



         

SIGNATURE PAGE TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT WITH PULTE HOMES,
INC.

            WACHOVIA BANK, NATIONAL ASSOCIATION
      By:   /s/ R. Scott Holtzapple         Senior Vice President           

 



--------------------------------------------------------------------------------



 



         

SIGNATURE PAGE TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT WITH PULTE HOMES,
INC.

            COUNTRYWIDE BANK, F.S.B.
      By:   /s/ Douglas Dixon         Senior Vice President           

 



--------------------------------------------------------------------------------



 



         

SIGNATURE PAGE TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT WITH PULTE HOMES,
INC.

            MERRILL LYNCH BANK USA
      By:   /s/ Louis Alder         Director           

 



--------------------------------------------------------------------------------



 



         

SIGNATURE PAGE TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT WITH PULTE HOMES,
INC.

            THE BANK OF TOKYO-MITSUBISHI UFJ,
LTD., CHICAGO BRANCH
      By:   /s/ Masakazu Sato         Deputy General Manager           

 



--------------------------------------------------------------------------------



 



         

SIGNATURE PAGE TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT WITH PULTE HOMES,
INC.

            GUARANTY BANK
      By:   /s/ Ross Evans         Vice President           

 



--------------------------------------------------------------------------------



 



         

SIGNATURE PAGE TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT WITH PULTE HOMES,
INC.

            LLOYDS TSB BANK PLC
      By:   /s/ Mario Del Duca         Associate Director        Corporate
Banking USA D029   

            By:   /s/ Windsor R. Davies         Managing Director       
Corporate Banking USA D061   

 



--------------------------------------------------------------------------------



 



         

SIGNATURE PAGE TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT WITH PULTE HOMES,
INC.

            MIZUHO CORPORATE BANK, LTD.
      By:   /s/ Makoto Murata         Deputy General Manager           

 



--------------------------------------------------------------------------------



 



         

SIGNATURE PAGE TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT WITH PULTE HOMES,
INC.

            PNC BANK, NATIONAL ASSOCIATION
      By:   /s/ Luis Donoso         Vice President           

 



--------------------------------------------------------------------------------



 



         

SIGNATURE PAGE TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT WITH PULTE HOMES,
INC.

            NATIXIS (f/k/a NATEXIS BANQUES
POPULAIRES)
      By:   /s/ Natalie Trojan         Director   

            By:   /s/ Zineb Bouazzaoui         Associate           

 



--------------------------------------------------------------------------------



 



         

SIGNATURE PAGE TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT WITH PULTE HOMES,
INC.

            WASHINGTON MUTUAL BANK
      By:   /s/ Brad Johnson         Vice President           

 



--------------------------------------------------------------------------------



 



         

SIGNATURE PAGE TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT WITH PULTE HOMES,
INC.

            FIFTH THIRD BANK, a Michigan Banking
Corporation
      By:   /s/ Brian Jelinski         Officer           

 



--------------------------------------------------------------------------------



 



         

SIGNATURE PAGE TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT WITH PULTE HOMES,
INC.

            REGIONS BANK
      By:   /s/ Ronny Hudspeth         Sr. Vice President           

 



--------------------------------------------------------------------------------



 



         

SIGNATURE PAGE TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT WITH PULTE HOMES,
INC.

            CITY NATIONAL BANK
      By:   /s/ Xavier Barrera         Vice President           

 



--------------------------------------------------------------------------------



 



         

SIGNATURE PAGE TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT WITH PULTE HOMES,
INC.

            COMPASS BANK, an Alabama banking
corporation
      By:   /s/ Steven J. Heslep         Senior Vice President           

 



--------------------------------------------------------------------------------



 



         

SIGNATURE PAGE TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT WITH PULTE HOMES,
INC.

            COMMERCE BANK, N.A.
      By:   /s/ Seth Mackler         Vice President           

 



--------------------------------------------------------------------------------



 



         

SIGNATURE PAGE TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT WITH PULTE HOMES,
INC.

            BANK OF HAWAII, a Hawaii corporation
      By:   /s/ Brian H. Uemori         Vice President           

 



--------------------------------------------------------------------------------



 



         

SIGNATURE PAGE TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT WITH PULTE HOMES,
INC.

            CALIFORNIA BANK & TRUST, a
California Banking Corporation
      By:   /s/ Mark Stebbings         Senior Vice President           

 



--------------------------------------------------------------------------------



 



         

SIGNATURE PAGE TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT WITH PULTE HOMES,
INC.

            MALAYAN BANKING BERHAD, NEW
YORK BRANCH
      By:   /s/ Fauzi Zulkifli         General Manager             

 



--------------------------------------------------------------------------------



 



SCHEDULE 1.1(a)

          Lender   Commitment
JPMorgan Chase Bank, N.A.
  $ 100,000,000  
Citicorp North America, Inc.
    100,000,000  
Bank of America, N.A.
    100,000,000  
Barclays Bank PLC
    100,000,000  
BNP Paribas
    100,000,000  
Calyon New York Branch
    100,000,000  
Comerica Bank
    100,000,000  
Deutsche Bank Trust Company Americas
    100,000,000  
The Royal Bank of Scotland PLC
    100,000,000  
SunTrust Bank
    100,000,000  
UBS Loan Finance LLC
    100,000,000  
Wachovia Bank, National Association
    100,000,000  
Countrywide Bank, F.S.B.
    75,000,000  
Merrill Lynch Bank USA
    75,000,000  
The Bank of Tokyo-Mitsubishi UFJ, Ltd., Chicago Branch
    55,000,000  
Guaranty Bank
    50,000,000  
Lloyds TSB Bank PLC
    50,000,000  
Mizuho Corporate Bank, Ltd.
    50,000,000  
PNC Bank, National Association
    50,000,000  
Natixis
    40,000,000  
Washington Mutual Bank
    40,000,000  
Fifth Third Bank, a Michigan Bank Corporation
    35,000,000  
Regions Bank
    35,000,000  
City National Bank
    25,000,000  
Compass Bank
    25,000,000  
Commerce Bank N.A.
    20,000,000  
Bank of Hawaii, a Hawaii corporation
    15,000,000  
California Bank & Trust, a California Banking Corporation
    15,000,000  
Malayan Banking Berhad, New York Branch
    5,000,000  
 
       
TOTAL
  $ 1,860,000,000  

 



--------------------------------------------------------------------------------



 



SCHEDULE 1.1(b)
EXISTING LETTERS OF CREDIT
     1. The Facility LCs issued by Comerica Bank, Compass Bank, Guaranty Bank,
JPMorgan Chase Bank, N.A., PNC Bank, National Association, SunTrust Bank and
Wachovia Bank, National Association listed in the attachments hereto;
     2. Letter of Credit Number 91897053 issued by BNP Paribas on June 22, 2007
to U.S. Bank, as Beneficiary in the amount of $13,234,834.84;
     3. Letter of Credit Number 91897098 issued by BNP Paribas on June 28, 2007
to LaSalle Bank Midwest National Association as Beneficiary in the amount of
$8,067,745.10.
     4. Letter of Credit Number 576898 issued by JPMorgan Chase Bank, N.A. on
June 28, 2007 to LaSalle Bank as Beneficiary in the amount of $11,428,796.45;
and
     5. Letter of Credit Number 576899 issued by JPMorgan Chase Bank, N.A. on
June 28, 2007 to LaSalle Bank Midwest National Association as Beneficiary in the
amount of $6,953,778.13.

 



--------------------------------------------------------------------------------



 



SCHEDULE 1.1(c)
PERMITTED LIENS
None

 



--------------------------------------------------------------------------------



 



SCHEDULE 4.10
INDEBTEDNESS
None

 



--------------------------------------------------------------------------------



 



SCHEDULE 4.11
LITIGATION
None

 



--------------------------------------------------------------------------------



 



SCHEDULE 4.15
SUBSIDIARIES
Subsidiaries as of June 15, 2007

                                                      State of   Shares      
Obligation           Options   Material     Name   Incorporation   O/s   Owned
by   Shares   Owned   O/s   sub?
1.
  56th and Lone Mountain, L.L.C.   Arizona           Del Webb’s Coventry Homes,
Inc.             50 %   No    
2.
  7601 River Road, LP   Delaware           Pulte Homes of NJ, Limited
Partnership
7601 River Road, Inc.           99%
1%   No    
3.
  7601 River Road, Inc.   Delaware           Pulte Homes of NJ, Limited
Partnership             100 %   No    
4.
  American Title of the Palm Beaches Corporation   Michigan     1,000     Pulte
Diversified Companies, Inc.     1,000       100 %   No    
5.
  Andrea’s Court, S.E.   Puerto Rico           Pulte International Building
Corp.             50 %   No    
6.
  Anthem Arizona L.L.C. (Arizona)   Arizona     100     Del Webb Communities of
Illinois, Inc.     100       100 %   No   Yes
7.
  Asset Five Corp.   Arizona     100     Del Webb Corporation     100       100
%   No    
8.
  Asset One Corp.   Arizona     1,000     Del Webb Corporation     1,000      
100 %   No    
9.
  Asset Seven Corp.   Arizona     1,561     Del Webb Corporation     1,561      
100 %   No   Yes
10.
  August Woods, LLC   Maryland           Wil Corporation             100 %   No
   
11.
  BMD Development, LLC   Michigan           PHNE Business Trust             100
%   No    
12.
  Bel North, LLC   Maryland           Wil Corporation             100 %   No    
13.
  Builder Homesite, Inc.   Delaware     ?     Pulte Homes, Inc. .31%
Pulte.com, Inc. 13.01%
Del Webb Corporation 5.49%                        
14.
  Butterfield Properties LLC   Michigan           Pulte Homes of Ohio L.L.C.    
        100 %   No    
15.
  Centerline Georgia Investor III LLC (fka RCC Georgia
Investor III LLC)   Delaware           Pulte Georgia Holdings LLC            
100 %        
16.
  Chandler DJ Basin, LLC   Michigan           Chandler Natural Resources Corp.  
          100 %   No    
17.
  Chandler Natural Resources Corporation   Michigan     1,000     Pulte Home
Corporation     1,000       100 %   No    
18.
  Clairmont, L.L.C.   Michigan     100     Pulte Home Corporation     100      
100 %   No    
19.
  CMP CHP Oak Hill LP               Related Capital Oak Hill Partners LLC      
      99.98 %        
20.
  Coachman Development, LLC   Michigan           Pulte Homes of New England, LLC
            100 %   No    
21.
  Contractors Insurance Company of North America, Inc. a Risk Retention Group  
Hawaii           NABIC/Pulte Homes, Inc.             100 %   No    
22.
  Controladora PHC, S.A. DE C.V.   Mexico     499,955     Pulte
International-Mexico, Inc.
Pulte Home Corporation     499,955     99.99%
0.01%   No    
23.
  Corte Bella Golf Club, LLC   Michigan           Pulte Home Corporation        
    100 %   No    
24.
  CP Sunridge, LLC   Delaware           Pulte Home Corporation             50 %
  No    
25.
  Dean Realty Company   Michigan     100     Pulte Arizona Services, Inc.    
100       100 %   No    
26.
  Del E. Webb Development Co., L.P.   Delaware           Del Webb Communities,
Inc.
Del Webb Construction Services Co.           99%
1%   No    
27.
  Del E. Webb Financial Corporation   Arizona     1,000     Del Webb Corporation
    1,000       100 %   No    

 



--------------------------------------------------------------------------------



 



                                                      State of   Shares      
Obligation           Options   Material     Name   Incorporation   O/s   Owned
by   Shares   Owned   O/s   sub?
28.
  Del E. Webb Foothills Corporation   Arizona     1,000     Del Webb Commercial
Properties Corporation     1,000       100 %   No    
29.
  Del E. Webb Land Conservancy   Arizona                                    
30.
  Del Webb Building Products LLC   Michigan           Del Webb Communities of
Illinois, Inc.             100 %   No    
31.
  Del Webb California Corp.   Arizona     250     Del Webb Corporation     250  
    100 %   No   Yes
32.
  Del Webb Commercial Properties Corporation   Arizona     1,000     Del Webb
Corporation     1,000       100 %   No    
33.
  Del Webb Communties of Illinois, Inc.   Arizona     1,000     Del Webb
Corporation     1,000       100 %   No   Yes
34.
  Del Webb Communities of Virgina, Inc.   Arizona     1,000     Del Webb’s
Coventry Homes, Inc.     1,000       100 %   No    
35.
  Del Webb Communities, Inc.   Arizona     751,852     Del Webb Corporation    
751,852       100 %   No   Yes
36.
  Del Webb Community Management Co.   Arizona     1,000     Pulte Arizona
Services, Inc.     1,000       100 %   No    
37.
  Del Webb Construction Services Co.   Arizona     100     Del Webb Corporation
    100       100 %   No    
38.
  Del Webb Corporation   Delaware     100     Pulte Homes, Inc.     100      
100 %   No   Yes
39.
  Del Webb Golf Corp.   Arizona     1,000     Del Webb Corporation     1,000    
  100 %   No   Yes
40.
  Del Webb Home Construction, Inc.   Arizona     100     Del Webb Communities,
Inc     100       100 %   No   Yes
41.
  Del Webb Homes, Inc.   Arizona     1,000     Del Webb Corporation     1,000  
    100 %   No    
42.
  Del Webb Limited Holding Co.   Arizona     1,000     Del Webb Communities, Inc
    1,000       100 %   No    
43.
  Del Webb Midatlantic Corp.   Arizona     100     Del Webb Corporation     100
      100 %   No    
44.
  Del Webb Mortgage LLC   Delaware           Pulte Mortgage LLC             100
%   No    
45.
  Del Webb Property Corp.   Arizona     100     Del Webb Corporation     100    
  100 %   No    
46.
  Del Webb Purchasing Company of Illinois, Inc.   Arizona     1,000     Del Webb
Corporation     1,000       100 %   No    
47.
  Del Webb Southwest Co.   Arizona     1,000     Del Webb Construction Services
Co.     1,000       100 %   No    
48.
  Del Webb Texas Limited Partnership   Arizona           Del Webb Limited
Holding Co.
Del Webb Southwest Co.           99
1 %
%   No   Yes
49.
  Del Webb Texas Title Agency Co.   Arizona     1,000     Del Webb Southwest Co
    1,000       100 %   No    
50.
  Del Webb Title Company of Nevada, Inc.   Nevada     100     Del Webb
Corporation     100       100 %   No    
51.
  Del Webb’s Contracting Services, Inc.   Arizona     1,000     Del Webb
Communities, Inc     1,000       100 %   No    
52.
  Del Webb’s Coventry Homes Construction Co.   Arizona     1,000     Del Webb’s
Coventry Homes, Inc.     1,000       100 %   No   Yes
53.
  Del Webb’s Coventry Homes of Nevada   Arizona     1,000     Del Webb’s
Coventry Homes, Inc.     1,000       100 %   No    
54.
  Del Webb’s Spruce Creek Communities, Inc.   Arizona     1,000     Del Webb
Corporation     1,000       100 %   No   Yes
55.
  Del Webb’s Sunflower of Tucson, Inc.   Arizona     1,000     Del Webb
Communities, Inc.     1,000       100 %   No    
56.
  Del Webb’s Coventry Homes, Inc.   Arizona     1,000     Del Webb Corporation  
  1,000       100 %   No   Yes
57.
  Desarrolladous Urbanos (Canooanas) SE   Puerto Rico           Pulte
International Building             50 %   No    
58.
  Devtex Land, L.P.   Texas           PN II, Inc.
Pulte Nevada I LLC.           99.90
0.10 %
%   No    
59.
  DiVosta Homes, L.P.   Delaware           PH1 Corporation
DiVosta Homes Holdings, LLC           99
1 %
%   No   Yes
60.
  DR Super Block 1 South, LLC   Delaware           Pulte Home Corporation      
      50 %   No    
61.
  DiVosta Building, LLC   Michigan           DiVosta Homes, L.P.             100
%   No   Yes
62.
  DiVosta Homes Holdings, LLC   Delaware           PH1 Corporation            
100 %        
63.
  DiVosta Homes Marketing, Inc.   Florida     1,000     DiVosta Homes, L.P.    
1,000       100 %   No    

 



--------------------------------------------------------------------------------



 



                                                      State of   Shares      
Obligation           Options   Material     Name   Incorporation   O/s   Owned
by   Shares   Owned   O/s   sub?
64.
  DiVosta Homes Sales, Inc.   Florida     5,000     DiVosta Homes, L.P.    
5,000       100 %   No    
65.
  DW Aviation Co.   Arizona     1,000     Del Webb Corporation     1,000      
100 %   No    
66.
  DW Homebuilding Co.   Arizona     1,000     Del Webb Corporation     1,000    
  100 %   No    
67.
  Edinburgh Realty Corporation   Michigan     10,000     Pulte Home Corporation
    10,000       100 %   No    
68.
  Evergreen-Hunt & Merrill Ranch, L.L.C.   Arizona           Pulte Home
Corporation             20 %        
69.
  Fallsgrove Associates LLC   Maryland           Pulte Home Corporation        
    35.36 %   No    
70.
  First Heights Holding Corporation   Michigan     50,000     Pulte Diversified
Companies, Inc.     50,000       100 %   No    
71.
  Florida Building Products, LLC.   Michigan           DiVosta Homes, L.P.      
      100 %   No   Yes
72.
  Fort Lincoln-Pulte Limited Liability Company   DC           Pulte Home
Corporation             48 %   No    
73.
  Gatestone, LLC   Michigan           Pulte Home Corporation             100 %  
No    
74.
  GI Development Business Trust   Massachusetts           PHNE Business Trust  
          100 %   No    
75.
  Glen Echo Estates Open Space, LLC   Massachusetts           Pulte Homes of New
England LLC             1 %        
76.
  Gordon Armstrong, LP               Related Gordon Armstrong Associates LLC    
        99.98 %        
77.
  Grand Place Hayward, LLC   California           Pulte Home Corporation        
    100 %   No    
78.
  Grayhaven Estates Limited, L.L.C.   Michigan           Pulte Homes, Inc.
Pulte Nevada I LLC           99
1 %
%   No    
79.
  Great Island Community, LLC   Michigan           GI Development Business Trust
            100 %   No    
80.
  Guaranteed Mortgage Corporation III   Michigan     1,000     Pulte Financial
Companies, Inc.     1,000       100 %   No    
81.
  H.D. Whispering Creek, L.L.C.   Maryland           Pulte Home Corporation    
        100 %   No    
82.
  H. D. Investments I, LLC   Maryland           Wil Corporation             100
%   No    
83.
  Harrison Hills, LLC   Maryland           Wil Corporation             100 %  
No    
84.
  Herring Pond Development Corporation   Michigan     1,000     Pulte Homes of
New England, LLC     1,000       100 %   No    
85.
  Highlands One   Maryland           Wil Corporation             100 %   No    
86.
  Hilltop Farms Development, LLC   Michigan           Pulte Homes of New England
LLC             100 %   No    
87.
  Hollywood/Shawnee Redevelopment Partnership I, LP               Related
Hollywood/Shawnee Associates LLC             99.98 %        
88.
  Homeland CC, LLC   Maryland           Pulte Home Corporation             100 %
       
89.
  Homeland PG, LLC   Maryland           Pulte Home Corporation             100 %
       
90.
  Homesite Solutions Corporation   Michigan     1,000     Pulte Home Corporation
    1,000       100 %   No    
91.
  HydroSource Acquisition, Inc.   Michigan     1,000     Preserve I, Inc.    
1,000       100 %   No    
92.
  Island Walk Development Company   Florida     5,000     DiVosta Homes, L.P.  
  5,000       100 %   No    
93.
  Island Walk Realty, Inc.   Florida     500     DiVosta Homes, L.P.     500    
  100 %   No    
94.
  JNN Properties LLC   Michigan     100     Pulte Home Corporation            
100 %   No    
95.
  Jersey Meadows LLC   New Jersey     100     Preserve I, Inc.             100 %
  No    
96.
  Joliet Mortgage Reinsurance Company   Vermont     100     Pulte Mortgage LLC  
  100       100 %   No    
97.
  Kyle Acquisition Group, LLC   Nevada           PN II, Inc.             11.99 %
  No    
98.
  Lexington Oaks Golf Club, Inc.   Florida     1,000     Pulte Home Corporation
    1,000       100 %   No    
99.
  Lone Tree Golf Club, LLC   Michigan           Pulte Home Corporation          
  100 %   No    
100.
  LPC One Development Partners, LLC   Delaware           Pulte Home Corporation
            32.69 %   No    
101.
  Lyons, LC   Maryland           Wil Corporation             100 %   No    

 



--------------------------------------------------------------------------------



 



                                                      State of   Shares      
Obligation           Options   Material     Name   Incorporation   O/s   Owned
by   Shares   Owned   O/s   sub?
102.
  MALDP Development Corporation   Michigan     1,000     Pulte Homes of New
England, LLC     1,000       100 %   No    
103.
  Marina Operations Corp.   Arizona     1,000     Sun City Homes, Inc.     1,000
      100 %   No    
104.
  Marquette Title Insurance Company   Vermont     100,000     Pulte Homes, Inc.
    100,000       100 %   No    
105.
  Mayaguez Partners, S. E.   Puerto Rico           Pulte International Building
Corp.             50 %   No    
106.
  MCS Mountain Road, LLC   Maryland           Pulte Home Corporation            
100 %   No    
107.
  Mountain View One LLC   Arizona           Asset One Corp.             50 %  
No    
108.
  Mountain View Two LLC   Arizona           Del Webb Corp.             100 %  
No    
109.
  Nantar, S. DE R.L. DE C.V.   Mexico           Controladora PHC, S.A. DE C.V.
Pulte International-Mexico, Inc.           99.30
0.70 %
%   No    
110.
  Noble Vista Development LLC   Massachusetts           Pulte Homes of New
England LLC             100 %        
111.
  North American Builders Indemnity Company   Hawaii     1,000,000     Pulte
Homes, Inc.     1,000,000       100 %   No    
112.
  North Valley Enterprise, LLC   Nevada           Del Webb Communities, Inc.    
        50 %   No    
113.
  Oceanside Village, LLC   Michigan           Pulte Homes of New England, LLC  
          100 %   No    
114.
  PB Venture L.L.C.   Michigan           Pulte Homes, Inc.             100 %  
No    
115.
  PBW Corporation   Michigan     1,000     Pulte Home Corporation     1,000    
  100 %   No    
116.
  PC/BRE Development L.L.C.   Delaware           PC/BRE Venture L.L.C.          
  100 %   No    
117.
  PC/BRE Springfield, L.L.C.   Delaware           PC/BRE Venture L.L.C.        
    100 %   No    
118.
  PC/BRE Venture L.L.C.   Delaware           PB Venture L.L.C.             100 %
  No    
119.
  PC/BRE Whitney Oaks L.L.C.   Delaware           PC/BRE Venture L.L.C.        
    100 %   No    
120.
  PC/BRE Winfield L.L.C.   Delaware           PC/BRE Venture L.L.C.            
100 %   No    
121.
  PCIC Corporation   Michigan     1,000     Pulte Mortgage LLC     1,000      
100 %   No    
122.
  PH Arizona LLC   Michigan     100     Pulte Home Corporation
Pulte Development Corporation     100     50
50 %
%   No    
123.
  PH Relocation Services LLC   Michigan           Pulte Homes, Inc.     100 %  
        No    
124.
  PH Trust I   Delaware                               No    
125.
  PH Trust II   Delaware                               No    
126.
  PH1 Corporation   Michigan     100     Pulte Homes, Inc.             100 %  
No    
127.
  PH2 Corporation   Michigan           Pulte Home Corporation     100       100
%   No    
128.
  PH3 Corporation   Michigan     1,000     Divosta Homes, L.P.     1,000      
100 %   No    
129.
  PH4 Corporation   Michigan     1,000     Del Webb Corporation     1,000      
100 %   No    
130.
  PH8 Corporation   Delaware     1,000     Pulte Homes, Inc.     1,000       100
%   No    
131.
  PH9 Corporation   Delaware     1,000     Pulte Homes, Inc.     1,000       100
%   No    
132.
  PH10 Corporation   Delaware     1,000     Pulte Homes, Inc.     1,000      
100 %   No    
133.
  PH11 Corporation   Delaware     1,000     Pulte Homes, Inc.     1,000      
100 %   No    
134.
  PH13 LLC   Delaware           Pulte Homes, Inc.             100 %   No    
135.
  PH16, L.P.   Delaware           Pulte Homes, Inc. 99%
PH13 LLC 1%             100 %   No    
136.
  PH17, L.P.   Delaware           Pulte Homes, Inc. 99%
PH13 LLC 1%             100 %   No    
137.
  PH 19 Corporation   Michigan     1,000     Pulte Homes, Inc.     1,000      
100 %   No    
138.
  PH 21 Corporation   Michigan     1,000     Pulte Homes, Inc.     1,000      
100 %   No    

 



--------------------------------------------------------------------------------



 



                                                      State of   Shares      
Obligation           Options   Material     Name   Incorporation   O/s   Owned
by   Shares   Owned   O/s   sub?
139.
  PH 22 Corporation   Michigan     1,000     Pulte Homes, Inc.     1,000      
100 %   No    
140.
  PH 23 Corporation   Michigan     1,000     Pulte Homes, Inc.     1,000      
100 %   No    
141.
  PH 24 Corporation   Michigan     1,000     Pulte Homes, Inc.     1,000      
100 %   No    
142.
  PH 25 Corporation   Michigan     1,000     Pulte Homes, Inc.     1,000      
100 %   No    
143.
  PH 26 Corporation   Michigan     1,000     Pulte Homes, Inc.     1,000      
100 %   No    
144.
  PH 27 Corporation   Michigan     1,000     Pulte Homes, Inc.     1,000      
100 %   No    
145.
  PH 28 Corporation   Michigan     1,000     Pulte Homes, Inc.     1,000      
100 %   No    
146.
  PH 29 Corporation   Michigan     1,000     Pulte Homes, Inc.     1,000      
100 %   No    
147.
  PH 30 Corporation   Michigan     1,000     Pulte Homes, Inc.     1,000      
100 %   No    
148.
  PH 31 Corporation   Michigan     1,000     Pulte Homes, Inc.     1,000      
100 %   No    
149.
  PH 32 Corporation   Michigan     1,000     Pulte Homes, Inc.     1,000      
100 %   No    
150.
  PH 33 Corporation   Michigan     1,000     Pulte Homes, Inc.     1,000      
100 %   No    
151.
  PH 34 Corporation   Michigan     1,000     Pulte Homes, Inc.     1,000      
100 %   No    
152.
  PH 35 Corporation   Michigan     1,000     Pulte Homes, Inc.     1,000      
100 %   No    
153.
  PH 36 Corporation   Michigan     1,000     Pulte Homes, Inc.     1,000      
100 %   No    
154.
  PH 37 Corporation   Michigan     1,000     Pulte Homes, Inc.     1,000      
100 %   No    
155.
  PH 38 LLC   Michigan           Pulte Homes, Inc.             100 %   No    
156.
  PH 44 LLC   Michigan           Pulte Homes, Inc.             100 %   No    
157.
  PH 45 LLC   Michigan           Pulte Homes, Inc.             100 %   No    
158.
  PH 46 LLC   Michigan           Pulte Homes, Inc.             100 %   No    
159.
  PH 47 LLC   Michigan           Pulte Homes, Inc.             100 %   No    
160.
  PH 48 LLC   Michigan           Pulte Homes, Inc.             100 %   No    
161.
  PH 49 LLC   Michigan           Pulte Homes, Inc.             100 %   No    
162.
  PH 50 LLC   Michigan           Pulte Homes, Inc.             100 %   No    
163.
  PH 51 LLC   Michigan           Pulte Homes, Inc.             100 %   No    
164.
  PH 52 LLC   Michigan           Pulte Homes, Inc.             100 %   No    
165.
  PH 53 LLC   Michigan           Pulte Homes, Inc.             100 %   No    
166.
  PH 54 LLC   Michigan           Pulte Homes, Inc.             100 %   No    
167.
  PH 55 LLC   Michigan           Pulte Homes, Inc.             100 %   No    
168.
  PH 56, Limited Partnership   Michigan           Pulte Homes, Inc. 99%
PH 55 LLC 1%                        
169.
  PH 57, Limited Partnership   Michigan           Pulte Homes, Inc. 99%
PH 55 LLC 1%                        
170.
  PHC Title Corporation   Michigan     1,000     Pulte Home Corporation    
1,000       100 %   No    
171.
  PHM Title Agency L.L.C.   Delaware           TVM Corporation             63 %
  No    
172.
  PHNE Business Trust   Massachusetts           Pulte Home Corporation, Trustee
                  No   Yes
173.
  PHS Virginia Holdings, LLC   Michigan           PHNE Business Trust          
  100 %   No    
174.
  PHS Virginia Limited Partnership   Michigan           99% PHNE Business Trust
1% PHS Virginia Holdings, LLC             100 %   No    
175.
  PHT Building Materials Limited Partnership   Michigan           Pulte Homes of
Texas, LP
PHT Operating Company, LLC           99
1 %
%   No    

 



--------------------------------------------------------------------------------



 



                                                      State of   Shares      
Obligation           Options   Material     Name   Incorporation   O/s   Owned
by   Shares   Owned   O/s   sub?
176.
  PHT Operating Company LLC   Michigan           Pulte Homes of Texas, LP      
      100 %   No    
177.
  PHT Title Agency, L.P.   Texas           PHC Title Corporation
PHT Title Corporation           99
1 %
%   No    
178.
  PHT Title Corporation   Michigan     1,000     Pulte Home Corporation    
1,000       100 %   No    
179.
  PIMI Holdings LLC   Michigan           Pulte International Corporation        
    100 %        
180.
  PL Roseville, LLC   California           Pulte Home Corporation             50
%        
181.
  PN II, Inc.   Nevada     1,000     Pulte Home Corporation     1,000       100
%   No   Yes
182.
  PN III, LLC   Delaware           PN II, Inc.             100 %   No    
183.
  Potomac Yard Development LLC   Delaware           Potomac Yard Sole Member LLC
            100     No    
184.
  Potomac Yard Sole Member LLC   Delware           Pulte Home Corporation      
      50 %        
185.
  Pratte Building Systems, Limited Partnership   Michigan           Pulte
Building Systems Holding
Company, L.L.C.
Pratte Building California LLC             99
1 %
%   No    
186.
  Pratte Building California LLC   Michigan           Pulte Building Systems
Holding Company, L.L.C.             100 %   No    
187.
  Preserve I, Inc.   Michigan     1,000     Pulte Home Corporation     1,000    
  100 %   No    
188.
  Preserve II, Inc.   Michigan     1,000     Pulte Home Corporation     1,000  
    100 %   No    
189.
  Pulte Arizona Services, Inc.   Michigan     1,000     PH Arizona, LLC    
1,000       100 %   No    
190.
  Pulte Aviation I LLC   Michigan           Pulte Homes, Inc.             100 %
       
191.
  Pulte Aviation II LLC   Michigan           Pulte Homes, Inc.             100 %
       
192.
  Pulte Bajio Construcciones, S. de R.L. de C.V.   Mexico           Pulte
Mexico, S. de R.L. de C.V.
Pulte International Mexico, Inc.           99.99
.01 %
%   No    
193.
  Pulte Building Products LLC   Michigan           Pulte Home Corporation      
      100 %   No    
194.
  Pulte Building Services LLC   Delaware           Pulte Arizona Services, Inc.
            100 %        
195.
  Pulte Building Systems, L.L.C (AZ)   Arizona           Pulte Building Systems
Holding Company, L.L.C.             100 %   No    
196.
  Pulte Building Systems, L.L.C (NV)   Nevada           Pulte Building Systems
Holding Company, L.L.C.             100 %   No    
197.
  Pulte Building Systems Holding Company, L.L.C.   Nevada           PNII, Inc.  
          50 %       Yes
198.
  Pulte Chile Corporation   Michigan     1,000     Pulte International
Corporation     1,000       100 %   No    
199.
  Pulte Communities NJ, Limited Partnership   Michigan           Preserve II,
Inc.
Preserve I, Inc.           99
1 %
%   No   Yes
200.
  Pulte de Chile Limitada   Chile           Pulte Chile Corporation
Pulte SA Corporation           99
1 %
%   No    
201.
  Pulte Development Corporation   Michigan     1,000     Pulte Home Corporation
    1,000       100 %   No   Yes
202.
  Pulte Development New Mexico, Inc.   Michigan     1,000     Pulte Home
Corporation     1,000       100 %   No   Yes
203.
  Pulte Diversified Companies, Inc.   Michigan     1,000     Pulte Homes, Inc.  
  1,000       100 %   No   Yes
204.
  Pulte Financial Companies, Inc.   Michigan     1,000     Pulte Homes, Inc.    
1,000       100 %   No    
205.
  Pulte Funding, Inc.   Michigan           Pulte Mortgage LLC             100 %
  No    
206.
  Pulte Georgia Holdings LLC   Michigan           Pulte Home Corporation        
    100 %        
207.
  Pulte Home Corporation   Michigan     1,000     Pulte Diversified Companies,
Inc.     1,000       100 %   No   Yes

 



--------------------------------------------------------------------------------



 



                                                      State of   Shares      
Obligation           Options   Material     Name   Incorporation   O/s   Owned
by   Shares   Owned   O/s   sub?
208.
  Pulte Home Corporation of The Delaware Valley   Michigan     1,000     Pulte
Home Corporation     1,000       100 %   No   Yes
209.
  Pulte Home Sciences of Virginia, LLC   Michigan           PHS Virginia Limited
Partnership.             100 %   No    
210.
  Pulte Home Sciences, LLC   Michigan           Pulte Homes of Michigan LLC    
        100 %   No    
211.
  Pulte Homes of Greater Kansas City, Inc.   Michigan     1,000     Pulte Home
Corporation     1,000       100 %   No   Yes
212.
  Pulte Homes of Maryland LLC   Maryland           Pulte Homes, Inc.            
100 %   No    
213.
  Pulte Homes of Indiana, LLC   Indiana           Pulte Homes of Michigan LLC  
          100 %   No   Yes
214.
  Pulte Homes of Michigan I, Limited Partnership   Michigan           Pulte
Homes of Michigan LLC
Pulte Michigan Holdings Corporation           99
1 %
%   No    
215.
  Pulte Homes of Michigan LLC   Michigan           Pulte Homes, Inc.            
100 %   No   Yes
216.
  Pulte Homes of Minnesota LLC   Minnesota           Pulte Minnesota Holdings,
LLC             100 %   No   Yes
217.
  Pulte Homes of New England LLC   Michigan           PHNE Business Trust      
      100 %   No   Yes
218.
  Pulte Homes of New Mexico, Inc.   Michigan     1,000     Pulte Home
Corporation     1,000       100 %   No   Yes
219.
  Pulte Homes of New York, LLC   Delaware           Pulte Home Corporation      
      100 %   No   Yes
220.
  Pulte Homes of NJ, Limited Partnership   Michigan           PHC of the
Delaware Valley
Preserve II, Inc.           1
99 %
%   No   Yes
221.
  Pulte Homes of Ohio LLC   Michigan           Pulte Homes, Inc.             100
%   No   Yes
222.
  Pulte Homes of PA, Limited Partnership   Michigan           PHC of the
Delaware Valley Preserve II, Inc.             1
99 %
%   No   Yes
223.
  Pulte Homes of South Carolina, Inc.   Michigan     1,000     Pulte Home
Corporation     1,000       100 %   No    
224.
  Pulte Homes of Texas, L.P.   Texas           Pulte Texas Holdings, Inc.
Pulte Nevada I LLC.           99.90
0.10 %
%   No
No   Yes
225.
  Pulte Homes Tennessee Limited Partnership   Nevada           RN Acquisition 2
Corp.
Radnor Homes, Inc.           74.40
25.60 %
%   No
No   Yes
226.
  Pulte Homes, Inc.   Michigan           Publicly Traded                   No  
 
227.
  Pulte Interiors, Inc.   Michigan     1,000     Pulte Homes, Inc.     1,000    
  100 %   No    
228.
  Pulte International Building Corporation   Michigan     1,000     Pulte
International Caribbean Corp.     1,000       100 %   No    
229.
  Pulte International Caribbean Corp.   Michigan     1,000     Pulte
International Corporation     1,000       100 %   No    
230.
  Pulte International Caribbean II, Limited Partnership   Michigan           99%
Pulte Realty Holdings, Inc. 1% Pulte RC, LLC             100 %        
231.
  Pulte International Corporation   Michigan     1,000     Pulte Diversified
Companies, Inc.     1,000       100 %   No    
232.
  Pulte International Mexico Limited Partnership   Michigan     1,000     99%
Pulte International Corporation
1% PIMI Holdings LLC     1,000       100 %   No    
233.
  Pulte Land Company, LLC   Michigan           Pulte Homes, Inc.             100
%   No   Yes
234.
  Pulte Land Development Corporation   Michigan     1,000     Pulte Home
Corporation     1,000       100 %   No    
235.
  Pulte Lifestyle Communities, Inc.   Michigan     1,000     Pulte Home
Corporation     1,000       100 %   No    
236.
  Pulte Michigan Holdings Corporation   Michigan     10,000     Pulte Home
Corporation             100 %   No    
237.
  Pulte Michigan Services, LLC   Michigan           Pulte Homes, Inc.          
  100 %   No    
238.
  Pulte Midwest Title, Inc.   Arizona           Del Webb Corporation            
100 %        
239.
  Pulte Minnesota Holdings, LLC   Cayman Isl.           Pulte Home Corporation  
          100 %        
240.
  Pulte Mortgage LLC   Delaware           Pulte Home Corporation             100
%   No    
241.
  Pulte Nevada I LLC   Delaware           Pulte Home Corporation             100
%        

 



--------------------------------------------------------------------------------



 



                                                      State of   Shares      
Obligation           Options   Material     Name   Incorporation   O/s   Owned
by   Shares   Owned   O/s   sub?
242.
  Pulte Payroll Corporation   Michigan     1,000     Pulte Home Corporation    
1,000       100 %   No    
243.
  Pulte Purchasing Corporation   Michigan     1     Pulte Home Corporation
Pulte Development Corporation
PN II, Inc.
Pulte Homes of Michigan LLC
Del Webb California Corporation
Del Webb Communities, Inc.
PHT Building Materials Limited Partnership     1     14.285
14.285
14.285
14.285
14.285
14.285
14.285 %
%
%
%
%
%
%   No    
244.
  Pulte RC, LLC   Michigan           Pulte Realty Holdings, Inc.             100
%   No    
245.
  Pulte Real Estate Company   Florida     200     Dean Realty Company     200  
    100 %   No    
246.
  Pulte Realty Corporation   Arizona     1,000     Pulte Realty Holdings, Inc.  
  1,000       100 %   No   Yes
247.
  Pulte Realty Holdings, Inc.   Michigan     60,000     Pulte Homes Corporation
    1,000       100 %   No    
248.
  Pulte Realty of Connecticut, Inc.   Michigan           PHNE Business Trust.  
          49 %        
249.
  Pulte Realty of New York, Inc.   New York     100     Pulte Home Corporation  
  100       100 %   No    
250.
  Pulte Realty of South New Jersey, Inc.   Michigan     1,000     Pulte Home
Corporation     1,000       100 %   No    
251.
  Pulte Realty, Inc.   Florida     1,000     Pulte Home Corporation     1,000  
    100 %   No    
252.
  Pulte SA Corporation   Michigan     1,000     Pulte International Corporation
    1,000       100 %   No    
253.
  Pulte Services California, LLC   Michigan           Marquette Title Insurance
Company             100 %   No    
254.
  Pulte Services Corporation   Michigan     1,000     Pulte Home Corporation    
1,000       100 %   No    
255.
  Pulte SRL Holdings, LLC   Michigan           Pulte International Mexico
Limited Partnership             100 %   No    
256.
  Pulte Texas Holdings LLC   Michigan           Pulte Home Corporation          
  100 %   No    
257.
  Pulte Title Agency of Michigan, L.L.C.   Michigan           PHC Title
Corporation             49 %   No    
258.
  Pulte Title Agency of Minnesota, L.L.C.   Minnesota           PHC Title
Corporation             80 %   No    
259.
  Pulte Title Agency of Ohio, Limited Liability Company   Ohio           PHC
Title Corporation             49 %   No    
260.
  Pulte Urban Renewal, LLC   New Jersey           Preserve I, Inc.            
100 %   No    
261.
  Pulte.com, Inc.   Michigan     10,000     Pulte Homes, Inc.     10,000      
100 %   No    
262.
  Pulte/BP Murrieta Hills, LLC   California           Pulte Home Corporation    
        70 %   No    
263.
  Quartz Hill, LLC   Maryland           Pulte Home Corporation             100 %
       
264.
  Radnor Homes, Inc.   Michigan     1,000     Pulte Homes, Inc.     1,000      
100 %   No    
265.
  Rancho Diamante Investments, LLC   California           Pulte Home Corporation
            25 %   No    
266.
  Related Capital Oak Hill Partners LLC   Georgia           Centerline Georgia
Investor III LLC             .00722 %        
267.
  Related Gordon Armstrong Associates LLC               Centerline Georgia
Investor III LLC             .003363 %        
268.
  Related Hollywood/Shawnee Associates LLLC   Georgia           Centerline
Georgia Investor III LLC             .01 %        
269.
  Residencias del Norte Limitada   Chile           Pulte Chile Corporation
Pulte SA Corporation           99.90
0.10 %
%   No
No    
270.
  RN Acquisition 2 Corp.   Nevada     1,000     Pulte Homes, Inc.     1,000    
  100 %   No    
271.
  Roseville Schools LLC   California           PL Roseville, LLC             47
%   No    
272.
  Shiloh Farm Investments, LLC   Maryland           Pulte Home Corporation      
      100 %        

 



--------------------------------------------------------------------------------



 



                                                      State of   Shares      
Obligation           Options   Material     Name   Incorporation   O/s   Owned
by   Shares   Owned   O/s   sub?
273.
  Shorepointe Village Homes, L.L.C.   Michigan           Pulte Homes, Inc.      
      82.5 %   No    
274.
  South Natick Hills, LLC   Michigan           Pulte Homes of New England LLC  
          100 %        
275.
  Spa L Builders LLC   California           Pulte Home Corporation            
38.6 %   No    
276.
  Springfield Golf Resort, L.L.C.   Arizona           PC/BRE Springfield L.L.C.
            88 %   No    
277.
  Spruce Creek South Utilities, Inc. (Assets sold to Florida Water Utility Co.
6/30/00)   Florida     50     Del Webb’s Spruce Creek Communities, Inc.     50  
    100 %   No    
278.
  Stetson Ventures II, LLC   Arizona           Pulte Home Corporation          
  50 %   No    
279.
  Summerfield Crossing LLC   Michigan           Pulte Home Corporation          
  100 %   No    
280.
  Sun City Homes, Inc. (formerly Del E. Webb Finance Company)   Nevada     100  
  Del Webb Corporation     100       100 %   No    
281.
  Sun City Sales Corporation   Michigan     1,000     Del Webb Communities, Inc
    1,000       100 %   No    
282.
  Sun City Title Agency Co.   Arizona     100,000     Del Webb Communities, Inc
    100,000       100 %   No    
283.
  Sun State Insulation Co., Inc.   Arizona     1,000     Del Webb Communities,
Inc     1,000       100 %   No    
284.
  Tallmadge Woods STP Associates LLC   New York           Pulte Homes of New
York, LLC             47.482 %   No    
285.
  Terravita Corp.   Arizona     1,000     Del Webb Corporation     1,000      
100 %   No    
286.
  Terravita Home Construction Co.   Arizona     1,000     Del Webb Corporation
Del Webb Communities, Inc.     1,000     75
25 %
%   No    
287.
  Thunderbird Lodge Holding Corp.   Arizona     100     Del Webb Communities,
Inc.     100       100 %   No    
288.
  Title Plant Corporation   Arizona           Sun City Title Agency Co.        
    10 %   No    
289.
  TVM Corporation   Michigan     1,000     Pulte Home Corporation     1,000    
  100 %   No    
290.
  Umerley Manor Oaks LLC   Maryland           Pulte Home Corporation            
100 %        
291.
  Upper Gwynedd Development, Limited Partnership   Michigan           Preserve
II, Inc.
Pulte Home Corporation of the Delaware Valley           100
1 %
%        
292.
  Wil Corporation   Michigan     1,000     Pulte Home Corporation     1,000    
  100 %   No   Yes
293.
  Williams’ Field at Perry Hall, LLC   Maryland           Wil Corporation      
      100 %   No    

 



--------------------------------------------------------------------------------



 



SCHEDULE 4.21(a)
Investment Policy
PULTE HOMES, INC.
INVESTMENT POLICY
PURPOSE
This Policy has been adopted by the Board of Directors of Pulte Homes, Inc. (the
“Company”) to establish internal rules for the investment of corporate funds.
Investments in accordance with this Policy and changes to Section F may be made
from time to time by, or at the direction of, the Chief Executive Officer, the
Chief Financial Officer (“CFO”) and/or the Treasurer of the Company. Other
investments or modifications of this Policy may be made only with the prior
approval of the Board of Directors. This Policy does not affect the validity of
existing investments of the Company.
ADMINISTRATION OF POLICY
The CFO of the Company shall have principal responsibility and authority for
compliance with this Policy and shall establish suitable internal controls to
assure compliance. The Treasurer is responsible for implementing this Policy.
INVESTMENT POLICY
Responsibilities associated with investment of corporate cash are to be
discharged in such a manner as to protect/maintain the principal involved,
maintain adequate liquidity to fund the Company’s anticipated cash requirements
and provide for prudent diversification of risk. The Company’s objective is to
maximize the after-tax rate of return on investments consistent with the above
referenced safety, liquidity and diversification guidelines.
A. Surplus Funds
The Treasurer and Director of Treasury Operations (Assistant Treasurer) are
authorized to approve the investment of surplus funds of the Company in approved
money market investments for short-term periods under the guidelines below.
Surplus funds are defined as cash in the Company’s accounts which are not
required at that point in time to maintain adequate bank balances or to meet
outstanding financial objectives. Acceptable investments are shown in Exhibit 1.
B. Diversification
To minimize the risk of loss and to promote liquidity, the Company generally
should maintain a reasonable diversity of investments. When investing surplus
funds in non-affiliated entities:

1



--------------------------------------------------------------------------------



 



•   No more than $15 million may be invested in any one issuer (other than
obligations of, or those guaranteed by, the United States of America, U.S.
government agencies, or U.S. government sponsored enterprises).

•   No more than $50 million may be invested in issuers which are in the same or
a similar industry (other than banks or other financial institutions).

•   No more than twenty percent (20%) may be invested in whole loan repurchase
agreements with approved broker/dealers listed in Exhibit 2.

Notwithstanding the above, the Company’s only restriction for funds invested
overnight is that they meet the rating criteria shown in Exhibit 1.
C. Maturities
The Company’s Treasurer may approve investments with a duration of up to one
year if otherwise in compliance to Exhibit 1. Investments with a duration longer
than 1 year may be made with the prior approval of the Company’s CFO.
D. Change in Circumstances
The determination as to whether an investment is permitted under the Policy
shall not be affected due to a change in circumstances occurring after the
investment has been made (e.g., reduction in amount of surplus funds;
downgrading of rating of a particular issuer). Upon a change in circumstances,
the Treasurer will investigate the events which precipitated the change and will
determine whether or not to terminate the investment. The Company shall not
roll-over or otherwise renew or extend an investment if such investment would
not then be permitted under this Policy.
E. Hedging
Any investment in fixed income securities with a duration greater than one year
must be hedged with an appropriate instrument executed with a financial
institution maintaining a minimum Moody’s A3 credit rating (or equivalent) in
order to protect the principal amount of the investment unless the CEO and CFO
jointly allow for a specific exception. The Company’s CFO and Treasurer are
responsible for developing an appropriate hedge strategy.
F. Selection of Approved Broker/Dealers, Mutual Fund Companies and Banks
Any additions, deletions or other changes to the list of approved
broker/dealers, mutual fund companies and banks (Exhibits 2 and 3) must be
approved in writing by at least two of the officers below:

•   Chief Executive Officer

•   Chief Financial Officer

•   Treasurer

                 
APPROVED:
      DATE:        
 
               
 
  Roger A. Cregg, Executive Vice President and Chief Financial Officer          
 

                 
APPROVED:
      DATE:        
 
               
 
  Bruce E. Robinson, Vice President and Treasurer            

2



--------------------------------------------------------------------------------



 



SCHEDULE 4.21(b)
INVESTMENTS
None

 



--------------------------------------------------------------------------------



 



SCHEDULE 4.25
LABOR CONTRACTS AND DISPUTES
None

 



--------------------------------------------------------------------------------



 



EXHIBIT 1.1(a)
FORM OF ASSIGNMENT AND ASSUMPTION
ASSIGNMENT AND ASSUMPTION
     This Assignment and Assumption (the “Assignment and Assumption”) is dated
as of the Effective Date set forth below and is entered into by and between
[Insert name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended, the
“Credit Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee. The Standard Terms and Conditions set forth in Annex 1 attached hereto
are hereby agreed to and incorporated herein by reference and made a part of
this Assignment and Assumption as if set forth herein in full.
     For an agreed consideration, the Assignor hereby irrevocably sells and
assigns to the Assignee, and the Assignee hereby irrevocably purchases and
assumes from the Assignor, subject to and in accordance with the Standard Terms
and Conditions and the Credit Agreement, as of the Effective Date inserted by
the Administrative Agent as contemplated below (i) all of the Assignor’s rights
and obligations in its capacity as a Lender under the Credit Agreement and any
other documents or instruments delivered pursuant thereto to the extent related
to the amount and percentage interest identified below of all of such
outstanding rights and obligations of the Assignor under the respective
facilities identified below (including any Facility LCs, guarantees, and
swingline loans included in such facilities) and (ii) to the extent permitted to
be assigned under applicable law, all claims, suits, causes of action and any
other right of the Assignor (in its capacity as a Lender) against any Person,
whether known or unknown, arising under or in connection with the Credit
Agreement, any other documents or instruments delivered pursuant thereto or the
loan transactions governed thereby or in any way based on or related to any of
the foregoing, including contract claims, tort claims, malpractice claims,
statutory claims and all other claims at law or in equity related to the rights
and obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned pursuant to clauses (i) and (ii) above being
referred to herein collectively as the “Assigned Interest”). Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Assumption, without representation or warranty by the
Assignor.

         
1. Assignor:
       
 
       
 
       
2. Assignee:
       
 
            [and is an Affiliate/Approved Fund of [identify Lender]1]
 
       
3. Borrower:
  Pulte Homes, Inc.    
 
        4. Administrative Agent:   JPMorgan Chase Bank, N.A., as the
administrative agent under the Credit Agreement

 

1   Select as applicable.

1



--------------------------------------------------------------------------------



 



          5. Credit Agreement:   Third Amended and Restated Credit Agreement
dated as of June 20, 2007 among Pulte Homes Inc., the Lenders parties thereto,
JPMorgan Chase Bank, N.A., as Administrative Agent, and the other agents parties
thereto
 
       
6. Assigned Interest:
       

                    Aggregate Amount of             Commitment/Loans for    
Amount of Commitment/     Percentage Assigned of all Lenders     Loans Assigned
    Commitment/Loans2 $       $         %                

The Assignee agrees to deliver to the Administrative Agent a completed
Administrative Questionnaire in which the Assignee designates one or more Credit
Contacts to whom all syndicate-level information (which may contain material
non-public information about the Borrower, the Credit Parties and their related
parties or their respective securities) will be made available and who may
receive such information in accordance with the Assignee’s compliance procedures
and applicable laws, including Federal and state securities laws.
Effective Date: ___, 20___ [TO BE INSERTED BY ADMINISTRATIVE AGENT AND WHICH
SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]
The terms set forth in this Assignment and Assumption are hereby agreed to:

            ASSIGNOR

[NAME OF ASSIGNOR]
      By:           Title:             

            ASSIGNEE

[NAME OF ASSIGNEE]
      By:           Title:           

 

2   Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans
of all Lenders thereunder.

2



--------------------------------------------------------------------------------



 



[Consented to and]3 Accepted:
JPMorgan Chase Bank, N.A.,, as
     Administrative Agent

         
By:
       
 
       
 
  Title:    
 
        [Consented to:]4    
 
        [NAME OF RELEVANT PARTY]    
 
       
By:
       
 
       
 
  Title:    

 

3   To be added only if the consent of the Administrative Agent is required by
the terms of the Credit Agreement.   4   To be added only if the consent of the
Borrower and/or other parties (e.g. Swingline Lender, Issuing Bank) is required
by the terms of the Credit Agreement.

3



--------------------------------------------------------------------------------



 



ANNEX 1
PULTE HOMES, INC.
THIRD AMENDED AND RESTATED CREDIT AGREEMENT
STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION
          1. Representations and Warranties.
          1.1 Assignor. The Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of the Assigned Interest, (ii) the Assigned
Interest is free and clear of any lien, encumbrance or other adverse claim and
(iii) it has full power and authority, and has taken all action necessary, to
execute and deliver this Assignment and Assumption and to consummate the
transactions contemplated hereby; and (b) assumes no responsibility with respect
to (i) any statements, warranties or representations made in or in connection
with the Credit Agreement or any other Credit Document, (ii) the execution,
legality, validity, enforceability, genuineness, sufficiency or value of the
Credit Documents or any collateral thereunder, (iii) the financial condition of
the Borrower, any of its Subsidiaries or Affiliates or any other Person
obligated in respect of any Credit Document or (iv) the performance or
observance by the Borrower, any of its Subsidiaries or Affiliates or any other
Person of any of their respective obligations under any Credit Document.
          1.2. Assignee. The Assignee (a) represents and warrants that (i) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
satisfies the requirements, if any, specified in the Credit Agreement that are
required to be satisfied by it in order to acquire the Assigned Interest and
become a Lender, (iii) from and after the Effective Date, it shall be bound by
the provisions of the Credit Agreement as a Lender thereunder and, to the extent
of the Assigned Interest, shall have the obligations of a Lender thereunder,
(iv) it has received a copy of the Credit Agreement, together with copies of the
most recent financial statements delivered pursuant to Section 5.1(a) or (b)
thereof, as applicable, and such other documents and information as it has
deemed appropriate to make its own credit analysis and decision to enter into
this Assignment and Assumption and to purchase the Assigned Interest on the
basis of which it has made such analysis and decision independently and without
reliance on the Administrative Agent or any other Lender, and (v) if it is a
Foreign Lender, attached to the Assignment and Assumption is any documentation
required to be delivered by it pursuant to the terms of the Credit Agreement,
duly completed and executed by the Assignee; and (b) agrees that (i) it will,
independently and without reliance on the Administrative Agent, the Assignor or
any other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Credit Documents, and (ii) it will perform in
accordance with their terms all of the obligations which by the terms of the
Credit Documents are required to be performed by it as a Lender.
          2. Payments. From and after the Effective Date, the Administrative
Agent shall make all payments in respect of the Assigned Interest (including
payments of principal, interest, fees and other amounts) to the Assignor for
amounts which have accrued to but excluding the Effective Date and to the
Assignee for amounts which have accrued from and after the Effective Date.

4



--------------------------------------------------------------------------------



 



          3. General Provisions. This Assignment and Assumption shall be binding
upon, and inure to the benefit of, the parties hereto and their respective
successors and assigns. This Assignment and Assumption may be executed in any
number of counterparts, which together shall constitute one instrument. Delivery
of an executed counterpart of a signature page of this Assignment and Assumption
by telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.

5



--------------------------------------------------------------------------------



 



EXHIBIT 1.1(b)
SUBSIDIARY GUARANTY
     THIS SUBSIDIARY GUARANTY (this “Guaranty”) is made as of June 20, 2007, by
the undersigned (collectively, the “Subsidiary Guarantors”) in favor of the
Administrative Agent, for the benefit of the Lenders, under the Credit Agreement
referred to below.
WITNESSETH:
     WHEREAS, Pulte Homes, Inc., a Michigan corporation (the “Principal”), and
JPMorgan Chase Bank, N.A., a national banking association having its principal
office in New York, New York, as Administrative Agent, and certain other Lenders
from time to time party thereto have entered into a certain Third Amended and
Restated Credit Agreement dated June 20, 2007 (as same may be amended or
modified from time to time, the “Credit Agreement”), providing, subject to the
terms and conditions thereof, for extensions of credit to be made by the Lenders
to the Principal;
     WHEREAS, the Credit Agreement requires that each of the Subsidiary
Guarantors execute and deliver this Guaranty whereby each of the Subsidiary
Guarantors shall guarantee the payment when due, subject to Section 10 hereof,
of all Guaranteed Obligations, as defined below; and
     WHEREAS, in consideration of the financial and other support that the
Principal has provided, and such financial and other support as the Principal
may in the future provide, to the Subsidiary Guarantors, and because each
Subsidiary Guarantor has determined that executing this Guaranty is in its
interest and to its financial benefit, each of the Subsidiary Guarantors is
willing to guarantee the obligations of the Principal under the Credit
Agreement, any Note and the other Credit Documents;
     NOW, THEREFORE, in consideration of the premises and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:
     1. Defined Terms. “Guaranteed Obligations” is defined in Section 4 below.
Other capitalized terms used herein but not defined herein shall have the
meaning set forth in the Credit Agreement.
     2. Representations and Warranties. Each of the Subsidiary Guarantors
represents and warrants (which representations and warranties shall be deemed to
have been renewed upon each Extension of Credit under the Credit Agreement)
that:
     (a) It (i) is a corporation, partnership or limited liability company duly
organized, validly existing and in good standing under the laws of the state (or
other jurisdiction) of its organization, (ii) is duly qualified and in good
standing as a foreign entity and authorized to do business in every jurisdiction
unless the failure to be so qualified, in good standing or authorized would not
have or could not be reasonably expected to have a Material Adverse Effect and
(iii) has

 



--------------------------------------------------------------------------------



 



the requisite power and authority to own its properties and to carry on its
business as now conducted and as proposed to be conducted.
     (b) It (i) has the requisite power and authority to execute, deliver and
perform this Guaranty and any other Credit Document to which it is a party and
to incur the obligations herein and therein provided for and (ii) is duly
authorized to, and has been authorized by all necessary action, to execute,
deliver and perform this Guaranty and any other Credit Document to which it is a
party.
     (c) Neither the execution and delivery of the Credit Documents, nor the
consummation of the transactions contemplated therein, nor performance of and
compliance with the terms and provisions thereof by it (i) violate or conflict
with any provision of its articles or certificate of incorporation or bylaws,
(ii) violate, contravene or materially conflict with any Requirement of Law or
any other law, regulation (including, without limitation, Regulation D, O, T, U
or X), order, writ, judgment, injunction, decree or permit applicable to it,
(iii) violate, contravene or conflict with contractual provisions of, or cause
an event of default under, any indenture, loan agreement, mortgage, deed of
trust, contract or other agreement or instrument to which it is a party or by
which it may be bound, the violation of which would have or could be reasonably
expected to have a Material Adverse Effect, or (iv) result in or require the
creation of any Lien (other than those contemplated in or created in connection
with the Credit Documents) upon or with respect to its properties.
     (d) Except for consents, approvals and authorizations which have been
obtained, no consent, approval, authorization or order of, or filing,
registration or qualification with, any court or Governmental Authority or third
party is required in connection with its execution, delivery or performance of
this Guaranty and any other Credit Agreement to which it is a party.
     3. Covenants. Each of the Subsidiary Guarantors covenants that, so long as
any Lender has any Commitment outstanding under the Credit Agreement or any of
the Guaranteed Obligations shall remain unpaid, that it will, and, if necessary,
will enable the Principal to, fully comply with those covenants and agreements
set forth in the Credit Agreement.
     4. The Guaranty. Subject to Section 10 hereof, each of the Subsidiary
Guarantors hereby absolutely and unconditionally guarantees, as primary obligor
and not as surety, the full and punctual payment (whether at stated maturity,
upon acceleration or early termination or otherwise, and at all times
thereafter) and performance of the Credit Party Obligations, including without
limitation any such Credit Party Obligations incurred or accrued during the
pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, whether or not allowed or allowable in such proceeding
(collectively, subject to the provisions of Section 10 hereof, being referred to
as the “Guaranteed Obligations”). Upon failure by the Principal to pay
punctually any such amount, each of the Subsidiary Guarantors agrees that it
shall forthwith on demand pay to the Administrative Agent for the benefit of the
Lenders and, if applicable, their Affiliates, the amount not so paid at the
place and in the manner specified in the Credit Agreement, any Note or the
relevant Credit Document, as the case may be. This Guaranty is a guaranty of
payment and not of collection. Each of the Subsidiary Guarantors waives any
right to require the Lenders or the

2



--------------------------------------------------------------------------------



 



Administrative Agent to sue the Principal, any other guarantor, or any other
person obligated for all or any part of the Guaranteed Obligations, or otherwise
to enforce its payment against any collateral securing all or any part of the
Guaranteed Obligations.
     5. Guaranty Unconditional. Subject to Section 10 hereof, the obligations of
each of the Subsidiary Guarantors hereunder shall be unconditional and absolute
and, without limiting the generality of the foregoing, shall not be released,
discharged or otherwise affected by:
     (a) any extension, renewal, settlement, compromise, waiver or release in
respect of any of the Guaranteed Obligations, by operation of law or otherwise,
or any obligation of any other guarantor of any of the Guaranteed Obligations,
or any default, failure or delay, willful or otherwise, in the payment or
performance of the Guaranteed Obligations;
     (b) any modification or amendment of or supplement to the Credit Agreement,
any Note or any other Credit Document;
     (c) any release, nonperfection or invalidity of any direct or indirect
security for any obligation of the Principal under the Credit Agreement, any
Note, any Collateral Document, any other Credit Document, or any obligations of
any other guarantor of any of the Guaranteed Obligations, or any action or
failure to act by the Administrative Agent, any Lender or any Affiliate of any
Lender with respect to any collateral securing all or any part of the Guaranteed
Obligations;
     (d) any change in the corporate or other legal existence, structure or
ownership of the Principal or any other guarantor of any of the Guaranteed
Obligations, or any insolvency, bankruptcy, reorganization or other similar
proceeding affecting the Principal, or any other guarantor of the Guaranteed
Obligations, or its assets or any resulting release or discharge of any
obligation of the Principal, or any other guarantor of any of the Guaranteed
Obligations;
     (e) the existence of any claim, setoff or other rights which the Subsidiary
Guarantors may have at any time against the Principal, any other guarantor of
any of the Guaranteed Obligations, the Administrative Agent, any Lender or any
other Person, whether in connection herewith or any unrelated transactions;
     (f) any invalidity or unenforceability relating to any other guarantor of
any of the Guaranteed Obligations, for any reason related to the Credit
Agreement, any Note on any other Credit Document, or any provision of applicable
law or regulation purporting to prohibit the payment by any other guarantor of
the Guaranteed Obligations, of the principal of or interest on any Note or any
other amount payable under the Credit Agreement, any Note or any other Credit
Document; or
     (g) any other act or omission to act or delay of any kind by the Principal,
any other guarantor of the Guaranteed Obligations, the Administrative Agent, any
Lender or any other Person or any other circumstance whatsoever which might, but
for the provisions of this paragraph, constitute a legal or equitable discharge
of any Subsidiary Guarantor’s obligations hereunder.

3



--------------------------------------------------------------------------------



 



Notwithstanding the foregoing, the Subsidiary Guarantors do not waive defenses
to the Guaranteed Obligations that are available to the Principal, except for
such defenses as may arise by reason of any insolvency, bankruptcy,
reorganization or similar proceeding affecting the Principal.
     6. Discharge Only Upon Payment In Full: Reinstatement In Certain
Circumstances. Each of the Subsidiary Guarantors’ obligations hereunder shall
remain in full force and effect until all Guaranteed Obligations shall have been
indefeasibly paid in full and the Commitments under the Credit Agreement shall
have terminated or expired. If at any time any payment of the principal of or
interest on any Note or any other amount payable by the Principal or any other
party under the Credit Agreement or any other Credit Document is rescinded or
must be otherwise restored or returned upon the insolvency, bankruptcy or
reorganization of the Principal or otherwise, each of the Subsidiary Guarantor’s
obligations hereunder with respect to such payment shall be reinstated as though
such payment had been due but not made at such time.
     7. Waivers. Each of the Subsidiary Guarantors irrevocably waives acceptance
hereof, presentment, demand, protest and, to the fullest extent permitted by
law, any notice not provided for herein, as well as any requirement that at any
time any action be taken by any Person against the Principal, any other
guarantor of any of the Guaranteed Obligations, or any other Person.
     8. Subrogation. Each of the Subsidiary Guarantors hereby agrees not to
assert any right, claim or cause of action, including, without limitation, a
claim for subrogation, reimbursement, indemnification or otherwise, against the
Principal arising out of or by reason of this Guaranty or the obligations
hereunder, including, without limitation, the payment or securing or purchasing
of any of the Guaranteed Obligations by any of the Subsidiary Guarantors unless
and until the Guaranteed Obligations are indefeasibly paid in full, and any
commitment to lend under the Credit Agreement and any other Credit Documents is
terminated or has expired.
     9. Stay of Acceleration. If acceleration of the time for payment of any of
the Guaranteed Obligations is stayed upon the insolvency, bankruptcy or
reorganization of the Principal, all such amounts otherwise subject to
acceleration under the terms of the Credit Agreement, any Note or any other
Credit Document shall nonetheless be payable by each of the Subsidiary
Guarantors hereunder forthwith on demand by the Administrative Agent made at the
request of the Required Lenders.
     10. Limitation on Obligations. The provisions of this Guaranty are
severable, and in any action or proceeding involving any state corporate law, or
any state, federal or foreign bankruptcy, insolvency, reorganization or other
law affecting the rights of creditors generally, if the obligations of any
Subsidiary Guarantor under this Guaranty would otherwise be held or determined
to be avoidable, invalid or unenforceable on account of the amount of such
Subsidiary Guarantor’s liability under this Guaranty, then, notwithstanding any
other provision of this Guaranty to the contrary, the amount of such liability
shall, without any further action by the Subsidiary Guarantors, the
Administrative Agent or any Lender, be automatically limited and reduced to the
highest amount that is valid and enforceable as determined in such action or
proceeding (such highest amount determined hereunder being the relevant
Subsidiary Guarantor’s “Maximum Liability”). This Section 10(a) with respect to
the Maximum Liability of the Subsidiary Guarantors is intended solely to
preserve the rights of the Administrative Agent hereunder to the maximum extent
not subject to avoidance under applicable law, and neither the Subsidiary
Guarantor nor any other

4



--------------------------------------------------------------------------------



 



person or entity shall have any right or claim under this Section 10(a) with
respect to the Maximum Liability, except to the extent necessary so that the
obligations of the Subsidiary Guarantor hereunder shall not be rendered voidable
under applicable law.
     (a) Each of the Subsidiary Guarantors agrees that the Guaranteed
Obligations may at any time and from time to time exceed the Maximum Liability
of each Subsidiary Guarantor, and may exceed the aggregate Maximum Liability of
all other Subsidiary Guarantors, without impairing this Guaranty or affecting
the rights and remedies of the Administrative Agent hereunder. Nothing in this
Section 10(b) shall be construed to increase any Subsidiary Guarantor’s
obligations hereunder beyond its Maximum Liability.
     (b) In the event any Subsidiary Guarantor (a “Paying Subsidiary Guarantor”)
shall make any payment or payments under this Guaranty or shall suffer any loss
as a result of any realization upon any collateral granted by it to secure its
obligations under this Guaranty, each other Subsidiary Guarantor (each a
“Non-Paying Subsidiary Guarantor”) shall contribute to such Paying Subsidiary
Guarantor an amount equal to such Non-Paying Subsidiary Guarantor’s “Pro Rata
Share” of such payment or payments made, or losses suffered, by such Paying
Subsidiary Guarantor. For the purposes hereof, each Non-Paying Subsidiary
Guarantor’s “Pro Rata Share” with respect to any such payment or loss by a
Paying Subsidiary Guarantor shall be determined as of the date on which such
payment or loss was made by reference to the ratio of (i) such Non-Paying
Subsidiary Guarantor’s Maximum Liability as of such date (without giving effect
to any right to receive, or obligation to make, any contribution hereunder) or,
if such Non-Paying Subsidiary Guarantor’s Maximum Liability has not been
determined, the aggregate amount of all monies received by such Non-Paying
Subsidiary Guarantor from the Principal after the date hereof (whether by loan,
capital infusion or by other means) to (ii) the aggregate Maximum Liability of
all Subsidiary Guarantors hereunder (including such Paying Subsidiary Guarantor)
as of such date (without giving effect to any right to receive, or obligation to
make, any contribution hereunder), or to the extent that a Maximum Liability has
not been determined for any Subsidiary Guarantors, the aggregate amount of all
monies received by such Subsidiary Guarantors from the Principal after the date
hereof (whether by loan, capital infusion or by other means). Nothing in this
Section 10(c) shall affect any Subsidiary Guarantor’s several liability for the
entire amount of the Guaranteed Obligations (up to such Subsidiary Guarantor’s
Maximum Liability). Each of the Subsidiary Guarantors covenants and agrees that
its right to receive any contribution under this Guaranty from a Non-Paying
Subsidiary Guarantor shall be subordinate and junior in right of payment to all
the Guaranteed Obligations. The provisions of this Section 10(c) are for the
benefit of both the Administrative Agent and the Subsidiary Guarantors and may
be enforced by any one, or more, or all of them in accordance with the terms
hereof.
     11. Application of Payments. All payments received by the Administrative
Agent hereunder shall be applied by the Administrative Agent to payment of the
Guaranteed Obligations in the order of priority set forth in Section 7.3 of the
Credit Agreement unless a court of competent jurisdiction shall otherwise
direct.
     12. Notices. All notices, requests and other communications to any party
hereunder shall be given or made by telecopier or other writing and telecopied,
or mailed or delivered to the

5



--------------------------------------------------------------------------------



 



intended recipient at its address or telecopier number set forth on the
signature pages hereof or such other address or telecopy number as such party
may hereafter specify for such purpose by notice to the Administrative Agent in
accordance with the provisions of Section 9.1 of the Credit Agreement. Except as
otherwise provided in this Guaranty, all such communications shall be deemed to
have been duly given when transmitted by telecopier, or personally delivered or,
in the case of a mailed notice sent by certified mail return-receipt requested,
on the date set forth on the receipt (provided, that any refusal to accept any
such notice shall be deemed to be notice thereof as of the time of any such
refusal), in each case given or addressed as aforesaid.
     13. No Waivers. No failure or delay by the Administrative Agent or any
Lender in exercising any right, power or privilege hereunder shall operate as a
waiver thereof nor shall any single or partial exercise thereof preclude any
other or further exercise thereof or the exercise of any other right, power or
privilege. The rights and remedies provided in this Guaranty, the Credit
Agreement, any Note and the other Credit Documents shall be cumulative and not
exclusive of any rights or remedies provided by law.
     14. No Duty to Advise. Each of the Subsidiary Guarantors assumes all
responsibility for being and keeping itself informed of the Principal’s
financial condition and assets, and of all other circumstances bearing upon the
risk of nonpayment of the Guaranteed Obligations and the nature, scope and
extent of the risks that each of the Subsidiary Guarantors assumes and incurs
under this Guaranty, and agrees that neither the Administrative Agent nor any
Lender has any duty to advise any of the Subsidiary Guarantors of information
known to it regarding those circumstances or risks.
     15. Successors and Assigns. This Guaranty is for the benefit of the
Administrative Agent and the Lenders and their respective successors and
permitted assigns and in the event of an assignment of any amounts payable under
the Credit Agreement, any Note, or the other Credit Documents, the rights
hereunder, to the extent applicable to the indebtedness so assigned, shall be
transferred with such indebtedness. This Guaranty shall be binding upon each of
the Subsidiary Guarantors and their respective successors and permitted assigns.
     16. Changes in Writing. Neither this Guaranty nor any provision hereof may
be changed, waived, discharged or terminated orally, but only in writing signed
by each of the Subsidiary Guarantors and the Administrative Agent with the
consent of the Required Lenders.
     17. Costs of Enforcement. Each of the Subsidiary Guarantors agrees to pay
all costs and expenses including, without limitation, all court costs and
attorneys’ fees and expenses paid or incurred by the Administrative Agent or any
Lender or any Affiliate of any Lender in endeavoring to collect all or any part
of the Guaranteed Obligations from, or in prosecuting any action against, the
Principal, the Subsidiary Guarantors or any other guarantor of all or any part
of the Guaranteed Obligations.
     18. GOVERNING LAW; SUBMISSION TO JURISDICTION; WAIVER OF JURY TRIAL. THIS
GUARANTY SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAW OF THE
STATE OF NEW YORK. EACH OF THE SUBSIDIARY GUARANTORS HEREBY SUBMITS TO THE
NONEXCLUSIVE JURISDICTION OF THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN

6



--------------------------------------------------------------------------------



 



DISTRICT OF NEW YORK AND OF ANY STATE COURT SITTING IN NEW YORK, NEW YORK AND
FOR PURPOSES OF ALL LEGAL PROCEEDINGS ARISING OUT OF OR TO THIS GUARANTY
(INCLUDING, WITHOUT LIMITATION, ANY OF THE OTHER CREDIT DOCUMENTS) OR THE
TRANSACTIONS CONTEMPLATED HEREBY. EACH OF THE SUBSIDIARY GUARANTORS IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY OBJECTION WHICH ANY OF THEM
MAY NOW OR HEREAFTER HAVE TO THE LAYING OF THE VENUE OF ANY SUCH PROCEEDING
BROUGHT IN SUCH A COURT AND ANY CLAIM THAT ANY SUCH PROCEEDING BROUGHT IN SUCH A
COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM. EACH OF THE SUBSIDIARY
GUARANTORS, AND THE ADMINISTRATIVE AGENT AND THE LENDERS ACCEPTING THIS
GUARANTY, HEREBY IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY
LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS GUARANTY OR THE TRANSACTIONS
CONTEMPLATED HEREBY.
     19. Setoff. Without limiting the rights of the Administrative Agent or the
Lenders under applicable law, if all or any part of the Guaranteed Obligations
is then due, whether pursuant to the occurrence of an Event of Default or
otherwise, then the Guarantor authorizes the Administrative Agent and the
Lenders to apply any sums standing to the credit of the Guarantor with the
Administrative Agent or any Lender of the Administrative Agent or any Lender
toward the payment of the Guaranteed Obligations.
     20. Taxes, etc. All payments required to be made by any of the Subsidiary
Guarantors hereunder shall be made without setoff or counterclaim and free and
clear of and without deduction or withholding for or on account of, any present
or future taxes, levies, imposts, duties or other charges of whatsoever nature
imposed by any government or any political or taxing authority thereof
(excluding federal taxation of the overall income of any Lender), provided,
however, that if any of the Subsidiary Guarantors is required by law to make
such deduction or withholding, such Subsidiary Guarantor shall forthwith (i) pay
to the Administrative Agent or any Lender, as applicable, such additional amount
as results in the net amount received by the Administrative Agent or any Lender,
as applicable, equaling the full amount which would have been received by the
Administrative Agent or any Lender, as applicable, had no such deduction or
withholding been made, (ii) pay the full amount deducted to the relevant
authority in accordance with applicable law, and (iii) furnish to the
Administrative Agent or any Lender, as applicable, certified copies of official
receipts evidencing payment of such withholding taxes within 30 days after such
payment is made.
     21. Supplemental Guarantors. Pursuant to Section 5.12 of the Credit
Agreement, additional Subsidiaries shall become obligated as Subsidiary
Guarantors hereunder (each as fully as though an original signatory hereto) by
executing and delivering to the Administrative Agent a supplemental guaranty in
the form of Exhibit A attached hereto (with blanks appropriately filled in).
     22. Original Guaranty Superseded. This Guaranty supersedes and replaces
that certain Subsidiary Guaranty dated October 31, 2005.
IN WITNESS WHEREOF, each of the Subsidiary Guarantors has caused this Guaranty
to be duly executed, under seal, by its authorized officer as of the day and
year first above written.


7



--------------------------------------------------------------------------------



 



Anthem Arizona LLC
Asset Seven Corp.
Del Webb California Corp.
Del Webb Communities, Inc.
Del Webb Communities of Illinois, Inc.
Del Webb Corporation
Del Webb Golf Corp.
Del Webb Home Construction Inc.
Del Webb Texas Limited Partnership
By: Del Webb Southwest Co.
Del Webb’s Coventry Homes, Construction Co.
Del Webb’s Spruce Creek Communities, Inc.
Del Webb’s Coventry Homes, Inc.
DiVosta Building, LLC
Divosta Homes, L.P.
By: Divosta Homes Holdings, LLC
Florida Building Products, LLC
PHNE Business Trust
By: Pulte Home Corporation PN II, Inc.
Pulte Building Systems Holding Company, LLC
Pulte Communities NJ, Limited Partnership
By: Preserve I, Inc.
Pulte Development Corporation
Pulte Development of New Mexico, Inc.
Pulte Diversified Companies, Inc.
Pulte Home Corporation
Pulte Home Corporation of the Delaware Valley
Pulte Homes of Greater Kansas City, Inc.
Pulte Homes of Indiana, LLC
By: Pulte Homes of Michigan, LLC
Pulte Homes of Michigan, LLC
Pulte Homes of Minnesota LLC
Pulte Homes of New England, LLC
Pulte Homes of New Mexico, Inc.
Pulte Homes of New York, LLC
Pulte Homes of NJ, Limited Partnership
By: Pulte Home Corporation of the Delaware Valley
Pulte Homes of Ohio, LLC
Pulte Homes of PA, Limited Partnership
By: Pulte Home Corporation of the Delaware Valley
Pulte Homes of Texas, L.P.
By: Pulte Nevada 1 LLC
Pulte Homes of Tennessee Limited Partnership
By: Radnor Homes Inc.
Pulte Land Company, LLC
Pulte Realty Corporation
Wil Corporation

         
By:
   
 
Bruce Robinson    
 
  Vice President    

8



--------------------------------------------------------------------------------



 



EXHIBIT A
SUPPLEMENTAL GUARANTY
[Date]
JPMorgan Chase Bank, N.A., as Administrative Agent
Ladies and Gentlemen:
     Reference is hereby made to (i) that certain Third Amended and Restated
Credit Agreement, dated as of June 20, 2007, as amended, among Pulte Homes,
Inc., the lenders from time to time parties thereto (the “Lenders”), and
JPMorgan Chase Bank, N.A., as a Lender and as administrative agent (the
“Administrative Agent”) on behalf of itself and the other Lenders (as amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”) and (ii) that certain Guaranty, dated as of even date with the
Credit Agreement, executed and delivered by the Subsidiary Guarantors parties
thereto in favor of the Administrative Agent, for the benefit of the Lenders (as
amended, restated, supplemented or otherwise modified from time to time, the
“Guaranty”). Terms not defined herein which are defined in the Credit Agreement
shall have for the purposes hereof the respective meanings provided therein.
     In accordance with Section 5.12 of the Credit Agreement and Section 21 of
the Guaranty, the undersigned, [GUARANTOR]___, a corporation [limited
partnership/limited liability company] organized under the laws of ___, hereby
elects to be a “Guarantor” for all purposes of the Credit Agreement and
“Subsidiary Guarantor” for all purposes of the Guaranty, respectively, effective
from the date hereof.
     Without limiting the generality of the foregoing, the undersigned hereby
agrees to perform all the obligations of a Subsidiary Guarantor under, and to be
bound in all respects by the terms of, the Guaranty, to the same extent and with
the same force and effect as if the undersigned were a direct signatory thereto.
     This Supplemental Guaranty shall be construed in accordance with and
governed by the internal laws of the State of New York (but otherwise without
regard to the conflict of laws provisions).
     IN WITNESS WHEREOF, this Supplemental Guaranty has been duly executed by
the undersigned as of the ___day of ___, 200_.

                  [GUARANTOR]    
 
  By:    
 
   
 
  Name:        
 
  Title:        

1



--------------------------------------------------------------------------------



 



EXHIBIT 1.1(c)
INTERCREDITOR AND SUBORDINATION AGREEMENT
     THIS INTERCREDITOR AND SUBORDINATION AGREEMENT (this “Intercreditor
Agreement”), dated as of June 20, 2007, is by and among ASSET SEVEN CORP., an
Arizona corporation (“Asset Seven”), PULTE REALTY CORPORATION, an Arizona
corporation (“Pulte Realty”), each subsidiary of Pulte Homes, Inc. that from
time to time executes an Intercreditor Joinder Agreement (as defined below)
(together with Asset Seven and Pulte Realty, individually a “Subordinated
Creditor” and collectively the “Subordinated Creditors”), JPMORGAN CHASE BANK,
N.A., as administrative agent for the Revolving Credit Lenders from time to time
party to the Revolving Credit Agreement described below (in such capacity,
“Administrative Agent”), and JPMORGAN CHASE BANK, N.A. as trustee for the
Noteholders pursuant to the Indenture described below (in such capacity, the
“Trustee”).
RECITALS:
     A. Pursuant to the terms of that certain Third Amended and Restated Credit
Agreement, dated as of June 20, 2007 (as amended, modified, supplemented or
restated from time to time, the “Revolving Credit Agreement”), among Pulte
Homes, Inc. (the “Borrower”), the lenders from time to time party thereto (the
“Revolving Credit Lenders”) and Administrative Agent, the Revolving Credit
Lenders have provided a revolving credit facility to the Borrower. The
obligations of the Borrower under the Revolving Credit Agreement are guaranteed
by certain subsidiaries of the Borrower (the “Guarantors”).
     B. The Borrower has issued and may issue from time to time senior unsecured
notes (the “Senior Notes”) pursuant to that certain indenture, dated as of
October 24, 1995, or a supplement thereto (as previously amended, modified or
supplemented and as amended, modified, supplemented or restated from time to
time, the “Indenture”).
     C. The Subordinated Creditors are holders of promissory notes (the
“Subordinated Notes”) from certain subsidiaries of the Borrower (the “Note
Issuers”), which Subordinated Notes are secured by mortgages on certain real
properties owned by the Note Issuers (the “Collateral”).
     D. Each Subordinated Creditor is a subsidiary of the Borrower.
     E. In order to induce the Revolving Credit Lenders and the holders of the
Senior Notes (the “Noteholders”) to provide or continue to provide the financial
accommodations to the Borrower under the Revolving Credit Agreement and the
Senior Notes (collectively, the “Senior Loan Documents” and individually, a
“Senior Loan Document”), and because of the direct benefit to the Subordinated
Creditors of such financial accommodations, Subordinated Creditors,
Administrative Agent and the Trustee have agreed to enter into this
Intercreditor Agreement.

1



--------------------------------------------------------------------------------



 



     NOW, THEREFORE, in consideration of the premises and other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties hereto agree as follows:
ARTICLE I
Definitions
1.1 Certain Defined Terms. For the purposes hereof:
     (a) “Code” means the Internal Revenue Code of 1986 and the rules and
regulations promulgated thereunder, as amended, modified, succeeded or replaced
from time to time. References to sections of the Code should be construed also
to refer to any successor sections.
     (b) “Event of Default” means (i) an “Event of Default” as defined in the
Revolving Credit Agreement or (ii) an event of default under the Senior Notes or
the Indenture.
     (c) “Senior Creditors” means (i) so long as any Senior Obligations (or
commitments with respect thereto) remains outstanding under the Revolving Credit
Agreement, Administrative Agent and (ii) so long as any Senior Obligations (or
commitments with respect thereto) remains outstanding under the Senior Notes,
the Trustee.
     (d) “Senior Obligations” means (i) the “Credit Party Obligations” as
defined in the Revolving Credit Agreement and (ii) all obligations (including,
without limitation, principal, interest and fees (including any interest or fees
which accrue after the commitment of any case, proceeding or other action
relating to the bankruptcy, insolvency or reorganization of the Borrower,
whether or not allowed claims in such proceeding)) outstanding under the Senior
Notes.
     (e) “Subordinated Obligations” means (i) the principal amount of, and
accrued interest (including, without limitation, any interest which accrues
after the commencement of any case, proceeding or other action relating to the
bankruptcy, insolvency or reorganization of a Note Issuer, whether or not
allowed claims in such proceeding) on any Subordinated Note, and (ii) all other
indebtedness, obligations and liabilities of the Note Issuers to the
Subordinated Creditors now existing or hereafter incurred.
     (f) “Intercreditor Joinder Agreement” means an intercreditor joinder
agreement in substantially the form of Exhibit A attached hereto.
1.2 Other Definitional Provisions. The words “hereof,” “herein” and “hereunder”
and words of similar import when used in this Intercreditor Agreement shall
refer to this Intercreditor Agreement as a whole and not to any particular
provision of this Intercreditor Agreement, and section, subsection, schedule and
exhibit references are to this Intercreditor Agreement unless otherwise
specified. Defined terms herein shall include in the singular number the plural
and in the plural the singular.

2



--------------------------------------------------------------------------------



 



ARTICLE II
Terms of Subordination
2.1 Subordination.
     (a) Each of the Subordinated Creditors agrees, for itself and each future
holder of the Subordinated Obligations held by such Subordinated Creditor, that
the Subordinated Obligations are expressly subordinate and junior in right of
payment (as defined in subsection 2.1(b)) to all Senior Obligations in all
respects.
     (b) “Subordinate and junior in right of payment” shall mean that:
     (i) Upon the occurrence and during the continuance of an Event of Default,
(A) none of the Subordinated Creditors will, without the express prior written
consent of the Senior Creditors or unless otherwise instructed by the Senior
Creditors, take, demand or receive, directly or indirectly, by set-off,
redemption, purchase or in any other manner, any payment on or security for the
whole or any part of the Subordinated Obligations, and (B) without the express
prior written consent of the Senior Creditors or unless otherwise instructed by
the Senior Creditors, none of the Subordinated Creditors will make demand for
the payment of or accelerate the scheduled maturities of any amounts owing under
the Subordinated Obligations.
     (ii) Until the Senior Obligations shall have been paid indefeasibly in full
and satisfied and no commitments with respect thereto remain outstanding, upon
the occurrence and during the continuance of an Event of Default, none of the
Subordinated Creditors will accelerate, declare to be immediately due and
payable, enforce or take any action to enforce or collect, or otherwise exercise
any rights or remedies it may possess with respect to the Subordinated
Obligations or any portion thereof, or take any action to enforce or otherwise
exercise any rights or remedies with respect to, or realize upon, the
Collateral, in each case without the prior written consent of the Senior
Creditors.
     (iii) Without limiting the generality of the foregoing provisions of this
Section 2.1, in the event of any liquidation, termination, revocation or other
winding-up of a Note Issuer, or in the event of any receivership, insolvency,
reorganization or bankruptcy proceedings, assignment for the benefit of
creditors or any proceeding by or against a Note Issuer for any relief under any
bankruptcy, reorganization or insolvency law or laws (federal or state) or any
law (federal or state) relating to the relief of debtors, readjustment of
indebtedness, reorganization, composition or extension of indebtedness, then,
upon the occurrence and during the continuance of an Event of Default, unless
otherwise agreed to or instructed in writing by the Senior Creditors, all Senior
Obligations shall first be paid in full before any payment or distribution is
made in respect of the Subordinated Obligations, and any payment or distribution
of any kind or character (whether in cash, property or securities) that, but for
the subordination provisions contained herein, would otherwise be payable or
deliverable to a Subordinated Creditor upon or in respect of the Subordinated
Obligations, shall instead be paid over or delivered to the Senior Creditors or
their representatives, and such Subordinated Creditor shall not receive any such
payment or distribution or any benefit therefrom unless and until the Senior
Obligations shall have been fully paid and satisfied.

3



--------------------------------------------------------------------------------



 



2.2 Power of Attorney; Agreement to Cooperate. Each of the Subordinated
Creditors hereby agrees, upon the occurrence of an Event of Default, to duly and
promptly take such action as may be requested at any time and from time to time
by the Senior Creditors, to file appropriate proofs of claim in respect of the
Subordinated Obligations, and to execute and deliver such powers of attorney,
assignment of proofs of claim or other instruments as may be requested by the
Senior Creditors in order to enable the Senior Creditors to enforce any and all
claims upon or in respect of the Subordinated Obligations and to collect and
receive any and all payments or distributions which may be payable or
deliverable at any time upon or in respect of the Subordinated Obligations.
2.3 Payments Received by a Subordinated Creditor. Should any payment or
distribution or security or realization of the Collateral, or the proceeds of
any thereof, be collected or received by a Subordinated Creditor in respect of
the Subordinated Obligations, and such collection or receipt is received in a
receivership, insolvency, reorganization or bankruptcy proceeding involving a
Note Issuer or is not expressly permitted hereunder, the Subordinated Creditor
will forthwith turn over the same to the Senior Creditors in the form received
(except for endorsement or assignment by the Subordinated Creditor when
necessary) to be applied to the Senior Obligations and, until so turned over,
the same shall be held in trust by the Subordinated Creditor as the property of
the Senior Creditors.
2.4 Subrogation. The Subordinated Creditors shall not be subrogated to the
rights of the Senior Creditors to receive payments or distributions of assets of
the Note Issuers for the Senior Obligations.
2.5 Application of Payments Among Senior Creditors. Any payment with respect to
the Senior Obligations or received by a Senior Creditor pursuant to the terms of
this Intercreditor Agreement shall be applied pro rata to the Senior Obligations
outstanding under the Revolving Credit Agreement and the Senior Notes based on
the aggregate amount of Senior Obligations outstanding under the Revolving
Credit Agreement and the Senior Notes, respectively, on the date of such
payment, as certified by Administrative Agent and the Trustee, respectively, to
the other Senior Creditors.
ARTICLE III
Representations and Warranties
3.1 Each of the Subordinated Creditors represents and warrants to the Senior
Creditors that:
     (a) Subordinated Obligations. The Subordinated Obligations are payable
solely and exclusively to the Subordinated Creditors and to no other person,
firm, corporation or other entity, without deduction for any defense, offset or
counterclaim.
     (b) Power and Authority; Authorization; No Violation. Each Subordinated
Creditor has full power, authority and legal right to execute, deliver and
perform this Intercreditor Agreement, and, the execution, delivery and
performance of this Intercreditor Agreement have been duly authorized by all
necessary action on the part of such Subordinated Creditor, do not require any
approval or consent of any holders of any indebtedness or obligations of such
Subordinated Creditor and will not violate any provision of law, governmental
regulation, order or decree or any provision of any indenture, mortgage,
contract or other agreement to which such Subordinated Creditor is party or by
which such Subordinated Creditor is bound.

4



--------------------------------------------------------------------------------



 



     (c) Consents. No consent, license, approval or authorization of, or
registration or declaration with, any governmental instrumentality, domestic or
foreign, is required in connection with the execution, delivery and performance
by the Subordinated Creditor of this Intercreditor Agreement.
     (d) Binding Obligation. This Intercreditor Agreement constitutes a legal,
valid and binding obligation of the Subordinated Creditor enforceable in
accordance with its terms.
ARTICLE IV
Modification of Senior Obligations; Reliance
4.1 Each of the Subordinated Creditors agrees that, without the necessity of any
reservation of rights against such Subordinated Creditor and without notice to
or further assent by such Subordinated Creditor, (a) any demand for payment of
any Senior Obligation may be made, and the Senior Obligations or the liability
of the Borrower or any of its subsidiaries for any part thereof, or any guaranty
therefor, or right of offset with respect thereto, may, from time to time, in
whole or in part, be renewed, extended, modified, accelerated, compromised,
waived, surrendered, or released and (b) any document or instrument evidencing
or governing the terms of the Senior Obligations or guaranties or documents in
connection with the Senior Obligations may be amended, modified, supplemented or
terminated, in whole or in part, as the applicable Senior Creditor may deem
advisable from time to time, in each case all without notice to or further
assent by such Subordinated Creditor, which will remain bound under this
Intercreditor Agreement, and all without impairing, abridging, releasing or
affecting the subordination provided for herein, notwithstanding any such
renewal, extension, modification, acceleration, compromise, amendment,
supplement, termination, waiver, surrender or release. Each of the Subordinated
Creditors waives (i) any and all notice of the creation, modification, renewal,
extension or accrual of any of the Senior Obligations and (ii) notice of or
proof of reliance on this Intercreditor Agreement and protest, demand for
payment and notice of an Event of Default. The Senior Obligations shall
conclusively be deemed to have been created, contracted, incurred or continued
in reliance upon this Intercreditor Agreement, and all dealings between or among
the Note Issuers and the Senior Creditors shall be deemed to have been
consummated in reliance upon this Intercreditor Agreement. The Subordinated
Creditors acknowledge and agree that the Senior Creditors, the Revolving Credit
Lenders and the Noteholders have relied upon the subordination provided for
herein in making the Senior Obligations available to the Borrower.
ARTICLE V
No Transfer of Subordinated Obligations or Collateral
5.1 The Subordinated Creditors will not (a) sell, assign or otherwise transfer,
in whole or in part, any Subordinated Obligation or any Collateral held by the
Subordinated Creditors or any interest therein to any other person or entity (a
“Transferee”) other than a Subordinated Creditor or (b) create, incur or suffer
to exist any security interest, lien, charge or other encumbrance whatsoever
upon the Subordinated Obligations or the Collateral in favor of any Transferee.

5



--------------------------------------------------------------------------------



 



ARTICLE VI
Joinder of Other Subordinated Creditors
6.1 Any subsidiary of the Borrower that properly elects to be taxed as a real
estate investment trust under Section 856 (c) of the Code may become a
Subordinated Creditor hereunder by executing and delivering an Intercreditor
Joinder Agreement. Upon receipt by the Senior Creditors of an Intercreditor
Joinder Agreement from a subsidiary of the Borrower, such subsidiary shall be
considered a Subordinated Creditor under the terms of this Intercreditor
Agreement.
ARTICLE VII
Miscellaneous
7.1 No Waiver; Cumulative Remedies. No failure or delay on the part of any
Senior Creditor, Revolving Credit Lender or Noteholder in exercising any right,
power or privilege hereunder or under any Senior Loan Document or any other loan
document entered into in connection therewith and no course of dealing between
the Subordinated Creditors and any Senior Creditor, Revolving Credit Lender or
Noteholder shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, power or privilege hereunder or under any other Senior
Loan Document or any other loan document entered into in connection therewith
preclude any other or further exercise thereof or the exercise of any other
right, power or privilege hereunder or thereunder. The rights and remedies
provided herein are cumulative and not exclusive of any rights or remedies which
the Senior Creditors, the Revolving Credit Lenders and the Noteholders would
otherwise have. No notice to or demand on any Subordinated Creditor in any case
shall entitle such Subordinated Creditor to any other or further notice or
demand in similar or other circumstances or constitute a waiver of the rights of
the Senior Creditors, the Revolving Credit Lenders and the Noteholders to any
other or further action in any circumstances without notice or demand.
7.2 Further Assurances. The Subordinated Creditors agree, upon the request of a
Senior Creditor, to promptly take such actions, as reasonably requested, as is
necessary to carry out the intent of this Intercreditor Agreement.
7.3 Notices. All notices and other communications with respect to this
Intercreditor Agreement shall have been duly given and shall be effective
(a) when delivered in writing, (b) when transmitted via telecopy (or other
facsimile device) to the number set out below, (c) the business day following
the day on which the same has been delivered prepaid (or on an invoice basis) to
a reputable national overnight air courier service, or (d) the third business
day following the day on which the same is sent by certified or registered mail,
postage prepaid, in each case to the respective parties at the address or
telecopy numbers set forth below or at such other address as such party may
specify by written notice to the other parties hereto.

6



--------------------------------------------------------------------------------



 



              To Administrative Agent:   JPMorgan Chase Bank, N.A.    
 
                     
 
                     
 
  Attn:
Ph:
Fax:    
 
 
 
 
 
     
 
            To the Trustee:   JPMorgan Chase Bank, N.A.    
 
                     
 
                     
 
  Attn:
Ph:    
 
 
 
    
 
  Fax:    
 
   

7.4 Governing Law; Jurisdiction.
     (a) THIS INTERCREDITOR AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK. Any legal action or
proceeding with respect to this Intercreditor Agreement may be brought in the
courts of the State of New York or of the United States for the Southern
District of New York, and, by execution and delivery of this Intercreditor
Agreement, each party hereto hereby irrevocably accepts for itself and in
respect of its property, generally and unconditionally, the jurisdiction of such
courts. Each party hereto further irrevocably consents to the service of process
out of any of the aforementioned courts in any such action or proceeding by the
mailing of copies thereof by registered or certified mail, postage prepaid, to
it at the address for notices pursuant to Section 7.3, such service to become
effective 20 days after such mailing. Nothing herein shall affect the right of a
Senior Creditor to serve process on a Subordinated Creditor in any other manner
permitted by law or to commence legal proceedings or to otherwise proceed
against a Subordinated Creditor in any other jurisdiction.
     (b) Each party hereto hereby irrevocably waives any objection which it may
now or hereafter have to the laying of venue of any of the aforesaid actions or
proceedings arising out of or in connection with this Intercreditor Agreement
brought in the courts referred to in subsection (a) hereof and hereby further
irrevocably waives and agrees not to plead or claim in any such court that any
such action or proceeding brought in any such court has been brought in an
inconvenient forum.
7.5 Waiver of Jury Trial. EACH OF THE PARTIES TO THIS INTERCREDITOR AGREEMENT
HEREBY IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING
OR COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS INTERCREDITOR AGREEMENT OR
THE TRANSACTIONS CONTEMPLATED HEREBY.
7.6 Successors and Assigns. This Intercreditor Agreement shall be binding upon
and inure to the benefit of the Senior Creditors, the Subordinated Creditors,
and their respective successors, transferees and assigns.

7



--------------------------------------------------------------------------------



 



7.7 Severability. If any provision of any of this Intercreditor Agreement is
determined to be illegal, invalid or unenforceable, such provision shall be
fully severable and the remaining provisions shall remain in full force and
effect and shall be construed without giving effect to the illegal, invalid or
unenforceable provisions.
7.8 Counterparts. This Intercreditor Agreement may be executed in any number of
counterparts, each of which where so executed and delivered shall be an
original, but all of which shall constitute one and the same instrument.
Delivery of executed counterparts by telecopy shall be as effective as an
original and shall constitute a representation that an original will be
delivered.
7.9 Waivers, Amendments, Etc. This Intercreditor Agreement may not be rescinded
or canceled or modified in any way, nor may any provision of this Intercreditor
Agreement be waived or changed without the express prior written consent thereto
of the Senior Creditors.
7.10 Original Intercreditor Agreement Superseded. This Intercreditor Agreement
replaces and supersedes the Intercreditor Agreement dated October 31, 2005.

8



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Intercreditor
Agreement to be executed as of the day and year first above written.

              SUBORDINATED CREDITOR:   ASSET SEVEN CORP.,         an Arizona
corporation    
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:  
 
   
 
     
 
   
 
            SUBORDINATED CREDITOR:   PULTE REALTY CORPORATION, an        
Arizona corporation    
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:  
 
   
 
     
 
   
 
            SENIOR CREDITOR:   JPMORGAN CHASE BANK, N.A.,         as
Administrative Agent for the         Revolving Credit Lenders    
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:  
 
   
 
     
 
   
 
            SENIOR CREDITOR:   JPMORGAN CHASE BANK, N.A., as         Trustee    
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:  
 
   
 
     
 
   

9



--------------------------------------------------------------------------------



 



EXHIBIT A
Form of Intercreditor Joinder Agreement
     THIS INTERCREDITOR JOINDER AGREEMENT (the “Agreement”), dated as of
                                                             is entered into
among                                                            , (the “New
REIT”) and JPMORGAN CHASE BANK, N.A. and
                                                            , in their capacity
as Senior Creditors (the “Senior Creditors”) under that certain Intercreditor
and Subordination Agreement, dated as of June 20, 2007, among ASSET SEVEN CORP.,
an Arizona corporation, PULTE REALTY CORPORATION, an Arizona corporation, the
other Subordinated Creditors party thereto and the Senior Creditors (as the same
may be amended, modified, extended or restated from time to time, the
“Intercreditor Agreement”). All capitalized terms used herein and not otherwise
defined shall have the meanings set forth in the Intercreditor Agreement.
     1. The New REIT hereby acknowledges, agrees and confirms that, by its
execution of this Credit Agreement, the New REIT will be deemed to be a
Subordinated Creditor under the Intercreditor Agreement and shall have all of
the rights and obligations of a Subordinated Creditor thereunder as if it had
executed the Intercreditor Agreement. The New REIT hereby ratifies, as of the
date hereof, and agrees to be bound by, all of the terms, provisions and
conditions contained in the Intercreditor Agreement, including without
limitation, all of the subordination terms set forth in Article II of the
Intercreditor Agreement.
     2. This Credit Agreement may be executed in any number of counterparts,
each of which where so executed and delivered shall be an original, but all of
which shall constitute one and the same instrument. Delivery of executed
counterparts by telecopy shall be as effective as an original and shall
constitute a representation that an original will be delivered.
     3. THIS CREDIT AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF NEW YORK.
     IN WITNESS WHEREOF, the New REIT has caused this Credit Agreement to be
duly executed by its authorized officer, as of the day and year first above
written.

                  [NEW REIT]    
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:  
 
   
 
     
 
   

10



--------------------------------------------------------------------------------



 



          Acknowledged and Accepted    
 
        JPMORGAN CHASE BANK, N.A., as     Administrative Agent, in its    
capacity as a Senior Creditor    
 
       
By:
       
Name:
 
 
   
Title:
 
 
   
 
 
 
   
 
        JPMORGAN CHASE BANK, N.A., as     Trustee, in its capacity as a Senior
Creditor    
 
       
By:
       
Name:
 
 
   
Title:
 
 
   
 
 
 
   

11



--------------------------------------------------------------------------------



 



EXHIBIT 2.4(e)
SWINGLINE NOTE

$50,000,000.00   June 20, 2007

     Pulte Homes, Inc., a Michigan corporation (the “Borrower”) promises to pay
to the order of JPMorgan Chase Bank, N.A. (the “Swingline Lender”) the lesser of
the principal sum of Fifty Million and no/100 Dollars ($50,000,000.00) or the
aggregate unpaid principal amount of all Swingline Loans made by the Swingline
Lender to the Borrower pursuant to the Agreement (as hereinafter defined) in
immediately available funds at the main office of JPMorgan Chase Bank, N.A., in
New York, New York, as Administrative Agent, together with interest on the
unpaid principal amount hereof at the rates and on the dates set forth in the
Agreement. The Borrower shall pay the principal of and accrued and unpaid
interest on all Swingline Loans in full, if not sooner due and payable under the
Agreement, on the Maturity Date.
     This Note is the Swingline Note issued pursuant to, and is entitled to the
benefits of, the Third Amended and Restated Credit Agreement, dated as of
June 20, 2007 (which as it may be amended or modified and in effect from time to
time is herein called the “Agreement”) among the Borrower, the lenders party
thereto (including the Swingline Lender) and JPMorgan Chase Bank, N.A., as
Administrative Agent, to which Agreement reference is hereby made for a
statement of the terms and conditions governing this Note, including the terms
and conditions under which this Note may be prepaid or its maturity date
accelerated. Capitalized terms used herein and not otherwise defined herein are
used with the meanings attributed to them in the Agreement.

                  PULTE HOMES, INC.    
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:        

1



--------------------------------------------------------------------------------



 



EXHIBIT 2.5
COMMITMENT AND ACCEPTANCE
     This Commitment and Acceptance (this “Commitment and Acceptance”) dated as
of                                         , 200_, is entered into among the
parties listed on the signature pages hereof. Capitalized terms used herein and
not otherwise defined herein shall have the meanings attributed to them in the
Credit Agreement (as defined below).
PRELIMINARY STATEMENTS
     Reference is made to that certain Third Amended and Restated Credit
Agreement dated as of June 20, 2007, by and among Pulte Homes, Inc., a Michigan
corporation (the “Borrower”), JPMorgan Chase Bank, N.A., as Administrative
Agent, and the Lenders that are parties thereto (as the same may from time to
time be amended, modified, supplemented or restated, in whole or in part and
without limitation as to amount, terms, conditions or covenants, the “Credit
Agreement”).
     Pursuant to Section 2.5 of the Credit Agreement, the Borrower has requested
an increase in the Aggregate Commitment from $
                                        to $
                                        . Such increase in the Aggregate Amount
is to become effective on                                          ___, ___(the
“Increase Date”) [THIS DATE IS TO BE MUTUALLY AGREED UPON BY THE BORROWER, THE
ACCEPTING LENDER AND AGENT IN ACCORDANCE WITH THE PROVISIONS OF SECTION 2.5) OF
THE CREDIT AGREEMENT]. In connection with such requested increase in the
Aggregate Commitment, the Borrower, Administrative Agent and
                                         (“Accepting Lender”) hereby agree as
follows:
     1. ACCEPTING LENDER’S COMMITMENT. Effective as of the Increase Date,
[Accepting Lender shall become a party to the Credit Agreement as a Lender,
shall have all of the rights and obligations of a Lender thereunder, shall agree
to be bound by the terms and provisions thereof and shall thereupon have a
Commitment under and for purposes of the Credit Agreement in an amount equal
[the Commitment of Accepting Lender under the Credit Agreement shall be
increased from $                                         ] to the amount set
forth opposite Accepting Lender’s name on the signature pages hereof.
     2. REPRESENTATIONS AND AGREEMENTS OF ACCEPTING LENDER. Accepting Lender (a)
represents and warrants that (i) it has full power and authority, and has taken
all action necessary, to execute and deliver this Commitment and Acceptance and
to consummate the transactions contemplated hereby and to become a Lender under
the Credit Agreement, (ii) it satisfies the requirements, if any, specified in
the Credit Agreement that are required to be satisfied by it in order to become
a Lender, (iii) from and after the Increase Date, it shall be bound by the
provisions of the Credit Agreement as a Lender thereunder and shall have the
obligations of a Lender thereunder, (iv) it has received a copy of the Credit
Agreement, together with copies of the most recent financial statements
delivered pursuant to Section 5.1(a) and (b) thereof, as applicable, and such
other documents and information as it has deemed appropriate to make its own
credit analysis and decision to enter into this Commitment and Acceptance on the
basis of which it has made such analysis and decision independently and without
reliance on the Agent or any other Lender, and (v) if it is a Foreign

1



--------------------------------------------------------------------------------



 



Lender, it has delivered any documentation required to be delivered by it
pursuant to the terms of the Credit Agreement, duly completed and executed by
the Accepting Lender; and (b) agrees that (i) it will, independently and without
reliance on the Agent or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Credit Documents,
(ii) it will perform in accordance with their terms all of the obligations which
by the terms of the Credit Documents are required to be performed by it as a
Lender and (iii) it shall deliver to the Administrative Agent a completed
Administrative Questionnaire in which it designates one or more Credit Contacts
to whom all syndicate-level information (which may contain material non-public
information about the Borrower, the Credit Parties and their related parties or
their respective securities) will be made available and who may receive such
information in accordance with the Accepting Lender’s compliance procedures and
applicable laws, including Federal and state securities laws.]
     [*Paragraph 2 is to be inserted only if Accepting Lender is not already a
party to the Credit Agreement prior to the Increase Date.]
     3. REPRESENTATION OF BORROWER. The Borrower hereby represents and warrants
that, as of the date hereof and as of the Increase Date, (a) no event or
condition shall have occurred and then be continuing which constitutes an Event
of Default or Default and (b) the representations and warranties of the Borrower
contained in the Credit Agreement are true and correct in all material respects
(except to the extent any such representation or warranty is stated to relate
solely to an earlier date).
     4. ADMINISTRATIVE AGENT’S FEE. On or before the Increase Date, the Borrower
shall pay to the Administrative Agent an administrative fee in the amount of
$3,500.00.
     5. GOVERNING LAW. This Commitment and Acceptance shall be governed by the
internal law, and not the law of conflicts, of the State of New York.
     6. NOTICES. For the purpose of notices to be given under the Credit
Agreement, the address of Accepting Lender (until notice of a change is
delivered) shall be the address set forth in the Administrative Questionnaire
delivered by Accepting Lender to the Administrative Agent.

2



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Commitment and
Acceptance by their duly authorized officers as of the date first above written.

                          BORROWER:    
 
                        PULTE HOMES, INC.    
 
               
 
      By:        
 
      Name:  
 
   
 
      Title:        
 
                        ADMINISTRATIVE AGENT:             JPMORGAN CHASE BANK,
N.A., as ADMINISTRATIVE AGENT    
 
               
 
      By:        
 
      Name:  
 
   
 
      Title:        
 
                COMMITMENT:     ACCEPTING LENDER:    
 
                $       [NAME OF ACCEPTING LENDER]      
 
             
 
               
 
      By:        
 
      Name:  
 
   
 
      Title:  
 
   
 
         
 
   

3



--------------------------------------------------------------------------------



 



EXHIBIT 2.10(e)
NOTE

$                                           , 200_

     Pulte Homes, Inc., a Michigan corporation (the “Borrower”), promises to pay
to the order of                                                             
(the “Lender”) the lesser of the principal sum of
                                                             Dollars
($                    ) or the aggregate unpaid principal amount of all
Revolving Loans made by the Lender to the Borrower pursuant to Article II of the
Agreement (as hereinafter defined), in immediately available funds at the main
office of JPMorgan Chase Bank, N.A. in New York, New York, as Administrative
Agent, together with interest on the unpaid principal amount hereof at the rates
and on the dates set forth in the Agreement. The Borrower shall pay the
principal of and accrued and unpaid interest on the Loans in full on the
Maturity Date.
     This Note is one of the Revolving Notes issued pursuant to, and is entitled
to the benefits of, the Third Amended and Restated Credit Agreement dated as of
June 20, 2007 (which, as it may be amended or modified and in effect from time
to time, is herein called the “Agreement”), among the Borrower, the lenders
party thereto, including the Lender, and JPMorgan Chase Bank, N.A., as
Administrative Agent, to which Agreement reference is hereby made for a
statement of the terms and conditions governing this Note, including the terms
and conditions under which this Note may be prepaid or its maturity date
accelerated. Capitalized terms used herein and not otherwise defined herein have
the meanings attributed to them in the Agreement.

                  PULTE HOMES, INC.    
 
           
 
  By:        
 
     
 
   
 
  Name:        
 
     
 
   
 
  Title:        
 
     
 
   

1



--------------------------------------------------------------------------------



 



EXHIBIT 5.1(c)
FORM OF OFFICER’S CERTIFICATE
TO:       JPMORGAN CHASE BANK, N.A., as Administrative Agent

RE:   Third Amended and Restated Credit Agreement dated as of June 20, 2007
among PULTE HOMES, INC., a Michigan corporation (the “Borrower”), the Lenders
identified therein, JPMorgan Chase Bank, N.A. as Administrative Agent (the
“Administrative Agent”)(as the same may be amended, modified, extended or
restated from time to time, the “Credit Agreement”)

DATE: 
 
 

     Pursuant to the terms of the Credit Agreement, I, Bruce E. Robinson, Vice
President and Treasurer of the Borrower, hereby certify on behalf of the Credit
Parties that, as of the fiscal quarter/year ending                      ___,
200___, the statements below are accurate and complete in all material respects
(all capitalized terms used herein unless otherwise defined shall have the
meanings set forth in the Credit Agreement):
     a. Attached hereto as Schedule 1 are calculations (calculated as of the
date of the financial statements referred to in paragraph c. below)
demonstrating compliance by the Credit Parties with the financial covenants
contained in Section 5.2 of the Credit Agreement.
     b. No Default or Event of Default exists under the Credit Agreement.
     c. The quarterly/annual financial statements for the fiscal quarter/year
ended                      ___, 200___which accompany this certificate are true
and correct and have been prepared in accordance with GAAP (in the case of any
quarterly financial statements, subject to changes resulting from audit and
normal year-end audit adjustments).

            PULTE HOMES, INC.
a Michigan corporation
      By:         Name:   Bruce E. Robinson      Title:   Vice President and
Treasurer     

1